Plan
d'aménagement
5
1060
UIFA 3 1 O0)
ef 10 O0

Par : Les Ets MEDINO
Juillet ZOIS
INTRODUCTION

La concession forestière 1068 constituée des UFA 11 002A et 11 002 B a été attribuée
sous forme de concession provisoire à la Société SEFECCAM SARL suivant la Convention
Provisoire d'Exploitation N° 0176 CPE/MINFOF du 06 décembre 2012.

Cette convention provisoire prévoit pendant les trente premiers mois de sa validité:
-__la réalisation d'un inventaire d'aménagement

-__larédaction d'un plan d'aménagement

-__la rédaction du plan quinquennal de gestion du premier bloc quinquennal

Le présent document qui fait suite à l'approbation des résultats d'inventaire
d'aménagement et de la carte forestière, est rédigé suivant le canevas proposé dans les
fiches techniques annexées à l'arrêté 0222 du 25 mai 2001, fixant les procédures
d'élaboration, d'approbation, de suivi et de contrôle de la mise en œuvre des plans
d'aménagement des forêts de production du domaine forestier permanent.

Ce plan d'aménagement vise à développer les bases d'une gestion durable et
soutenue de l'ensemble des ressources de cette concession forestière.

Les paramètres ayant permis d'effectuer les simulations, ont été fixés par
l'administration forestière dans les fiches techniques annexées à l'arrêté suscité.

Pendant sa mise en œuvre, le concessionnaire recherchera à travers diverses études
et ceci en collaboration avec l'administration des forêts et celles en charge de la recherche
ou de l'enseignement supérieur, à obtenir des données propres au site de ce massif forestier
(accroissement, tarifs de cubage, mortalité).

Ce plan est composé de sept chapitres :

1- Caractéristiques biophysiques du massif forestier ;

2- Environnement socio-économique ;

3- Etat de la forêt ;

4- Aménagement proposé :

5- Participation des populations à l'aménagement du massif ;
6- Durée, Révision et suivi du plan d'aménagement ;

7- Bilan économique et financier.
CHAPITRE 1

Graines anses

aTACtETISTIQUESIbIOPRySIQUES
duimassiftorestier.

1.1- INFORMATIONS ADMINISTRATIVES
1.1.1- NOM, SITUATION ADMINISTRATIVE ET GEOGRAPHIQUE

Située dans la région du Sud-ouest, département de la Manyu, arrondissements de
Upper Bayang et de Mamifé, la concession forestière n°1068 est assise sur deux blocs
dénommés BLOC A et le BLOC B. Cette Concession est repérable sur le feuillet
cartographique au 1/200 000 de Mamifé.

1.1.2- SUPERFICIE

Suivant son acte de classement, la concession forestière n°1068 constituée de l'UFA
11 002 couvre une superficie totale de 54 807 ha répartie comme suit:

- Le Bloc À (48 860 ha) s'étend entre 9° 28' 59''' et 9° 53' 40'' de latitude Nord,
d'une part ; entre 5° 32’ 00'' et 5° 43° 28'’ de longitude Est d'autre part :

- Le Bloc B (5 947 ha) est comprise entre 9° 40’ 44'' et 9° 48’ 32'' de latitude
Nord, ets'étire de 5° 30' 42'' à 5° 34’ 27 ‘’ de longitude Est.

La digitalisation des limites de cette UFA indique une superficie de 54 529,57 ha soit
une légère différence d'environ 277 ha. Cette nouvelle superficie qui a été utilisée depuis
l'élaboration du plan de sondage, sera utilisée dans le présent document.

1.1.3- LIMITES
Les limites de la concession 1068 sont définies ainsi qu'il suit :

Bloc A
Le point A, dit de base se trouve à la traversée de la piste Ebéagwa | - Takwaiï sur la

rivière Mak au lieu de coordonnées (583 491 ; 616 158).

Au Sud :
° Du point AI, suivre la rivière Mak en amont sur 3,8 Km pour atteindre le point B1 (586

556 : 616 511), situé à sa confluence avec un cours d'eau non dénommé :

+ Du point BI, suivre ce cours d'eau en amont sur 2,0 Km pour atteindre le point C1 (588

201:615778);

+ _ Du point CI, suivre la droite de gisement 122 degrés sur 2,4 Km pour atteindre le poin

D1 (590 204 ; 614 539), situé sur un affluent non dénommé de la rivière Bagwor ;

+ __ Du point DI1, suivre la droite de gisement 140 degrés sur 2,2 Km pour atteindre le poin

El (591 601 ; 612 886), situé à la confluence de deux cours d'eau non dénommés :

° DU point El, suivre ce cours d'eau en aval sur 1,8 Km pour atteindre le point F

590 797 ; 611 647), situé à sa confluence avec la rivière Bagwor :

+ Du point F1, suivre la rivière Bagwor en amont puis, son affluent gauche immédia

pour atteindre le point G1 (597 551 ; 615 160), situé à 9,1 Km:

+ _ Du point GI, suivre la droite de gisement 3,5 degrés sur 3,2 Km pour atteindre le poin
H1 (597 747 ; 618 385), situé à la confluence de deux cours d'eau non dénommé ;
+ __ Du point HI, suivre la droite de gisement 289 degrés sur 2,0 Km pour atteindre le poin
1 (595 907 ; 619 034),
+ Du point Il, suivre la droite de gisement 38 degrés sur 5,1 Km pour atteindre le point J
599 075 ; 623 038), situé sur un cours d'eau non dénommé.
+ Du point J1, suivre la droite de gisement 264 degrés sur 3,0 Km pour atteindre le poin
K1 (596 041 ; 622 701), situé sur un cours d'eau non dénommé ;
+ __ Du point K1, suivre la droite de gisement 288 degrés sur 3,8 Km pour atteindre le poin
L1 (592 473 ; 623 860), situé à la confluence de deux cours d'eau non dénommés ;
+ Du point LI, suivre la droite de gisement 59 degrés sur 4,9 Km pour atteindre le poin
M1 (596 659 ; 626 339), situé à la confluence de deux cours d'eau non dénommés :
+ _ Du point MI, suivre la droite de gisement 324 degrés sur 5,4 Km pour atteindre le poin
N1 (593 476 ; 630 659), situé à la confluence de deux cours d'eau non dénommés :

Du p

DU p

Du p
414;

poin

A l'Ouest :

H'11
DU p:
poin

Du point NT, suivre la droite de gisement 213 degrés sur 1,7 Km pour atteindre le poin
O1 (592 540 ; 629 197), situé à la confluence de deux affluents non dénommés de
Mak ;

DU poin
591 929

On

591 101
Du poin
R1 (591 828 ; 632 335), situé sur un affluent non dénommé de la rivière Mak :
Au Nord
Du point RI, suivre cet affluent en amont sur 2,5 Km pour atteindre le point S
589 368
DU poin
1 (587 5
DU poin
630 462), situé à sa confluence avec un cours d'au non dénommé :;

join

587 495
DU poin
V1 (585 625 ; 631 639), situé à la source d'un cours d'eau non dénommé:
DU poin
583 607

oin
629

Du poin
Y1 (579 915 : 630 789), situé à la confluence de deux cours d'eau non dénommés ;

(578 343 ; 631 055), situé à la confluence de deux cours d'eau non dénommés ;
U poin
1

575
join

affluent non dénommé ;

563 679 ; 629 481), situé à la confluence de deux cours d'eau non dénommés ;

557 389 ; 629 676), situé sur un cours d'eau non dénommé ;
Du poin
non dén

HI

Du poin
(555 634 ; 623 485), situé sur un cours d'eau non dénommé :
oint H'11, suivre la droite de gisement 147 degrés sur 1,5 Km pour atteindre le

n

mmés ;

OT, suivre la rivière Mak en aval sur 1,0 Km pour atteindre le point P
; 628 687), situé à sa confluence avec un cours d'eau non dénommé ;

P1, suivre ce cours d'eau en amont sur 1,1 Km pour atteindre le point Q
; 629 298), situé à sa confluence avec un affluent non dénommé ;
QT, suivre la droite de gisement 13 degrés sur 8,1 Km pour atteindre le poin

: 632 869) :

S1, suivre la droite de gisement 257 degrés sur 1,9 Km pour atteindre le poin
13 : 632 430), situé sur un affluent non dénommé de la rivière Mak :

Ti, suivre cet affluent en aval sur 2,4 Km pour atteindre le point U1 (588 725 ;

UT, suivre ce cours d'eau en amont sur 1,3 Km pour atteindre le point U'
: 630 719):
U'T, suivre la droite de gisement 296 degrés sur 2,1 Km pour atteindre le poin

V1, suivre ce cours d'eau en aval sur 3,6 Km pour atteindre le point W
; 629 418), situé à sa confluence avec un affluent non dénommé ;

WI, suivre cet affluent en amont sur 1,3 km pour atteindre le point X1 (582
667), situé à sa confluence avec un cours d'eau non dénommé ;

X1, suivre la droite de gisement 294 degrés sur 2,7 Km pour atteindre le poin

Y1, suivre la droite de gisement 280 degrés sur 1,6 Km pour atteindre le poin

Z1, suivre la droite de gisement 273 degrés sur 2,4 Km pour atteindre le poin
904 ; 631 158), situé à la confluence de deux cours d'eau non dénommés ;
All, suivre la droite de gisement 250 degrés sur 3,8 Km pour atteindre le

1 (572 326; 629 882), situé à sa confluence de la rivière Bokwa avec un

B11, suivre cet affluent en amont sur 1,8 Km pour atteindre le point C
: 628 576), situé à la confluence de deux cours d'eau non dénommés ;

CTI1, suivre la droite de gisement 269 degrés sur 1,4 km pour atteindre le
1 (569 753; 628 549), situé à la confluence de deux cours d'eau non

D11, suivre la droite de gisement 313 degrés sur 1,7 Km pour atteindre le
1 (568 516; 629 684), situé à la confluence de deux cours d'eau non

El1, suivre la droite de gisement 268 degrés sur 4,8 Km pour atteindre le point

E'11, suivre la droite de gisement 270 degrés sur 2,7 Km pour atteindre le
(560 942 ; 629 498), situé sur la rivière Manyu ;
F11, suivre la droite de gisement 273 degrés sur 3,6 Km pour atteindre le point

GT1, suivre ce cours d'eau en aval jusqu'à sa confluence avec un affluent
ommé de la rivière Manyu. Puis, suivre en amont cet affluent pour atteindre le
1 (553 549 ; 627 780), situé à 8,9 Km;

H11, suivre la droite de gisement 154 degrés sur 4,8 Km pour atteindre le point

(556 466 ; 622 187), situé sur un cours d'eau non dénommé ;
4
Au Sud :

Bloc B

rivière Mak au lieu de coordonnées (583 491 ; 616 158).

(583 367 ; 615 888), de ce bloc.

Du poin
558 829

DU poin
K11 (561
DU poin
L11 (562
Du poin
569 910
Du poin
572 399
Du poin
27 ; 620
Du poin
point P1
Du poin
576 796
Du poin
577 855

J1
233

980
L11
56
MI
; 62
N

DU poin

DU poin
11 (580
DU poin
UI1 (582
Du poin
585 109
DU poin
589 121
DU poin
591 933
DU poin
point Y

Du poin
Z11 (582

577 855;

459), situé à sa confluence avec un cours d'eau non dénommé ;
O1, suivre la droite de gisement 169 degrés sur 2,2 Km pour atteindre le
(574 540 ; 618 336), situé sur la rivière Bagwor :

P11, suivre la rivière Bagwor en amont sur 2,5 Km pour atteindre le point Q

967 ; 622 762), situé sur la rivière Manyu :

, Suivre en aval ce cours d'eau sur 2,7 Km pour atteindre le point J11

; 621 526), situé à sa confluence avec un affluent non dénommé avec la
rivière Many

U;
, Suivre la droite de gisement 100 degrés sur 2,4 Km pour atteindre le point
: 621 117), situé sur un affluent non dénommé de la rivière Manyu ;

K11, suivre la droite de gisement 99 degrés sur 1,8 km pour atteindre le point

: 620 842), situé à la confluence des rivières Manyu et Mbu ;
, Suivre la rivière Manyu en amont sur 9,2 Km pour atteindre le point M11
6 938), situé à sa confluence avec la rivière Mfi ;
1, suivre la rivière Manyu en amont sur 6,4 Km pour atteindre le point N11
0 854), situé à sa confluence avec un cours d'eau non dénommé ;
1, suivre cet affluent en amont sur 1,9 Km pour atteindre le point O11 (574

7 888), situé à sa confluence avec un cours d'eau non dénommé ;

1, suivre ce cours d'eau en amont sur 1,2 Km pour atteindre le point R
8 150) situé à sa confluence avec un affluent non dénommé ;

1, suivre cet affluent en amont sur 0,7 Km pour atteindre le point S
8 768) :

, suivre la droite de gisement 59 degrés sur 3,3 Km pour atteindre le poin
: 620 453), situé à la confluence de deux cours d'eau non dénommés ;

, Suivre la droite de gisement 45 degrés sur 3,3 Km pour atteindre le poin

U
; 62
V

W
;: 62
X

; 622 709), situé à sa confluence avec un cours d'eau non dénommé ;

1, suivre la rivière Manyu en amont sur 2,6 Km pour atteindre le point VI
3 848), situé à sa confluence avec un affluent non dénommé ;
1, suivre en amont cet affluent sur 4,7 Km pour atteindre le point WI

1, suivre ce cours d'eau en amont sur 3,5 Km pour atteindre le point X1
1 486), situé à sa confluence avec un affluent non dénommé :
1, suivre la droite de gisement 257 degrés sur 12,5 Km pour atteindre le

<

204

1 (579 751: 618 608), situé à la confluence de deux cours d'eau non
dénommés ;

, Suivre la droite de gisement 118 degrés sur 2,8 Km pour atteindre le poin
: 617 280), situé sur un affluent non dénommé de la rivière Mak ;

DU poin
base ;

Le bloc À ainsi circonscrit couvre une superficie de 48 860 ha (Quarante huit mille hui
cent soixante hectares)

21

, suivre cet affluent en aval sur 1,8 Km pour retrouver le point AI, dit de

Le point de repère AI, se trouve à la traversée de la piste Ebéagwa | - Takwaï sur la

Du point AT, suivre la rivière Mak en aval sur 0,3 Km pour aboutir le point de base A2

AU Nord :
Du point A2, suivre la rivière Mak en aval sur 3,3 Km pour atteindre le point B2 (581

202 ; 614 599), situé à sa confluence avec la rivière Bagwor ;

Du point B2, suivre la droite de gisement 288 degrés sur 3,4 km pour atteindre le point

C2 (578 001 ; 615 659), situé sur un cours d'eau non dénommé ;

Du point C2, suivre la droite de gisement 274 degrés sur 2,8 Km pour atteindre le point
D2 (575 193 ; 615 845), situé sur la rivière Mu ;
A l'Est et au Sud
Du point D2, suivre la rivière Mfu en amont sur 18,8 Km pour atteindre le point E2
583 760 ; 609 354), situé à sa confluence avec un cours d'eau non dénommé ;

Du point E2, suivre la droite de gisement 89,5 degrés sur 4,9 Km pour atteindre le point
F2 (588 670 ; 609 315), situé sur un affluent non dénommé de la rivière Mfu ;

Du point F2, suivre la droite de gisement 341 degrés sur 1,0 Km pour atteindre le point
G2 (588 328 ; 610 330), situé à la confluence de deux cours d'eau non dénommés ;

DU point G2, suivre ce cours d'eau en aval sur 2,7 Km pour atteindre le point H2
589 668 ; 611 927), situé à sa confluence avec la rivière Bagwor :

Du point H2, suivre la rivière Bagwor en aval sur 3,4 Km pour atteindre le point 12
587 053 ; 612 763), situé à sa confluence avec un cours d'eau non dénommé ;

Du point 12, suivre ce cours d'eau en amont sur 0,6 Km pour atteindre le point J2 (587
97 : 613 258), situé à sa confluence avec un affluent non dénommé:

Du point J2, suivre la droite de gisement 304 degrés sur 2,7 Km pour atteindre le point
K2 (584 936 ; 614 783), situé à la confluence de deux cours d'eau non dénommés ;

Du point K2, suivre ce cours d'eau en aval sur 2,0 Km pour atteindre le point A2, dit de
base
Le bloc B ainsi circonscrit couvre Une superficie de 5 947 ha (Cinq mille neuf cent

quarante sept hectares).

Cette UFA couvre donc une superficie totale de 54 807 hectares (Cinquante quatre

mille huit cent sept hectares). La carte 1 présente les limites de cette UFA.
1.2- FACTEURS ECOLOGIQUES
1.2.1- TOPOGRAPHIE
Le relief de la Région du Sud-ouest présente globalement trois ensembles distincts :

1.

2.
3.

la plaine littorale dont la continuité n'est interrompue que par le mont cameroun
(bassin de Tiko au Rio del Rey) ;

le bassin du Ndian (région très basse au contact de la mer) ;

la cuvette de Mamfé (zone de dépression plus ou moins circulaire entre les hauts
plateaux de l'Ouest à l'Est, le plateau d'Akwaya au Nord et les montagnes Rumpi au
Sud).

Cette concession est située dans la cuvette de Mamfé. Elle présente un relief très
accidenté notamment une importante chaîne de montagne dans la partie Est du bloc A.
Par contre la partie ouest de ce bloc est relativement plate.

Globalement, l'altitude dans cette concession forestière varie de 84 à 803 mètres.

1.2.2- CLIMAT

Les données climatiques brutes ont été obtenues à la station météorologique de

Marnfé. Il s'agit des données sur la pluviométrie, les températures et le nombre de jours de
pluie par mois. L'analyse de ces paramètres montre que les précipitations moyennes
annuelles calculées sur une période de 15 ans (2000 à 2014), sont abondantes dans
l'ensemble. Elles se répartissent entre 2070 et 3543,7 mm. Le maximum des précipitations
moyennes mensuelles se situe en août (437,54 mm) tandis que le minimum est observé en
janvier (17,37 mm), le mois le plus sec.

En ce qui concerne les températures, les relevés mensuels effectués sur la même

période de 15 ans (2000 à 2014) montrent que l'écart entre les températures moyennes
mensuelles minimales et moyennes mensuelles maximales est de 3,567°C. Le mois de mars
apparaît comme le mois où il fait plus chaud avec une température moyenne mensuelle de
29,121 °C. Il fait moins chaud au mois d'août (25, 554°C). Dans l'ensemble, la moyenne
annuelle de températures tourne autour de 26,791°C.

S'agissant du nombre de jours de pluie au cours de l'année, les données montrent que

le mois d'octobre compte généralement le maximum (26 jours en 2002 et 2006).
En somme, l'évolution des précipitations moyennes mensuelles et des températures
moyennes mensuelles au cours de l'année permet de nous rendre compte qu'il s'agit d'une
courbe ombrothermique unimodale comme le présente au diagramme 1 :
Carte 1 : Limites extérieures de l'UFA 11 002

©  Points_limtes ke

4 Ca oo
k F %
à.

Il ressort de cette ce diagramme que la région est soumise à un climat de type
équatorial caractérisé par deux saisons qui rythment l'année ainsi qu'il suit :

dans le

Tableau 1 : Rel

une grande saison de pluies de mi-mars à mi-novembre (8 mois) ;

une petite saison sèche de mi-novembre à mi-mars (4 mois).
Les renseignements météorologiques obtenus à la Station de Mamfé sont contenus
ableau 1.

evés de température et de pluviométrie {S

ation météorol

ogique de Mamfé)

Année PRECIPITATIONS MENSUELLES

Jan. | Fév. | Mars | Avril | Mai Juin | Juil. | Août | Sept. | Oct. | Nov. | Déc.
2000 01,4 o1,1 69,0] 224,2 | 227,5 | 260,4] 346,2] 432,3 | 499,5 | 279,3 84,9 25,1
2001 03,4 23,0 | 169,8] 186,9 | 192,1 | 304,3 | 384,6] 407,0 | 374,7 | 291,5 18,4 01,1
2002 00,0 35,2 | 137,0 | 264,5 | 172,6 | 455,0 | 454,6] 550,8 | 533,0 | 331,9 85,0 90,3
2003 08,8 50,2 26,9 | 212,2 | 176,8 | 321,5 | 314,9] 356,4] 338,8 | 246,5 17,0 00,0
2004 01,4 36,9 74,2] 238,1 | 395,5 | 377,4] 373,0 | 541,7 | 279,5 | 315,5] 126,3 112
2005 05,9 33,1 89,7 | 223,6 | 261,9 | 230,0 | 321,4] 437,9 | 381,3 | 186,4 25,0 12,2
2006 71,4 90,2 | 256,6 | 220,2 | 379,4 | 334,7 | 482,6 | 383,7 | 413,5 | 326,0 | 110,8 00,0
2007 00,0 135,9 76,8 | 148,6] 195,0 | 276,1 | 480,5 | 331,9 | 371,2 | 235,0 | 223,9 21,7
2008 09,0 00,0 | 101,4] 342,4] 382,0 | 430,6 | 562,0 | 333,7 | 415.6 | 173,7 | 159.8 83,7
2009 94,3 19,8 51.0] 153,0 | 263,8 | 281,6] 530,5] 503,0 | 352,6 | 708,7 | 175,7 00,0
2010 00,0 66,7 | 108,3] 203,3 | 256,1 | 435,0 | 137,2] 301,5 | 377,4 | 387,3 91,9 00,0
2011 00,0 75,6 | 132,0] 161,4] 229,3 | 172,5 | 488,8 | 579,0 | 598,0 | 577,0 36,7 00,0
2012 25,2 74,2 | 124,7 | 137,0 | 322,0 | 574,0 | 469,7 | 631,2 | 359,0 | 407,0 | 171,0] 05,5
2013 39,7 | 204,0 | 263,0 | 175,0 | 233,0 | 380,0 | 477,0 | 422,0 | 611,0 | 464,0 | 218,0 57,0
2014 00,0 52.8 | 205,1 | 251,0 | 201,0 | 340,3 | 299,7 | 351,0 | 432,8 | 346,7 | 193,0 00,0

TEMPERATURES MENSUELLES
2000 | 24,17 | 23,77 | 25,51 | 27,31 | 21,28 | 25,95 | 25,04 | 24,73 | 26,10 | 26,48 | 20,50 | 25,23
2001 24,48 | 26,72 | 27,97 | 27,76 | 27,38 | 26,57 | 25,68 | 25,21 | 26,82 | 27,23 | 27,35 | 25,84
2002 | 24,74 | 27,16 | 28,70 | 28,15 | 26,94 | 26,69 | 26,55 | 26,02 | 25,48 | 25,88 | 27,07 | 25,89
2003 | 26,83 | 27,84 | 36,94 | 28,01 | 27,73 | 26,45 | 26,09 | 25,43 | 26,70 | 25,80 | 27,47 | 26,49
2004 | 26,73 | 27,84 | 28,82 | 28,74 | 27,79 | 26,40 | 26,35 | 25,23 | 26,79 | 27,10 | 26,37 | 28,60
2005 | 26,12 | 28,20 | 31,18 | 27,50 | 28,09 | 26,79 | 26,13 | 25,18 | 26,35 | 26,52 | 27,08 | 27,09
2006 | 26,60 | 28,35 | 26,32 | 28,88 | 28,90 | 28,69 | 26,95 | 27,21 | 26,33 | 27,00 | 26,58 | 25,83
2007 | 25,61 | 27,70 | 29,08 | 28,03 | 28,20 | 27,77 | 26,35 | 26,04 | 26,75 | 27,10 | 27,29 | 27,05
2008 | 25,29 | 26,21 28,3 | 26,80 | 27,24 | 26,88 | 26,04 | 26,38 | 26,65 | 27,19 | 27,11 | 26,52
2009 | 26,46 | 27,83 | 29,06 | 27,92 | 27,15 | 28,64 | 26,61 | 26,06 | 26,12 | 27,11 | 25,13 | 29,96
2010 | 26,79 | 28,61 | 28,83 | 28,10 | 27,73 | 26,88 | 26,03 | 28,55 | 31,07 | 30,48 | 32,18 | 30,62
2011 25,18 | 27,79 | 28,54 | 27,91 | 27,14 | 28,63 | 26,60 | 26,06 | 26,11 | 27,11 | 25,13 | 29,96
2012 | 24,38 | 26,62 | 28,72 | 28,08 | 26,62 | 26,00 | 26,12 | 25,00 | 26,34 | 28,66 | 27,31 | 25,23
2013 | 24,00 | 26,00 | 26,00 | 26,00 | 27,00 | 28,00 | 30,00 | 32,00 | 32,00 | 29,00 | 28,00 | 30,00
2014 | 28,85 | 25,75 | 28,20 | 26,00 | 27,75 | 26,35 | 26,45 | 26,00 | 26,80 | 27,95 | 26,90 | 26,80
Source : Station Météo Mamfé
L'évolution des précipitations moyennes mensuelles et des températures moyennes
mensuelles au cours d'une année est représentée au diagramme 1 :

Diagramme 1 : Courbe ombrothermique

Janv Fev Mars Avril Mal Juin Juil Août Sept Oet Nov Déc

[== Précipitations —+ Températures |

Source : Relevés de température et de pluviométrie/Station météorologique de Mamfé

Dans son ensemble le climat de cette zone n'est pas très favorable aux activités
d'exploitation forestière en raison de l'importance des pluies.

1.2.3- LES SOLS
On distingue globalement trois types de sols dans la zone de l'UFA 11 002 :

- les sols peu évolués sur les massifs rocheux (collines) avec une couche humifère
très mince et sensible au phénomène d'érosion ;

- les sols hydromorphes dans les Vallées et les bas-fonds le long des cours d'eau:

- les sols ferralitiques de couleur ocre ou rouge correspondant aux sols développés
sur la roche-mère.

1.2.4- HYDROGRAPHIE

La zone d'étude appartient à deux principaux bassins : le bassin de la Manyu et celui
de la Cross-River dont une partie seulement se trouve en territoire camerounais, l'autre étant
au Nigeria. Le réseau hydrographique est particulièrement dense et constitué de nombreux
cours d'eau à régime permanent dont les plus importants sont: Bagwor, Mak, Bokwa,
Manyu, Mbu, Mi, etc.

Ces nombreux cours d'eau réputés très poissonneux offrent aux populations locales la
possibilité de pratiquer la pêche.

1.2.5- VEGETATION

Dans la province du Sud-ouest, la forêt couvre une superficie d'environ 16 280 Km?
dont 42% pour le département de la Manyu (MINEPAT/PNUD, 2002).

Les formations végétales rencontrées dans la zone d'étude sont celles de la forêt
dense humide semi décidue caractérisée par de nombreuses essences de valeur. Parmi ces
essences, on peut citer : l'Azobé, l'Okan, le Doussié, le Faro, le Bilinga, le Padouxk, le Moabi, le
Framiré, l'Aïlé, le Lati, l'Eyong, le Movingui, l'Iomba, le Mukulungu, le Naga, le Tchitola,
l'Acajou, le Kossipo, le Tali, l'Angongui, le Kumbi.

On rencontre aussi des espèces lianescentes telles que le rotin, le Gnetum africana et
les arbres dont les fruits sont utilisés dans l'alimentation de l'homme comme le Ricinodendron

La végétation herbeuse est constituée par les espèces de la famille de
Maranthaceae et de Zingiberaceae.

A côté de ces formations végétales naturelles, il faut ajouter les espèces plantées
telles que le cacaoyer (Theobroma cacao), le palmier à huile (Elaeis guineensis), l'hévéa.

10
1.2.6- FAUNE

La concession forestière N° 1068 est située dans une zone dont la faune est riche et
diversifiée, ce qui justifie la présence de nombreuses aires protégées dont le sanctuaire de
faune de Banyang Mbo, la réserve de Mawné.

Dans la réserve de faune de Mbayang Mbo qui est riveraine à cette unité forestière
d'aménagement, un inventaire réalisé par la WCS a relevé la présence de trente trois
espèces de faune mammalienne parmi lesquelles certaines sont endémiques, rares ou
menacées. Parmi ces mammifères l'on peut citer les plus emblématiques comme l'éléphant,
le chimpanzé, le drill, le buffle, le chevrotin aquatique, le pangolin géant, le gorille du cross
river et la panthère.

En ce qui concerne la faune aviaire trois cent vingt cinq espèces d'oiseaux ont été
recensés.

Soixante trois espèces de reptiles appartenant à 18 familles ont été recensées.

La faune ichtyologique est très riche et elle est composée des tilapias, de poissons
électriques, des silures et des poissons vipères.

Une étude réalisée par WCS, préalablement à l'élaboration du plan d'aménagement
du premier attributaire de cette UFA a révélé la présence des animaux listés dans le tableau
2:

Tableau 2 : Liste des animaux rencontrés
Nom scientifique Nom commun Nom local (Pidgin)
BOVIDAE
Céphalophorus silvicultor Céphalophe à dos jaune Bush deer
Céphalophorus ogilbyi Céphalophe d'ogibyi Bush deer
Céphalophorus dorsalis Céphalophe à bande dorsale noire Sleeping deer
Céphalophorus monticola Céphalophe bleu Flotambo
Tragelaphus scriptus Bushbuck
Syncerus caffer nanus Buffle nain
SUIDAE

Potamochoerus porcus Potamochère Bush pig

TRAGULIDAE
Hymoschus aquaticus Chevrotain aquatique (protégé) Water beef

VIVERRIDAE
Civettictis civetta African civet Bush dog
Nandinia binotata Nadinie
Geneta servalina Chat tigre
Geneta victoriae Genette
Geneta pardina Genette des forêts

ELEPHANTIDAE

Loxodonta africana Eléphant (protégé)

PONGIDAE
Pan troglodytes Chimpanzé (protégé) Chimpanzee

CERCOPITHECIDAE
Mandrillus leucophaeus Drill
Cercopithecus nictitan Hocheur Gendarm
Cercopithecus mona Mone
Cercopithecus pogonias huppé
pogonias
Cercopithecus erythrodis
Miopithecus talapoin Talapoin
FELIDAE
Chat doré Felix aurata aurata
Panthère Panthera pardus
PROCAVIIDAE
Procavia johstoni Daman des rochers
Dendrohyrax dorsalis Daman des arbres
1

Source : Plan d'aménagement de l'UFA 11002, année 2006

12
CHAPITRE 2

D)
TIENNE
2.1. CARACTERISTIQUES DEMOGRAPHIQUES

2.1.1 DESCRIPTI

ON DE LA POPULATION

2.1.1.1 HISTORIQUE DU PEUPLEMENT, MIGRATIONS ET GROUPES ETHNIQUES

a- Historique du peuplement, migrations

L'histoire d'un peuple n'est pas souvent linéaire et les récits recueillis oralement sont
parfois incohérents et contradictoires. Cela est aussi vrai pour les populations riveraines des
blocs A et B qui parlent de leurs différents mouvements migratoires de façon approximative.

En ce qui concerne l'histoire ancienne, certaines sources relatent que ces populations
riveraines seraient venues du Ghana. Avant l'arrivée des colonisateurs européens, elles se
sont installées au Cameroun en passant par le Nigeria. Les causes des mouvements

migratoires son

essentiellement liées

à l'esclavage, aux guerres tribales, aux mauvaises

conditions de vie du milieu (infertilité du sol, manque d'eau, pertes en vies humaines

nombreuses et i

nexpliquées des membres de la communauté, etc.).

S'agissant de l'histoire récente, les populations des villages (Nchemeba |, Edjuingang,

ali l, Mfaitock |

Les habi
aiyor évoquen
Messeng.

Quant a!
Bangang et N

noms des objet.

ancêtres), Mfai
comme brosse

évoquent respectivement les si

t fous un même lieu de

s, des ancêtres ou des f

tock Il (quitter la ville),
à dent), Tali l et Il (ancê

, Etoko, Atibong Wire, Mambo, Ebeagwa, Bokwa, Takwai) racontent qu'elles
ne se sont jamais déplacées hors des limites de leurs terroirs. Toutefois, elles ont eu à
changer de campement au sein d'un même village pour faire face à certains aléas.

ants des villages Nchemba Il, Kepelle, Mbindjong, Mbio, EtokoMbatop et

provenance avant leur installation sur leur site actuel,

ux villages Fonjo, Fumbe, Sabes, Nyeneba, Nkong, Mbanga Pongo, Ekpor,
aichang, leurs habitants s'identifient à un lieu de provenance propre. Ils
es ci-après : Kugwe (forêt proche de Batibo), Mbinjui, Ossing,
nye (forêt toujours proche de Batibo), Widikum, Afokotoko, Bebad, Bafogotoko, Mobembin.
La signification des noms des villages découlent de plusieurs raisons qui ont motivé les

premiers occupants du site ou les fond
nom d'espèces d'arbre : Kendem ; les noms des rivières : Bokwa, Fonjo. On distingue aussi les

ateurs de la communauté. Ainsi, on a par exemple le

aits divers : Mambo (sur place sans migration), Takwaiï

grand c'est OK), Atibong Wire (poste de communication situé à Atibong), Etoko (nom des

Edjuingang (source salée), Besali (petit bâton utilisé
res en déplacement), Nchemba l et Il (hommes unis),

Ebeagwa (objets tranchants), Ebinsuk (forêt d'eléphant), Sabes (me connais-tu 2),
Mfaichang (Mfai = en haut, chang =
appelée Sapele), Mbindjong {route menant à la rivière à huile), Mbio (grande route),
EtokoMbatop (meilleur site), Taiyor (quel site ici 2), Agong (unir les hommes), Mbango Pongo
(palmeraie). Enfin, il s'agir des attitud
courageux et intelligent), Kekpoti (extrême détermination), Bangang (opposition toute

décision).

b- Groupes ethniques
Les résultats de l'étude montrent que les populations riveraines de l'UFA 11 002 sont en

majorité Banya
le tableau 3 :

ngi. L'appartenance etl

canne sauvage) Kepele (nom d'une ville du Nigeria

es et comportements : Nkong (amour), Ekpor (être

hnique des personnes enquêtées est présentée dans
Tableau 3 : Appartenance ethnique des personnes enquêtées

(Groupe ethnique Effectif |Pourcentage

Banyangi 132 73,34
Kenyang 27 15,00
Bamumbu Q 3,34
Moghamo Q 3,34]
Mudani 4 2,22
Edjagam 2 1,11

(Obang 1 0,56
Njinkom 1 0,54
Befang 1 0,54
Total 180 100,00

Source : Résultats d'enquête (2015)

2.1.1.2 CARACTERISTIQUES SOCIO-CULTURELLES
a- L'organisation sociale

A la fois moderne et traditionnelle, elle se caractérise par une structure clanique avec
une hiérarchisation légère.

Sur le plan moderne, chaque village répond au découpage administratif national. En
effet, les 31 localités délimitées par la zone d'étude correspondent aux 09 villages qui ont
chacun à sa tête un chef de 3° degré ou chef du village. Du sommet à la base, le modèle
d'organisation classique rencontré dans la plupart des villages se présente ainsi qu'il suit : le
Chef de village (Chief ou clan head), les Chefs de quartier (quater's head), le Conseil des
sages (traditional council), les Notables (technical advisors) et les autres membres de la
communauté. En plus de ce schéma, on retrouve par endroit d'autres postes de
responsabilité tels que les conseillers, le messager, le secrétaire de la chefferie ou le trésorier.

Sur le plan traditionnel, l'organisation sociale est structurée autour des cercles d'initiés
ou sociétés secrètes (Ekpe society).

Dans la plupart des villages, ces deux instances de pouvoir coexistent mais le chef de
village reste l'autorité suprême chargée de la gestion des affaires courantes et de la
mobilisation de ses administrés.

b- Religions et croyances

La religion chrétienne est la plus répandue dans la zone. Plusieurs congrégations y
sont représentées, surtout l'église catholique (26,56%), suivie de l'église presbytérienne
(24,44%). La révélation par les répondants « chrétien» ne renvoie à aucune confession
précise. Le tableau 4 présente les détails de l'appartenance religieuse des personnes
enquêtées :
Tableau 4 : Appartenance religieuse des personnes enquêtées

2.1.1.3 TENURE FONCIER
Malgré l'existence

foncière, le plus souven
mieux la réalité foncière

valeur (droit de hache

appartient aux premiers occupants ». Les patrimoines fonciers ainsi mis en valeur s

Confession religieuse |Effectif| Pourcentage

(Catholic 46 25,56]
Presbyterian 44 24,44]
lApostolic 39 21,67
Christian 21 11,67]
Full Gospel 8 4,44)
New apostolic 4 2,22]
Bahaï 3 1.67]
IMUsSUIMan L 0,56
Baptist L 0,56]
Témoin de Jéhovah L 0,56!
JAnimiste L 0,56
Non déclarée 11 6,11
Total 180 100,00!

Source : Rési

E
des textes officiels d
ce sont les régimes

. Selon un dicton bi

ultats d'enquêtes (2014)

éfinissant les conditions d'accès à la
fonciers coutumiers traditionnels qui

en connu et applicable localement,

par chaque chef de famille qui en connaî
production et jachères successives). D'une génération à l'autre, les terres exploitées sont
obtenues essentiellement par héritage. Les terres vierges constituées de forêts primaires et de

très longues jachères sont

les limites et les localisations (exploi

a propriété commune du clan.

Dans certains villages étudiés, l'autorité traditionnelle (Chief) est garante de

des terres et procède

communauté. Dans les villages densément peuplés (Mbinjong, Besal, Bangan:

Kendem), l'existence des
que dans tous les village
situation inverse se produi

portion de terre du cons

2.1.1.4 CARACTERISTIQUES

a- Données généi

Dans le cadre de

itiges fonciers bien
s étudiés, chaque
eil de village.

DEMOGRAPHIQUES

rales

que latents a été signalée. Il convien
famille a accès à la terre pour cul

propriété
raduisent

locale. En effet, la propriété foncière est liée à la première mise en

«la terre
ont gérés
ations en

a gestion

à l'arbitrage des litiges éventuels entre les membres de la

g, Sabes,
de noter
iver. Si la

it, le chef de famille en difficulté peut demander et obtenir une

‘élaboration de ce plan d'aménagement, nous avons effectué

une opération de dénombrement des habitants des 31 villages riverains concernés. Le
traitement des fiches de recensement a permis d'obtenir Une population totale de 11 166
habitants qui vivent dans 1 523 ménages soit environ une taille de 8 personnes par ménage.
La répartition de cette population par âge et par sexe est présentée dans le tableau 5 :
Tableau 5 : Répartition par sexe et par âge des populations riveraines de la concession
forestière 1068

Sexe 0-15ans |16-30ans |31-50 ans |51-60 ans |60anset+ |Toial

Hommes 2679 1180 1161 322 294 5 636
Femmes 2 587 1279 1120 286 258 5 530
Total 5 266 2 459 2281 608 552 11 166

Du tableau 5 ci-dessus, il ressort que la réparti

Source : Résultats d'enquêtes (2014)

ion de la population par sexe présente

un léger déséquilibre en faveur des hommes 50,47% par rapport aux femmes (49,53%),
contraire à la tendance nationale.

S'agissant de la répartition par sexe et par classe d'âge, le tableau 6 montre les
résultats suivants :
Tableau 8 : Répartition de la population par sexe et par classe d'âge dans les villages
étudiés
Classe d'âge
Village 0-15 ans 16-30 ans 31-50 ans | 51-60 ans | 60 anset+ | Toïal
H F H F H F H F H F

EBENSUK S7 31 22 20 21 15 6 4 13] 194
MAMBOH 53 52 22 14 25 29 11 10 4] 227
TAKWAI 106 90 42 63 66 33 9 23 14] 454
ATIBONG WIRE 72 73 35 30 41 27 7 18 10] 322
EDJUINGANG 17 31 8 10 13 11 2 L 2 99
EBEAGWA 83 91 23 19 39 41 18 12 6 10] 342
TALI II 45 47 17 25 25 27 10 12 17] 229
TALI 1 71 76 23 36 46 29 13 20 24 21 359
NCHEMBA | 19 19 14 7 18 6 1 3 L 1 89
NFAITOCK 126 104 59 53 44 35 11 7 15] 463
NCHEMBA Il 131 137 40 65 76 56 10 0 1 519
ETOKO 68 95 22 18 30 44 11 11 8 7] 314
BOKWA 114 69 46 56 48 48 15 5 4 2] 407
KEPELE 16 35 3 8 12 22 5 14 4 6] 125
MBINJONG 155 150 66 83 103 79 21 29 18 25] 729
FAICHANG 33 30 10 15 18 23 7 10 4 2] 152
MBIO 22 37 14 23 26 24 4 1 L 2] 154
MBATOP 16 15 5 7 7 4 2 3 8 2 69
TAÏYOR 25 20 17 10 9 16 7 3 O0] 111
EKPOR 79 104 41 37 40 52 18 13 24 9] 417
MBANGA PONGO 70 77 34 35 31 23 5 5 10 17] 307
BESALI 172 183 m1 85 78 79 16 13 8 9] 754
NKONG m1 95 53 49 21 38 14 4 4 21 391

Classe d'âge
Village 0-15 ans 16-30 ans | 31-50ans | 51-60 ans | 60 anset+ | Toïal
H F H F H E|H|F|4H 7] Er
BANGANG 245] 201] 102} 100[ 43] 38] 13] 16] 12] 16] 786
AGONG WIRE 47/32 14 17] 12) 13] 2] 3) 4 o| 144
SABES 241] 226] 138/ 124] 106] 106] 45) 39] 49] 32] 1106
FUMBE 38| 33) 24] 11] 18] 13] 4] 2| 1 1| 145
NYENEBA 101 90] 45] 61] 38] ai] 11] 1] 4 2] _394
KEKPOTI 39] 42] 20] 32] 1] 18 4] _10 5] _185
FONJO 52| 51] 24] a 8] 13 0 o| 179
KENDEM 255| 251] 86) 135] 88] 117] 20) 23] 14] 11] 1000
ef 2679| 2587 1180] 1279| 1161] 1120) 322| 286) 294| #258|,,,,,
5 266 2459 2281 608 552

Source : Résultats d'enquêtes (2014)

b- Quelques processus demographiques
Après le dépouillement des fiches de recensement
d'enquête, nous avons obtenu les résultats suivants :

Population résidente totale : 11 166 habitants
Nombre de naissances au cours des 12 derniers mois = 99
Nombre de décès au cours des 12 derniers mois = 78
Nombre d'émigrants = 41
Nombre d'immigrants = 45
Sur la base de ces
démographiques mentionnés dans le tableau 7 :

résultats,

nous

avon

des ménages et des trames

s calculé quelques

Tableau 7 : Quelques indicateurs démographiques

Paramètres 7

Taux brut de natalité (TBN) 88,66
Taux brut de mortalité (TBM) 69,85
Taux d'Accroissement Naturel (TAN) 18,81
Taux brut d'émigration (TBE) 36,72
Taux brut d'immigration (TBl) 40,30
Taux de migration nette (TMN) -3,58
Taux de croissance de la population (TCP) 15,22

Ilressort de ce tableau que :

Source : Résultats d'enquête (2014)

indicateurs

i- le taux de croissance annuelle de la population obtenu (15,22%) est largement
supérieur au taux national qui est d'environ 2,87%.

iil-_ le solde migratoire est légèrement excédentaire du fait qu'il y a plus de personnes
qui entrent dans la zone circonscrite par l'étude plus qu'elles ne sortent ; il y a

18

immigration nette. Celle-ci serait due à l'arrivée massive des chercheurs d'emploi
dans les plantations cacaoyères des grands producteurs de cacao.

2.2- LES ACTIVITES DE LA POPULATION
2.2.1 CARACTERISTIQUES GENERALES

Les activités économiques des populations riveraines de l'UFA 11 002 tournent autour
de la production rurale. Elles sont basées principalement sur l'agriculture. Les produits vivriers
contribuent à la sécurité alimentaire des populations dans les ménages, et dans certains
cas, la commercialisation du surplus de production génère quelques revenus substantiels.

2.2.2- LES ACTIVITES AGRICOLES

L'agriculture pratiquée autour de l'UFA 11 002 est de type extensif caractérisé par
l'absence de mécanisation, la faible taille des exploitations et une faible consommation des
intrants.

Deux types de cultures sont pratiquées dans la zone : les cultures vivrières et les
cultures de rente comme le palmier à huile, le cacao, le café.

a- Les cultures vivrières

L'on observe une gamme variée de spéculations, notamment : le manioc, le taro, le
concombre, la banane douce, la banane plantain, le maïs, la pastèque, etc. Ces
spéculations sont très rarement menées en culture pure.

A travers la pratique d'associations culturales, les cultivateurs ont développé des
stratégies d'utilisation optimale de l'espace, du travail fourni (souci de valoriser au maximum
l'important travail représenté par le défrichage et le sarclage) et de la fertilité.

En ce qui concerne les cultures fruitières, l'oranger tient une place importante. Les
oranges entrent grandement dans le commerce des produits vivriers

b- Les cultures de rente

Selon notre échantillon, la cacao culture est pratiquée par la grande majorité des
personnes enquêtées. La culture du palmier à huile vient en deuxième position. Selon notre
échantillon, nous n'avons pas rencontré des personnes qui s'adonnent à la culture du café.

L'on relève de grandes activités agricoles dans le périmètre de l'UFA 11 002 ; En effet
à la faveur du développement du réseau routier dans et autour de cette UFA d'une part et
de la faible étendue du domaine agropastoral, les populations riveraines créent de
nombreuses plantations de culture de rente autour de ce massif et même dans son
périmètre.

Il convient de relever que les femmes s'adonnent activement à la culture du cacao
contrairement à d'autres zones de grande production (Centre, Sud) où la division du travail
en fait l'apanage du genre masculin.

2.2.3- LA PECHE

La présence d'un réseau hydrographique dense autour des villages riverains de la
concession forestière 1068 constitue un atout pour le développement de la pêche, même si
elle reste artisanale. Elle est surtout pratiquée en saison sèche dans les principaux cours
d'eau qui traversent la région. Les techniques et le matériel de pêche utilisés sont
essentiellement dominés par le filet et l'hameçon.

2.2.4. L'ELEVAGE

L'élevage est relativement peu présent dans la zone au regard du cheptel et du
nombre de personnes qui se livrent à cette activité. Il est de type traditionnel et familial
caractérisé par la divagation des bêtes. Bien que limité, le petit élevage concerne la volaille,
les caprins et les porcins. Les animaux sont essentiellement de race locale et ne reçoivent
pas de soins vétérinaires. Les animaux élevés sont destinés à l'autoconsommation, surtout lors
des fêtes. Une partie peut être vendue lorsque les conditions de vie deviennent difficiles ou
pour résoudre un problème ponctuel. Ces animaux peuvent quelques fois faire l'objet de
dons ou de rites.

19
L'absence d'engouement pour l'élevage peut s'expliquer par la grande diversité
biologique dans la zone et qui est de nature à encourager les populations locales à prélever
les ressources fauniques dans la forêt.

2.2.5- LA CHASSE

Les activités liées à la chasse connaissent une certaine ampleur dans la région. Les
moyens utilisés sont le piège par câble d'acier et les armes à feu. Le gibier est destiné à
l'autoconsommation ou aux circuits de vente.

En fonction des prises, les espèces les plus chassées sont respectivement les
céphalophes, le porc-épic, le potamochère, les singes, les pangolins, et les aulacodes. Les
enquêtes participatives révèlent par ailleurs que les animaux protégés notamment les
chimpanzés sont parfois tués des braconniers

2.2.6 AUTRES PRODUITS RECOLTES EN FORET
Comme tous les peuples de forêt, la cueillette constitue une activité importante pour
les populations locales. Les produits forestiers non ligneux faisant l'objet de ramassage ou de
collecte dans le massif forestier sont : les fruits, les légumes/feuilles, le vin de palme, les
plantes médicinales, les lianes, le rotin, le miel, les champignons et bien d'autres.
e Fruits
Le ramassage des fruits sauvages représente une activité de grande importance pour
tous les peuples de forêt. I! dépend des espèces de fruits ainsi que de leur cycle de
production. Les fruits sauvages les plus sollicitées par les populations riveraines de la
concession forestière 1068 sont : les mangues sauvages (Irvingia gabonensis), le Ndjansang
(Ricinodendron heudelotti), le Bush peper, le Bush onion et le Bitter cola (Garcinia cola).

Il ressort de l'étude que les populations exercent une forte pression sur les mangues
sauvages. S'agissant particulièrement de ces fruits dont la période de ramassage s'étale de
mai à juin, ils sont surtout recherchés pour leurs amendes qui font l'objet d'un circuit de
commercialisation organisé. En effet, plusieurs intermédiaires parcourent les villages pour
collecter les amandes séchées de Irvingia gabonensis et les acheminent vers les marchés
plus attrayants du Nigeria voisin.

. Légumes/feuilles
Le Gnetum africanum ou le Eru en langue locale est très présent dans les habitudes
alimentaires des communautés locales. En effet, la région de Mamfé constitue l'une des
zones écologiques où pousse à l'état naturel cette liane. Les feuilles de Gnetum sont
également commercialisées vers les marchés plus attrayants du Nigeria
. Vin de palme
La cueillette du vin de palme s'effectue à partir des troncs de palmier abattus.
Comparé aux bières de l'industrie brassicole du pays et boissons commercialisées en
provenance du Nigeria, le vin de palme reste bon marché. En effet, le prix du litre de vin de
palme varie entre 100 F à 150 F CFA.

AU terme de l'extration du vin de palme à partir du bourgeon terminal des palmiers
abattus, il s'y développe généralement des larves, appelées communément vers blancs très
appréciés par les populations.

. Lianes
Parfois considérées dans certains milieux forestiers comme un matériau de
construction de choix pour les cases traditionnelles, les lianes sont très peu sollicitées par les
populations locales. La préférence semble être accordée au rotin.
. Rotin
Contrairement aux lianes, le rotin revêt une certaine importance. Grâce à sa flexibilité,
le rotin se prête à plusieurs usages. Dans l'habitat traditionnel, il constitue un matériau de
construction servant comme lien pour différents assemblages. Dans le domaine de
l'artisanat, précisément en vannerie, il est utilisé comme matière première pour la fabrication
des objets d'art. Ceux-ci sont surtout destinés à l'auto-équipement c'est-à-dire la satisfaction
des besoins individuels en termes de paniers, chaises, meubles divers, .

20
2.2.7- COUPE D'ARBRES ET SCIAGE ARTISANAL
rès peu de personnes enquêtées ont déclaré pratiquer le sciage du bois d'œuvre à
des fins commerciales. Leurs seules déclarations ne sauraient être dignes de foi et traduire le
niveau réel de cette activité sur le terrain. En recoupant les informations auprès des
responsables des services déconcentrés de l'administration forestière, la coupe illégale de
bois est bien présente autour de l'UFA 11 002.

2.2.8- L'ARTISANAT

La forêt constitue une source d'approvisionnement en matériaux de construction et
de matières premières pour la fabrication des objets d'art. Quelques personnes enquêtées
pratiquent l'artisanat. Les produits forestiers utilisés sont : le rotin, le bambou de raphia, les
feuilles de raphia et le bois.

Les objets d'art fabriqués sont principalement : les meubles de maison (chaises, lits),
les outils de transport (paniers), les nattes, les ustensiles de cuisine {pilons, mortiers) et les
manches d'outils (haches).

2.3. ACTIVITES INDUSTRIELLES
2.3.1- EXPLOITATION ET INDUSTRIES FORESTIERES

Dans le département de la Manyu, les activités industrielles véritables tournent autour
de l'exploitation forestière. Sur le terrain, 02 catégories de titres opèrent à travers les
concessions sous forme d'Unités Forestières d'Aménagement (UFA) et les ventes de coupe.

En ce qui concerne les UFA, l'on peut citer: l'UFA 11 005 (CAFECO), les UFA 11 002,
11 008, 11 004 et 11 006 (SEFECCAM), l'UFA 11 OO1 (SIENCAM).

Il faut signaler que la société SEFECCAM a signé un contrat de partenariat industriel
avec la Société d'Exploitation de Produits Forestiers et de Commerce (SEPFCO) afin que les
bois de la concession forestière 1068 approvisionnent l'usine de transformation de ladite
société sise à Kumba.

S'agissant des ventes de coupe, nous pouvons citer la vente de coupe VC 11-04-01
(2263 ha) attribuée à l'entreprise EFCO (Arrondissement de Upper Bayang). Les autres ventes
de coupe localisées dans cette unité administrative sont en voie d'attribution aux exploitants
forestiers à savoir : VC 11-04-05 (2 393 ha), VC 11-04-06 (2 314 ha) et VC 11-04-07 (2 210 ha).

2.3.2- EXTRACTION MINIERE
Aucune activité d'exploitation minière n'est signalée dans cette zone.

2.3.3- TOURISME ET ECOTOURISME
Les activités touristiques sont presque inexistantes.

2.4- EQUIPEMENTS ET INFRASTRUCTURES

L'amélioration du cadre et des conditions de vie des populations en milieu rural
dépend du niveau des équipements et des infrastructures existants. En effet, l'un des
objectifs du gouvernement est de promouvoir à travers les activités d'exploitation forestière,
le développement socio-économique des populations riveraines des forêts ouvertes en
exploitation. Les domaines principalement concernés par les aspects infrastructures sont : le
transport, l'éducation et le sport, la santé, l'eau et l'électricité.

2.4.1- INFRASTRUCTURES ROUTIERES

Les voies d'accès qui permettent d'atteindre la zone d'étude, notamment dans les
blocs A et B de l'UFA 11 002, sont matérialisées par trois tronçons :

+ _le tronçon Mamifé (Chef-lieu du département de la Manyu) - Tinto - Bakebe -Tali,
avec prolongement à Ebensuk :
+ _le tronçon Tinto - Nyenneba - Kekpoti - Kendem — Nfaïtock Il jusqu'à Taiyor;

21
°_le tronçon Mamfé - Bachuo Akabe - Kendem.

Les travaux de construction de la route Kumba-Mamfé ont commencé sur le premier
tronçon avec l'aide des entreprises chinoises.

En ce qui concerne le tronçon Mamfe - Bachuo Akabe - Kendem, il est en très bon
état et le bitume va jusqu'à Bamenda. S'agissant du tronçon Tinto — Taiyor en passant par
Nyenneba jusqu'à Kekpoti et celui de Tinto - Bakebe jusqu'à Ebensuk, ils sont en mauvais
état malgré l'entretien routier assuré par les sociétés d'exploitation forestière opérant dans la
zone. Notons que ces tronçons sont fortement désagréables par endroits et présentent des
points critiques difficilement franchissables en saison de pluie.

2.4.2- INFRASTRUCTURES EDUCATIVES ET SPORTIVES

Neuf établissements d'enseignement secondaire ont été répertoriés dans la zone
d'étude dont 08 de l'enseignement secondaire général (lycée de Kendem, CES de
Ebeagwa, CES de Nyenneba, CES de Besali, CES de Sabes et CES de Mbinjong) et 01 de
‘enseignement technique (CETIC de Tali 1}. Notons également la présence de la SAR à Etoko
qui relève du Ministère de l'Emploi et de la Formation Professionnelle mais le personnel
rencontré dans cet établissement dépend du Ministère des Enseignements Secondaires
MINESEC).

En ce qui concerne l'enseignement de base, l'on compte 28 écoles primaires
publiques dont 2 à Kendem et 1 dans chacune des localités suivantes : Kekpoti, Fonjo,
Mbinjong, Tali !, Kepele, Etoko, Ebeagwa, Ebensuk, Mamboh, Nchembai, Agong, Mbanga
Pongo, Nyenneba, Nchemba li, Bangag, Sabes, Taiyor, Ekpor, EtokoBatop, Nfaichang. On
retrouve également 03 écoles maternelles publiques (Tali 1, Agong, Kendem) et une école
primaire catholique à Nkong.

Notons que l'école publique de Tali | est la toute première école qui a formé la
majorité de l'élite d'Upper Bayang. Dans le passé, cette école a été pendant longtemps
‘unique centre d'examen du CEPE.

On relève plusieurs problèmes récurrents dans les établissements scolaires,
notamment :

- le manque d'infrastructures : le nombre de salle de classe est insuffisant pour
accueillir la totalité des élèves régulièrement inscrits et l'on est parfois obligé de
jumeler les niveaux consécutifs. Les élèves font cours dans le garage à la
chefferie ou sous la véranda du Chef :

- les constructions abritant certaines écoles primaires sont détruites, inachevées,
ou parfois en matériaux provisoires.

- le problème d'équipement: les tables bancs manquent cruellement dans
certaines salles de classe ;

- l'insuffisance des enseignants : leurs effectifs sont faibles dans l'ensemble des
villages ;

- l'insuffisance et le manque de matériel didactique pour les instituteurs, etc.

En ce qui concerne les infrastructures sportives, on rencontre les terrains de football
dans 18 villages sur 31, parmi lesquels : Tali I, Kepele, Etoko, Ebeagna, Ebensuck, Nfaitock,
Nchemba I, Nchemba Il, Tali I, Kekpoti, Mbinjong, Nkong, Agong, MbangaPongo,
Nyenneba, Nfaichang et Kendem (qui en compte 2). Ces terrains de football ont été mis en
place par le Gouvernement lors de la construction des écoles ou avec l'aide des sociétés
d'exploitation forestière.

2.4.3- INFRASTRUCTURES SANITAIRES

Sur un échantillon de 31 villages, huit (08) villages sont dotés d'infrastructures sanitaires
(Kendem, Mbinjong, Etoko, Takwai, Mbanga Pongo, Bangang, Ekpor, Nfaichang). Il s'agit
pour la plupart des centres qui assurent les soins de santé primaires. Le personnel en service
est constitué essentiellement des infirmiers et des aides soignants. En cas de maladie grave,

22

les populations se rendent à l'hôpital de district de Tinto où l'on peut rencontrer un médecin.
Du fait de l'insuffisance des structures sanitaires, les populations locales sont obligées de faire
recours aux plantes médicinales pour résoudre certains problèmes de santé.

2.4.4- AUTRES INFRASTRUCTURES ET EQUIPEMENTS
+ L'électricité
Dans la zone d'étude, 06 villages ont accès à l'électricité distribué par la société
ENEO (remplaçante de la défunte AES-SONEL). Toutefois, certaines élites de la localité se
sont dotées des groupes électrogènes pour alimenter leurs concessions jusqu'à une certaine

heure de la nuit. Dans l'ensemble des villages, l'éclairage nocturne des ménages est assurée
par les lampes tempêtes.

°< L'eau potable

Quinze (15) villages disposent au moins d'un point d'eau aménagé. Au total, on
dénombre 50 points d'eau aménagés dont deux (2) à Bokwa (un est en panne et l'autre
fonctionnel). Les 48 autres sont répartis ainsi qu'il suit : Kendem (4), Mbinjong (2), Nkong (1),
Etoko (6), Ebensuck (3), Mambo (6), Takwaiï (2), Atibong Wire (4), Nfaitock{(3), Nchemba Il (5),
Nchembal (3), Talill (3) et Nfaichang (3).

Pour les seize autres villages restants de la zone d'étude, l'accès à l'eau potable reste
un problème réel et prioritaire.

2.5- PRIORITES DE DEVELOPPEMENT

Les besoins de développement exprimés au cours des entretiens collectifs (réunions
en assemblée plénière par l'ensemble des composantes de chaque communauté ainsi que
leur classification globale au sein d'une même communauté villageoise sont consignées
dans l'annexe 7 du rapport socio-économique joint au présent document.

D'une façon générale, l'aspiration des populations locales tient à l'amélioration de
leur cadre de vie. Les besoins collectifs exprimés sont très variés. Parmi ceux-ci,
l'aménagement des points d'eau, la construction des salles de classe, l'électrification rurale,
l'amélioration des infrastructures routières et socio-récréatives (foyer culturel ou
communautaire).

Les autres besoins exprimés concernent notamment : l'aménagement des aires de
jeu, la construction des bâtiments de marchés périodiques, l'acquisition du matériel agricole,
l'emploi des jeunes dans la société d'exploitation forestière.
CHAPITRE 3

MEtatoenaroreten
3.1- HISTOIRE DE LA FORËT
3.1.1- ORIGINE DE LA FORET

Le plan d'affectation des terres du Cameroun méridional encore appelé plan de
zonage, définit deux domaines forestiers :

- Un domaine forestier non permanent encore appelé domaine à vocations
multiples. C'est l'espace encore appelé bande agroforestière et qui est destiné à
la réalisation des activités agro-sylvo-pastorales des populations. C'est aussi
l'espace d'attribution des forêts communautaires, des petits titres d'exploitation e
de certaines ventes de coupe :

- Un domaine forestier permanent constitué des aires protégées de faunes et de
flores, des réserves forestières et des Unités Forestières d'Aménagement (UFA) ainsi
que des forêts communales. L'exploitation des UFA et des forêts communales doi
se faire conformément aux prescriptions d'un plan d'aménagement approuvé par
l'administration en charge des forêts. C'est aussi dans ce domaine forestier
permanent que l'administration forestière attribue certaines ventes de coupe
réservées exclusivement aux camerounais.
L'UFA 11.002 fait donc partie du domaine forestier permanent et plus particulièremen
du vaste ensemble de la forêt domaniale de production. Elle se trouve dans la zone de forê
dense humide sempervirente à Cesalpinaceae dominantes et à Myristicaceae plus
importante à moyenne altitude (<800 m).

C'est donc une forêt naturelle qui couvre une superficie totale de 54 529 ha.

3.1.2- PERTURBATIONS NATURELLES OU HUMAINES

Cette UFA est perturbées par les travaux antropiques du fait de sa proximité avec
certains axes routiers et les villages. En effet, toute sa partie nord est truffée de plantations.
Elle est doublement traversée dans ses parties Est et sud par la route Kendem-Tinto. Le long
de cette route, les activités agricoles se sont solidement implantées. Cette UFA n'est pas
encore classée dans le domaine privé de l'Etat. Mais cette procédure est déjà bouclée et
le projet de décret soumis à la signature du Premier Ministre. Toutefois, au ragard de
l'avancée du front agricole, il sera toujours nécessaire de procéder au microzonage de ce
massif forestier.

3.1.2.1- Exploitation par la société WIJMA

La concession forestière n°1068 constituée de l'UFA 11 002 couvrait une superficie de
72 705 hectares et avait été attribuée en exploitation à la société forestière WIJMA en 2002.
Sa superficie a été revue à la baisse par le classement. Sa convention provisoire
d'exploitation n°0492 a été signée le 09 septembre 2002. Elle a bénéficié de quatre assiettes
annuelles de coupe dont la première a été attribuée en 2003 et la dernière en 2006. Cette
exploitation a couvert Une superficie totale de 948365 ha dont 676477 ha sont
effectivement dans ce massif forestier conformément à ses limites actuelles (tableau 8 et
carte 2).

Tableau 8: Contenance des Assiettes Annuelles de Coupe exploitée par la société WIJMA
dans l'UFA 11.002 de 2003 à 2006

Année | Superficie attribuée | Superficie exploitée dans l'UFA
2003 2411,22 1 806,72
2004 2 692,98 1 910,08
2005 2 499,72 1.187,69
2006 1 879,73 1 860,28
TOTAL 9 483,65 6 764,77

25
Les volumes prélevés dans ces assiettes de coupe de 2003 à 2005 sont contenus dans
le tableau 9. Pour ceux de l'année 2006, nous n'avons obtenu que le total roulé. Il est de
11 462,91 m* et il a été obtenu dans le rapport d'activités de la Délégation Départementale
des Forêts et de la Faune de la Manyu.

Il ressort de l'exploitation de ces données et suivant le diagramme 2 ci-après, que les
quantités prélevées reposent essentiellement sur l'Azobé qui seul représente près de 70% du

volume roulé.

Diagramme 2 : Représentativité de l'exploitation des trois Assie
l'UFA 11.002 exploitées de 2003 à 2005 par la so:

ts

7

tes Annuelles de Coupe de

ciété WIJMA

Tableau 9: Volumes exploités dans les Assiettes Annuelles de Coupe exploitée par
WIJMA dans l'UFA 11.002 de 2003 à 2005

Berre 2003 2004 2005
Tiges | Volume Tiges | Volume Tiges | Volume

Aiele 36 331,46 7 76,60 20 215,81
Alep 6 40,74 2 93,85 0 0,00
Ako 0 0,00 1 4,23 24 232,42
Angongui 8 61,88 2 12,70 92 693,37
Azobe 1795 16 245,14 864 9176,21| 1229 11 993,07
Bibolo 6 63,39 11 119,45 9 70,21
Bilinga 7 93,55 2 27,92 15 163,91
Bosse 3 28,71 L 18,55 6 49,91
Dabema 0 0,00 10 58,89 56 445,84
Doussie 2 32,38 1 6,02 5 56,47
Emien 0 0,00 7 23,54 0 0,00
Eyong 14 79,39 22 77,78 33 175,97
Fraké 31 256,22 85 505,53 102 630,43
Fromager 64 782,69 18 169,47 95 1 085,06
lomba 393 2164,17 51 209,63 260 1 557,45
Iroko 48 614,83 25 340,76 8 115,58
latandza 0 0,00 5 28,38 0 0,00
Kossipo 0 0,00 L 18,48 8 47,44
Movingui 12 89,56 13 81,19 39 205,89
Ngollon 1 11,83 1 6,61
Niové 3 6,46 11 30,01 7 21,59
Okan 39 522,16 28 426,80 52 591,48
Pachyloba 5 36,65 3 15,86 4 23,32
Padouk 102 644,38 34 190,19 172 1 025,27
Tali 12 110,01 0 0,00 109 665,88
Tiama 2 18,69 7 90,56 lé 179,03
Total 2593] 22274,73|] 1230 11811,61| 2362 20 252,00

a société

26
Carte 2 : Localisation des Assiettes Annuelles de Coupe exploitées par la Société WIJMA de 2003 à 2006
dans l'UFA 11 002

555000 567000 555000 594000

555000 5 576000 555000 554000

27
3.1.2.2- Exploitation par de la convention provisoire par la SEFECCAM

Cette concession forestière a été réattribuée à la Société d'Exploitation Forestière et
Commerciale Camerounaise (SEFECCAM) en 2012 et sa nouvelle convention provisoire
d'exploitation signée la même année sous le n°0176/CPE/MINFOF du 06 décembre 2012.

Depuis lors, elle a déjà bénéficié de trois Assiettes Annuelles de Coupe (AAC) dont les deux
premières attribuées respectivement en 2013 et en 2014 ont été entièrement exploitées. La
roisième quant à elle, a été attribuée en février 2015 et se trouve actuellement en
exploitation. Ces assiettes annuelles de coupe sont localisées sur la carte 3. Le nombre de
iges et les volumes correspondants attribués en 2015 et en exploitation sont consignés dans
e tableau 10 ci-après.

Tableau 10: Le nombre de tiges et Volumes accordés dans le CAE n°0234 de l'exercice 2015
dans l'UFA 11.002

CODE | ESSENCES NOMBRE | VOLUME CODE | ESSENCES NOMBRE | VOLUME
1103 | Acajou de bassam 137 1 204 1214 | Dabema/Atui 425 4195
1105 | Azobe/Bongossi 1739 19 517 1215 | Ebiara Yaoundé 15 60
1107 |Bossé clair 13 83 1218 |Eyong 37 287
1108 | Bossé foncé 23 lél 1220 |Fraké/Limba 37 260
1111 _|Dibetou/Bibolo 32 300 1221 | Ekop Ngombé 0 0
1112 | Doussié blanc 33 257 1227 | Limbali Q] Q]
1113 | Doussié rouge 36 290 1230 | Mambodé/Amouk 67 454
1115 |Framiré 245 959 1232 | Movingui 29 174
1116 |Iroko 9 108 1234 | Naga/Ekop Naga 53 592
1118 |Kossipo/Kosipo 10 147 1238 | Niové 151 903
1121 |Moabi 84 990 1315 | Aningré A 9 35
1124 | Okan/Adoum 243 3275 1317 |Bahia 0 0
1127 | Padouk rouge 424 3118 1318 |Biinga 275 2 440
1128 |Padouk blanc 0 0 1326 | Ebiara Edéa 0 0
1131 |Tal 144 1512 1335 | Esson/Ekop À 0 0
1135 |Tiama 21 144 1342 | Faro 0 0
1137 | Agba/Tola 0 0 1346 |llomba 685 5 059
1201 | Aiélé/Abel 54 444 1489 | Onzabil/Angongui Q] 0
1202 | Alep 27 153 1589 |Ekop D 0 0
1204 | Andoung brun (] (] 1647 | Eveuss PF 22 112
1205 | Andoung rose 0 0 1662 | Eyoum blanc 0 e]
1207 | Aningré R Q] Q] 1669 | Ekop zing Q] 0
1210 | Awoura/Ekop béli 26 181 TOTAL GENERAL 5105 47 414

Les nombre de tiges et volumes accord

és et exploités dans les Assiettes Annuelles de
Coupe de 2013 et 2014 sont consignés dans le tableau 11 ci-après :

28

Tableau 11: Le nombre de tiges et volumes accordés et exploités dans les Assiettes Annuelles de Coupe (AAC) des exercices 2013 et 2014
dans l'UFA 11.002
2013 2014 TOTAL
Code Essence Accordé CAE Exploité DF10 Accordé CAE Exploité DF10 Accordé Exploité
Nbre _|Volume | Nbre | Volume | Nbre | Volume | Nbre | Volume | Nbre Volume | Nbre | Volume
1103 | Acajou de bassa 145 1202 15 135 244 2055 70 898 389 3257 85 1033
1105 | Azobe/Bongossi 1918] 21784 1220 18199] 1700] 20010! 1225 18 008 3618] 41794] 2445] 36208
1107 |Bossé clair 7 46 0 0 9 66 0 0 16 112 0 0
1108 | Bossé foncé 74 497 0 0 22 160 0 0 96 657 0 0
1111 |Dibetou/Bibolo 76 658 6 52 10 85 0 0 86 743 6 52
1112 |Doussié blanc/Pachyloba 23 174 6 35 40 362 26 206 63 536 32 242
1113 | Doussié rouge 34 256 3 34 35 306 16 196 69 562 19 230
1115 |Framiré 56 172 14 198 40 141 13 174 96 313 27 372
1116 |Iroko 30 333 3 54 13 142 8 130 43 475 11 184
1118 |Kossipo/Kosipo 19 175 6 97 16 208 6 177 35 383 12 274
1121 |Moabi 32 346 17 279 79 907 46 1071 111 1253 63 1350
1124 | Okan/Adoum 466 7 564 171 3 669 321 5 008 110 1975 787| 12572 281 5 644
1127 | Padouk rouge 544 3 287 106 1019 279 1757 52 479 823 5 044 158 1 499
1128 | Padouk blanc 2 9 0 0 0 0 0 0 2 9 0 0
1131 /Tal 384 3 592 149 1273 324 3074 141 1225 708 6666 290 2 498
1135 |Tiama 31 197 0 0 10 66 0 0 ai 263 0 0
1137 | Agba/Tola 2 24 0 0 0 0 0 0 2 24 0 0
1201 | Aiélé/Abel 381 3981 1 11 255 2612 11 88 636 6 593 12 99
1202 | Alep 0 0 0 0 0 0 0 0 0 0 0 0
1204 | Andoung brun 14 118 6 31 0 0 0 0 14 118 6 31
1205 | Andoung rose 318 2901 11 95 0 0 0 0 318 2901 11 95
1207 | Aningré R 2 11 0 0 4 23 0 0 6 34 0 0
1210 | Awoura/Ekop béli 6 38 0 0 229 2127 0 0 235 2165 0 0
1214 |Dabema/Atui 422 3997 17 159 0 0 73 1 002 422 3 997 90 1161
1215 | Ebiara Yaoundé 304 1 686 29 186 172 1034 11 40 476 2 720 40 226

29
2013 2014 TOTAL
Code Essence Accordé CAE Exploité DF10 Accordé CAE Exploité DF10 Accordé Exploité
Nbre _|Volume | Nbre | Volume | Nbre |Volume | Nbre | Volume | Nbre Volume | Nbre | Volume

1218 | Eyong 256 1 465 8 58 86 553 56 388 342 2018 64 446
1220 | Fraké/Limba 66 377 0 0 42 252 2 11 108 629 2 11
1221 | Ekop Ngombé 1 7 0 0 0 0 0 0 1 7 0 0
1227 | Limbali 0 0 0 0 96 802 3 11 96 802 3 11
1230 | Mambodé 253 2 286 16 128 411 3 673 m1 1 080 664 5 959 127 1208
1232 | Movingui 79 418 1 8 45 267 6 27 124 685 7 35
1234 | Ekop Naga 1 7 0 0 0 0 0 0 1 7 0 0
1238 | Niové 768 2984 él 461 108 594 69 497 876 3 578 130 958
1315 | Aningré A 0 0 0 0 1 4 0 0 1 4 0 0
1317 |Bahia 24 129 0 0 0 0 0 0 24 129 0 0
1318 |Bilinga 127 1 242 83 1148 142 1337 87 1 246 269 2 579 170 2 394
1326 | Ebiara Edéa 3 21 0 0 0 0 0 0 3 21 0 0
1335 | Esson/Ekop A 58 509 14 138 0 0 0 0 58 509 14 138
1342 | Faro 1 5 0 0 0 0 0 0 1 5 0 0
1346 |llomba 1 827 10 540 13 75 870 5 658 29 157 2697] 16198 42 232
1489 | Onzabili/Angongui 217 1314 0 0 0 0 0 0 217 1314 0 0
1589 | Ekop D 1 7 0 0 0 0 0 0 1 7 0 0
1647 | Eveuss PF 0 0 0 0 0 0 0 0 0 0 0 0
1662 | Eyoum blanc 1 5 0 0 0 0 0 1 5 0 0
1669 | Ekop zing 300 1 869 28 221 0 0 0 0 300 1 869 28 221

TOTAL GENERAL 9273] 76233| 2004] 27763] 5603] 53283] 2171 29086] 14876] 129516] 4175] 56849

30
De ce tableau, il ressort que tous les volumes et les tiges accordées ces deux
dernières années n'ont pas été exploités. Les taux de prélèvement sont donc de 28% pour
les tiges et 44% pour les volumes. Ce taux est relativement plus élevé en 2014
(respectivement 39% et 54%] qu'en 2013 (21% et 36%). Cette évolution est justifiée par les
difficultés liées à la mise en place et au démarrage d'une exploitation dans une concession
forestière.

Les tiges exploitées, conformément aux Diagrammes 3 ci-dessous, sont représentées à
près de 72% par trois essences qui sont par ordre décroissant l'Azobé, le Tali et l'Okan.
L'Azobé seul représente 59% de ce taux.

Les volumes exploités quant à eux sont aussi représentés à 78% par ces mêmes trois
essences avec 64% pour l'Azobé seul.

Ces trois essences sont donc les plus exploitées et par conséquence les plus
recherchées par la société SEFECCAM.

Diagramme 3 : Représentativité de l'exploitation des deux premières Assiettes Annuelles de
Coupe de l'UFA 11.002 pendant la convention provisoire

Padouk rouge

3%.
7

Tali

Azobe

{A)- Les Volumes DF10 (B)- les tiges DF10

31
Carte 3 : Localisation des Assiettes Annuelles de Coupe exploitées pendant la convention provisoire

ENS

} dE

345000 394000

32
3.2- TRAVAUX FORESTIERS ANTERIEURS
3.2.1- TRAVAUX FORESTIERS NATIONAUX

Les travaux forestiers nationaux réalisés dans ce massif forestier sont ceux de
l'inventaire forestier national de reconnaissance réalisés par l'ONADEF. Cet inventaire était
un sondage à deux degrés.

Un autre inventaire national a été réalisé de 2004 à 2005 par le MINFOF avec l'appui
technique et financier de la FAO. C'était Un sondage systématique stratifié de l'ensemble
du pays. Le territoire national a été subdivisé en deux grandes strates sondées à des taux
différents en raison de l'objectif initial d'avoir plus d'informations sur la zone forestière. On a
eu ainsi :

- une strate septentrionale constituée de formations végétales ouvertes telles que les
savanes humides et sèches et les zones montagneuses :
- une strate méridionale constituée des formations forestières.

Dans la strate forestière, les unités d'échantilonnage étaient disposées de manière
systématique à chaque 30’ de latitude Nord et 15’ de longitude Est. Le maillage ainsi réalisé
a permis d'identifier 235 unités d'échantilonnage dont six (73, 74, 75, 95, 96, 97) couvre notre
zone d'aménagement.

Cette UFA se trouve, suivant cet inventaire, en zone de forêt dense sempervirente qui
couvre une superficie de 7 768 206 ha et représente 16,3% du territoire national. On peut y
prélever 347,7 m3 par hectare pour les essences principales de diamètre supérieur ou égal à
20 cm. Le volume exploitable quant à lui pour les mêmes essences est estimé à 62,6 m° par
hectare. Il est constitué en majorité des essences suivantes par ordre décroissant
d'importance : le Fraké, l'Emien, l'Ayous, le Tali, l'Iombar, l'Alep, le Fromager, le Dabema, le
Sapelli, le Padouk rouge et l'Azobé.

3.2.2- AMENAGEMENT ELABORE PAR LA SOCIETE WIJMA

Un inventaire d'aménagement a été réalisé de novembre 2003 à janvier 2004 par le
bureau d'études Ayukegba Forestry en coopération avec le Jardin Botanique et Zoologique
de Limbé (LBZG) et pour le compte de la société WIJMA. Cet inventaire a couvert une
superficie de 72.705 hectares et a été exécuté suivant un plan de sondage constitué de 25
layons de comptage pour 732 parcelles d'échantilonnage de 0,5 ha. Cette forêt a été
sondée à un taux de 0,5%. Les effectifs et les volumes obtenus, toutes strates forestières
confondues, sont consignés dans le tableau 12 ci-après :

Tableau 12: Potentiel ligneuxs obtenu de l'inventaire réalisé pour l'aménagement de l'UFA
11 002 par la société WIJMA

Essence Code |Tiges/total | tiges/ha | tiges>=DME | Vol Total_| Vol/ha | Vol>=DME
Abam à poils rouges 1402 2711 0,05 270 3191 0,06 727
Abam fruit jaune 1409 33 0,00 0 35 0,00 0
Acajou blanc 1102 441 0,01 270 2335 0,04 2251
Acajou de bassam 1103 2870 0,05 1 520 18 596 0,34 13 389
Aïélé / Abel 1301 33 237 0,61 18 049 232 883 4,24 211746
Alep 1304 85 477 156 37 283 645 5,16 235 101
Andoung rose 1306 26 965 0,49 9 283 94 688 1,72 69 849
Aningré À 1201 11 459 0,21 270 12275 0,22 890
Aningré R 1202 29 434 0,54 3 149 39 187 0,71 14991
Azobé 1106 105 050 191 52 985 794 470] 14,47 708 463
Bahia 1204 25 587 0,47 8819 77 357 1,41 52 496
Bilinga 1308 4768 0,09 1 322 24 523 0,45 17 306

33
Essence Code |Tiges/total | tiges/ha | tiges>=DME | Vol Total_ | Vol/ha | Vol>=DME
Bongo H (Olon) 1205 171 0,00 0 101 0,00 0
Bossé clair 1108 9796 0,16 270 17 737 0,32 4376
Bossé foncé 1109 24 329 0,44 954 38 610 0,70 8 350
Bubinga rose 1208 441 0,01 e] 535 0,01 e]
Dabéma 1310 11657 1,41 38 089 456727 8,35 402 416
Dibétou 1110 10 341 0,19 2 33 972 0,63 17 093
Doussié blanc 1111 4117 0,07 540 9912 0,18 3702
Doussié rouge 1112 13 825 0,25 1053 33118 0,60 10 087
Ekop naga akolodo 1598 270 0,00 e] 480 0,01 e]
Ekop ngombé gjf 1600 20 508 0,37 9770 117 401 2,14 105
Ekop ngombé mamelle 1601 3 602 0,07 1215 12037 0,22 9 282
Emien 1316 20 548 0,37 16 663 165 984 3,02 161 598
Eyong 1209 38 803 0,71 15 385 112112 2,04 78 092
Faro 1319 441 0,01 441 5 681 0,10 5 681
Fraké / Limba 1320 43 474 0,79 26 335 213 966 3,90 180 964
Framiré 1115 6725 0,12 5 846 24 726 0,45 24201
Fromager / Ceiba 1321 27 189 0,50 23771 397 678 7,24 394 425
lomba 1324 451 317 8,22 183157| 1675982] 30,52] 1 281 652
Iroko 1116 8759 0,16 2843 59 898 1,09 45 322
Kossipo 1117 171 0,00 0 436 0,01 0
Kotibé 1118 5 404 0,10 1553 8 370 0,15 4 878
Koto 1326 9 068 0,17 1 080 17 091 0,31 6140
Longhi 1210 711 0,01 441 1 524 0,03 1 433
Lotofa / Nkanang 1212 722 0,01 270 1 338 0,02 1075
Mambodé 1332 11 284 0,21 6738 92093 1,66 88 001
Moabi 1120 684 0,01 342 5915 0,11 5 908
Movingui 1213 27 290 0,50 8 464 80 933 1,47 51 130
Naga 1335 342 0,01 0 639 0,01 0
Naga parallèle 1336 513 0,01 171 1512 0,03 910
Niové 1338 200 050 3,64 37 406 288 023 5,24 158 826
Okan 1341 9077 0,17 6 828 123 606 2,25 119 662
Onzabili K 1342 14 466 0,26 7 428 45 724 0,83 38 173
Onzabili M 1870 1241 0,02 513 5 150 0,09 4 283
Padouk blanc 1344 83 105 151 32975 430 776 7,84 366 055
Padouk rouge 1345 59 072 1,08 23110 218731 3,96 165010
Sipo 1123 441 0,01 270 4 424 0,08 3 272
Tali 1346 5 607 0,10 4918 80 553 1,47 80 033
Tiama 1124 10 422 0,19 342 17 499 0,32 2558
Tiama Congo 1125 44 0,00 0 31 0,00 0
Zingana 1349 171 0,00 0 175 0,00 0
TOTAL 1 464 230 555 157] 6 384 385 5 051 902

Les effectifs totaux inventoriés sont représentés à 67% par six essences qui sont par
ordre d'importance décroissant: Ilomba, Niové, Azobé, Alep, Padouk blanc
rouge. Ce même pourcentage s'observe pour ce qui est

toutefois le remplacement de l'Alep par le Dabema et du Pad

et Padouk

des tiges exploitables avec
ouk rouge par le

Fraké. Pour

34
les volumes exploitables, c'est la même proportion pour les mêmes essences à l'exception
du fromager et de l'Alerp qui entrent dans la liste.

Ces données ont conduit à l'élaboration d'un plan d'amenagement de cette UFA,
plan qui a été approuvé par l'administration en charge des forêts et dont les principales
décisions ont été les suivantes :

- Ce massif forestier a été subdivisé en trois séries : Une série de Production (73% de la
superficie totale du massif), une série de protection (02%) et une série Agroforestière (25%) :

- Il a été interdit dans ce massif et pendant la première rotation, l'exploitation des
essences ci-après faiblement représentées dans le massif: Abam fruits jaunes, Bongo H,
Bubinga rose, Ekaba, Ekop Naga Akolodo, Faro, Kossipo, Longhi, Naga, Naga parallele, Sipo,
Tiama Congo, Tali Yaoundé et Zingana ;

- trente deux (32) essences ont été retenues pour le calcul de la possibilité sans

précision de leur représentativité par rapport au volume total ;
- seize essences sur les trente deux retenues pour le calcul de la possibilité ont vu leurs
DME relevés. Parmi elles, douze ont vu leur DME relevé d'une classe ; deux leur DME relevé
de deux classes et deux de trois classes conformément au tableau 13 ci-après :
Tableau 13 : Fixation des DMA lors de l'aménagement de la société WIJMA
Essences DME DMA
Acajou de Bassam 80 90
Alep 50 60
Andoung Brun 60 70
Bahia 60 70
Ekop Ngompbe mamelle 60 70
Emien 50 60
Eyong 50 60
Fraké 60 70
Framiré 60 70
Movingui 60 70
Onzabili K 50 60
Padouk Rouge 60 70
Dabema 60 80
Tali 50 70
Ekop Ngombe gf 60 90
Padouk Blanc 60 90

- Une possibilité forestière de 1 693 094 m3 pour une production nette de 1 934 756 m*,
soit Un prélèvement moyen de 36,28 m* par hectare.
3.3- SYNTHESE DES RESULTATS D'INVENTAIRE D'AMENAGEMENT

Le plan de sondage élaboré pour la réalisation de l'inventaire d'aménagement, a
été approuvé par l'Administration en charge des forêts par attestation de conformité n°
1021/ACP/MINFOF/SG/DF/SDIAF/SISDEF/JYM du 19 juin 2014 dont une copie se trouve en
annexe.

Cet inventaire d'aménagement a été réalisé par les Etablisements MEDINOF agréés
aux inventaires forestiers, avec les dispositions techniques du tableau 14 ci-après :

35
Tableau 14: Données techniques de sondage de l'UFA 11 002

Données Valeur
Superficie totale de la forêt 54 529,58 ha
Taux de sondage prévisionnel 076%
Superficie sondée 416,91ha
Superficie d'une parcelle 0,5ha
Nombre de placettes à sonder 834
Longueur totale des layons de comptage 208 456 m
Equidistance entre les layons de comptage 2 600m
Les travaux ont été effectivement réalisés sur le terrain, receptionnés et approuvés par
l'administration en charge des forêts par attestation  n°0929/ACTI/MINFOF/SG/
DF/SDIAF/SISDEF du 22 juin 2015 dont une copie se trouve en annexe. Le taux de sondage
effectivement réalisé, conformément à l'intensité de sondage ci-après obtenu du traitement

des données avec le logiciel TIAMA, est de 0,7% donc supérieur au minimum de 0,5% exigé
pour les UFA de superficie supérieure ou égale à 50 000 ha.

Le rapport d'inventaire d'aménagement accompagné d'une disquette de données
a été ensuite déposé et approuvé par le MINFOF conformément à la reglémentation en
vigueur.

TIAMA (Traitement d'inventaire Appliqué à la Modélisation des Aménagements)
Intensité de l'échantillonnage
Forêt: Forêt de Manyu, Concessionnaire: SEFECCAM, No de rapport: 02558558

U.C. Superficie Nombre de p.e. Intensité (7)
1 54 529,58 762 0,70
TOTAL: 54 529,58 762 0,70

3.3.1- CONTENANCE

Dix sept strates forestières ont été identifiées dans ce massif forestier. Elles sont
présentées sur la carte 4 (carte forestière) qui a été approuvée par l'Administration en
charge des Forêts par attestation n°0760/AC/MINFOF/ DF/SDIAF/SC/EMJ du 11 mai 2015 dont
une copie se trouve en annexe.

Les superficies de ces strates ainsi que le nombre de placettes effectivement sondées
par strate au cours de l'inventaire d'aménagement sont contenus dans la table de
contenance ci-après.

36
TIAMA (Traitement d'inventaire Appliqué à la Modélisation des Aménagements)
Table de contenance
Forêt: Forêt de Manyu, Concessionnaire: SEFECCAM, No de rapport: 02558558

Catégorie: Terrains forestiers

Strate Affectation Nb. Parcelles Superficie
Primaire

DHS b FOR 127 7 959,90
DHS CHP b FOR 55 3 824,83
DHS CHP d FOR 45 1 512,74
DHS CP b FOR 46 5 136,80
DHS CP d FOR 125 8 062,29
DHS d FOR 27 1 425,40
DHS IN b PEN 87 7 082,40
DHS IN d PEN 99 5 944,00
Secondaire

SA CP b FOR 1 629,73
SA CP d FOR 35 2730,07
SAINb PEN 0 316,57
SAIN d PEN 9 555,98
SJ CP d FOR 17 1 360,54
SJIN d PEN 0 247,12
Sol hydromorphe

MIP INP 2 122,16
MIT FOR 56 5 509,01
Sous-total: 731 52 419,53

Catégorie: Terrains non-boisés

Strate Affectation Nb. Parcelles Superficie
Milieux agricoles

CU AGF 31 2110,05
Sous-total: 31 2 110,05
GRAND TOTAL: 762 54 529,58

Z superficie
totale

14,60
701
2,77
9,42

14,79
2,61

12,99

10,90

115
5,01
0,58
1,02
2,50
0,45

0,22
10,10
96,13

Z superficie
totale

3,87
3,87
100,00

Les zones hydromorphes représentent près de 10,32% de la superficie totale de l'UFA

dont près de 98 % de Marécages Inondés Temporairement (MIT).

37
Carte 4: Carte forestière de l'UFA 11 002

558000 585000 594000

SJ din
SI CP d
EM sa din
EM SA cPa
SA bin
BE sa cPo
EM MT

M «e

EM CHs ci
D DES b

in

DHS CP d
EM HS CP b
EM CHS CHP d
M DH CHP 0
EM oHs à
BE CH
Es cu

567000 594000
3.3.2- EFFECTIFS

Tous les arbres dont le Diamètre à Hauteur de Poitrine (DHP) est supérieur ou égal à 20
cm ont été identifiés et mensurés sur le terrain. Les données d'inventaire ont été ensuite
saisies, traitées et compilées avec le logiciel TIAMA sur la base des tarifs de cubage de la
phase | de l'inventaire national de reconnaissance. Les essences inventoriées ont été
regroupées en classes de diamètre d'amplitude 10 cm.

Les effectifs des essences principales inventoriées dans ce massif forestier, toutes
strates forestières confondues, ont été évaluées et sont présentés dans le tableau 15 ci-
après.

Tableau 15: Table de peuplement des essences principales inventoriées dans l'UFA 11.002
toutes strates forestières confondues

Essence Code | DME | Tiges totale | Tiges>=DME |% Total | %Tiges>=DME

lomba 1324 60 270 005 101 530 24,22 22,96
Niové 1338 50 138 270 18411 12,40 4,16
Azobé 1106 60 107 736 61 313 9,66 13,86
Alep 1304 50 103 483 42 005 9,28 9,50
Padouk rouge 1345 60 63 414 20 269 5,69 4,58
Dabéma 1310 60 54 961 28 786 4,93 6,51
Fraké 1320 60 30 824 19721 2,76 4,46
Eyong 1209 50 22 185 9031 1,99 2,04
Padouk blanc 1344 60 20 781 7 369 1,86 1,67
Emien 1316 50 19961 13 888 1,79 3,14
Bossé foncé 1109 80 19 546 4601 1,75 1,04
Fromager 1321 50 18917 16 839 1,70 3,81
Okan 1341 60 17 646 13731 1,58 3,10
Mambodé 1332 50 17 023 12 373 153 2,80
Movingui 1213 60 16945 6 902 1,52 1,56
Bahia 1204 60 16 697 2499 1,50 0,57
Aiélé 1301 60 16163 8865 1,45 2,00
Aningré À 1201 60 13413 566 1,20 0,13
Onzabili K 1342 50 12991 7 477 1,17 169
Ekop ngombé gf 1600 60 12 585 6170 1,13 1,40
Ekop naga akolodo 1598 60 10871 5610 0,98 1,27
Tali 1346 50 9 352 8631 0,84 L85
Abam à poils rouges 1402 50 8 274 446 0,74 0,10
Koto 1326 60 8102 2072 0,73 0,47
Bongo H (Olon) 1205 60 7779 129 0,70 0,03
Tiama 1124 80 7 455 1 654 0,67 0,37
Iroko 1116 100 6 363 1 603 0,57 0,36
Doussié rouge 1112 80 5 224 1 445 0,47 0,33
Kotibé 1118 50 5152 2899 0,46 0,66
Framiré 1115 60 5110 4293 0,46 0,97
Bilinga 1308 80 4 833 936 0,43 0,21
Acajou gf 1101 80 4750 125 0,43 0,03
Abam fruit jaune 1409 50 4707 0 0,42 0,00

39
UFA

par

Essence Code | DME | Tiges totale | Tiges>=DME |% Total | %Tiges>=DME
Acajou de bassam 1103 80 4612 136 0,41 0,03
Bossé clair 1108 80 4 307 873 0,39 0,20
Moabi 1120 100 4053 1255 0,36 0,28
Doussié blanc 1111 80 3 433 129 0,31 0,03
Lotofa 1212 50 3 324 2554 0,30 0,58
Dibétou 1110 80 3113 997 0,28 0,23
Ekop ngombé m 1601 60 3031 522 0,27 0,12
Kossipo 1117 80 2795 1 595 0,25 0,36
Acajou blanc 1102 80 1 988 374 0,18 0,08
Faro 1319 60 543 380 0,05 0,09
Onzabili M 1870 50 527 527 0,05 0,12
Tiama Congo 1125 80 355 163 0,03 0,04
Bubinga rose 1208 80 278 0 0,02 0,00
Ekop naga no 1599 60 254 254 0,02 0,06
Bubinga rouge 1206 80 223 (] 0,02 0,00
AYOUS 1105 80 163 163 0,01 0,04
Andoung rose 1306 60 129 0 0,01 0,00
Sipo 1123 80 129 0 0,01 0,00
Omang bikodok 1868 50 125 125 0,01 0,03
Naga parallèle 1336 60 67 0 0,01 0,00
TOTAL 1114968 442 240| 100,00 100,00
La distribution générale des effectifs des essences principales inventoriées dans cette
est donnée par la carte 5. Il ressort de son analyse que la partie nord-ouest de l'UFA est
un peu pauvre en raison de l'exploitation de la convention provisoire. Il en est de même des
ies nord-est et sud-est qui par contre, le sont en raison de la pression anthropique
développée le long de la route Kendem-Sabes qui est parsemée de plantations. Les parties

touchées par l'exploitation de la société WIJMA le sont aussi.

40
Carte 5: Distribution des effetifs totaux des essences principales inventoriées dans l'UFA 11 002

D

0-6 Tigesha
6-12 Tiges/ha

12-19 Tiges/ha
19-25 Tiges/ha
25-31 Tiges/ha
31-37 Tiges/ha

ai
De la synthèse de ces données générales d'inventaire, il ressort un effectif total de
1114 968 tiges d'essences principales toutes strates forestières confondues. De ces tiges,
seules 39,66 % sont déjà exploitables, ce qui révèle un massif forestier en équilibre caractérisé
par une grande proportion de tiges de petit diamètre et une faible représentativité de tiges
de gros diamètre.

On constate en outre que plus de 68,94% des tiges principales inventoriées sont
représentées par sept essences principales qui sont dans l'ordre d'importance décroissant
(diagramme 4): Ilomba, Niové, Azobé, Alep, Padouk Rouge, Dabema et Fraké.

Diagramme 4: Représentativité des effectifs des essences principales inventoriées dans l'UFA
11 002

Reste
Fraké

Dabéma

Padouk rouge

De l'analyse de ce diagramme, l'on note que toutes ces essences se retrouvent parmi
celles à prédominance dans cette zone.

Les tiges exploitables quant à elles sont représentées à plus de 66,04 % par les sept
essences listées ci-dessus (cf. diagramme 5) avec toujours en tête l'Ilomba, suivi cette fois là
par l'Azobé, l'Alep et le Dabema. Le Niové qui était deuxième en effectif total se retrouve
être septième parmi les tiges exploitables. Leur distribution dans l'UFA est illustrée par la carte
6 qui confirme la pauvreté remarquée au niveau des zones perturbées par les exploitations
antérieures et les activités agricoles.

Diagramme 5 : Représentativité des essences principales exploitables de l'UFA 11 002

Reste
Fraké
Dabéma

Padouk rouge

Alep

Azobé

Niové

lomba

42
Carte 6: Distribution des effetifs exploitables des essences principales inventoriées dans l'UFA 11 002

+

0 - 3tiges/ha

3 - 6Gtiges/ha
Em 6 - 9tiges/ha

9 - 12 tiges/ha

12 - 15 tiges/ha
M :5- B tiges/ha

43
La structure diamétrique générale de ce peuplement est donnée par le diagramme

6 ci-après :

Diagramme &: Distribution générale des effectifs des essences principales inventoriées par
classe de diamètre toutes strates forestières confondues dans l'UFA 11 002

7 8 9

10 11 2

13

14

Classes de diamètre

Cette distribution générale en exponentielle décroissante à pente plus ou moins forte
présente la forme d'un «J» inversé et est caractéristique d'un peuplement en équilibre

donc à régénération constante dans le temps.

Cet équilibre général ne s'observe cependant pas sur toutes les essences principales
inventoriées inventoriées prises individuellement. Les différents cas de figures observés sont
présentés dans les diagrammes ci-après.

°__ Structures en exponentielle décroissante à pente plus ou moins forte
Cette distribution à l'exemple de celle de tout le massif caractérise les essences en

équilibre avec plus de

iges de petit diamètre et très peu de tiges de gros diamètre.

È NIOVE = KOTO $ ALEP $ ANINGRE À
È É 200 À om À sc
250 50 Tor
ET ue
2050 #40 5000
150 Da 2000
is 1500 200
we 200
ds sa 100
o o n
23456789mn05% 1134s67600n9uu 1234567290unnu 1234s56769mun0u
Gas mère Cases de mère Gsserde damèe) asser arr
$ ABAM A FRUIT JAUNE E ABAM À POILS ROUGES : ACAIOU GF $ ACAJOU BASSAM
Ÿ a00 Ë 500 Ê 20 Ê 250
250 #50
400 200 200
5 3510
250 3000 150 130
200 2510
ns 200 100 1
120
1æ 120 = =
so sn
o 0 o ù
1134s67s0vunnu 1134567s890nn0u 123456789vuu8u 1234567890n0nu
Css demie se dem Gard ami) sed amère

44
LP PR ——————————
AZOBE H BOSSE CLAIR $ PADOUK BLANC BOSSE FONCE
& 250 à 600
2] 2000 Los "
1500 150 “ xs
0
va 100 300
200 5
50 se ue 100
° e o o
113456789228 X 11345879 0uRD 122456769NAI2EN 1134567695Du284
Ces amie) ad nr déni Ces mt
$ DIBETOU/BIBOLO $ DOUSSIE BLANC $ PADOUK ROUGE £ DOUSSIE ROUGE
É m 100 & ua à 200
5 iv aa 1
_ we 1
#0 ® 3000 120
10
30 ® 500 20
. 2 üs A
20 20 56 s
o : o ù
1134567090 vu088 1234557860 DURBN 123456789Duv8u 1134567500nnuu
Cases amie Card ni sé Gaetan
PR
$ KOTIBE à MOABI $ TIAMA $ BONGO H (OLON)
É 10 ë m0 Ë 250 ë 700
LS 500 1500 4000
E En
nu ns me 300
æ n 200
2 — 100
o e o o
1234567608 12345678cvuusu ENETEFEE TE" 1134 CPETEET
Ces de mit nest Cher de éamèt Crée te
= EYONG ë BILINGA j DABEMA $ ILOMBA
À 500 Ê 0 Ÿ va À ma
jen at sm aus
550 0 _ mon
30m a
250 a som
FA en
is « " L
10œ 20 200 200
se
û o ° o
123456789Du284 12345657850nn8u 123455785DuVEX 25456785 0uu0s
erd dame Came d mère Cher dm ed mère
; ONZABILIK $ EKOP NGOMBE GF
Ê um i
35
300
25
200
15m
10
5e
û
1234567830u084
cnsétami) Chen mère
* _Les structures diamétriques en cloche
Cette structure est caractéristique des essences qui ont déficit de regénération. En
effet, celles-ci ont très peu de tiges de petit et de grand diamètre mais beaucoup de

diamètre moyen.

45
È OKAN È ACAJOU BLANC d FRANIRE H IROKO
É 400 ë œo 100 Ë
15 2
2e … un
250 au 200
200 æ 2
Lu 2
Fe # .
500 L 300
û Ê û
EENETEEEITETT EEEETEEEETETT: 1234567690 DHD8R EENETEFETTETT
sed mat Prres crétin) sed mat
$ EMIEN $ KOSSIPO # BAHIA H MOVINGUI
450 Ë 0 Ês HE
10m æ
sen æ
200 a
25 æ
20m ns
1 =
200 æ ï
sm Pl
n û
1232456785 0n288 1234567690 HUREA EEEETEFEETETT 1234567805 0u288
Ch imè dusséräimè] uma Css
ë AIELE/ABEL È FRAKE/LIMBA # FROMAGER 5 MAMBODE
É 350 É É 00 É 500
> sc im
É rm
250 600 End
2000 500 300
_ 400 a
mn 30m %
20 ou
= 100 00
o ù û
1r34567es0nn8u 123456785u0D4 EEE EEE TEST 1234567685 0n288
Ch imèr Gemdréimin] merémère Ch imèr
PP
£ AU s EKOP NAGA AKOLODO
30 20
2œ 20m
200
20
250
10
100
50 =
o o
MELEEEEEETITT 1234567690u0D4
Cher Guérin]
° _Les structures diamètriques très étalées
Elle est caractéristique des essences qui n'ont pas d'effectif dans plusieurs classes de
diamètre de leur distribution.

j TIAMA CONGO i BUBINGA ROSE È LOTOFA/NKANANG È FARO
20 2% 200 Ë 2
Ë Ë 5
2 20
250
2 be 10
: 2 200 vo
L 2
® 155 2
1
L 100 o
Ê 5 . n
mi »
o ù n n
113456785purDK 123456789nuu8u 1234567850n284 123456769HuYEU
CS sand ses eme sde mètre

46
$ EKOP NAGA NO $ EKOP NGOMBE M $ ONZABILIM $
Ê vo Ë 139 AYOUS/OBECHE
Ë Ë ë
20 200 2%
2 =.
_ Lo
: 5 ce
a fo a
& 1 a
sæ a ”
5 el
û û o û
113456785pur2K 12345678spnnn4 1234567s5wun8u ENETEFETTEET
ere mère noeud Chasse amère se de mètre)
i sIpo BUBINGA ROUGE NAGA PARALLELE ANDOUNG ROSE
2 1
2 mn k
2 ® =
” = o
”
o ”
»
G ”
»
» ® " 3
o o o
13456788 ATTIT Tesmrvnu 12345678svs28u
Canard amère Css éme

OMANG BIKODOK

3.3.3- CONTENU

Les volumes des différentes essences ont été calculés sur la base des tarifs de

cubage de la phase | de l'inventaire forestier national. Les résultats obtenus par essence
principale, toutes strates forestières confondues, sont consignés dans le tableau 16.

Tableau 16: Table de stock de l'UFA 11 002, toutes strates forestières confondues
Essence Code |DME TOTAL Vol>=DME Z Total ZMVol>=DME
lomba 1324 60 938 470 592 420 23,51 21,55
Azobé 1106 60 415 425 361 021 10,41 13,13
Alep 1304 50 337 886 226 029 8,46 8,22
Niové 1338 50 287 944 76026 7,21 2,77
Dabéma 1310 60 257 629 203 130 6,45 7,39
Padouk rouge 1345 60 212 972 118 376 5,34 4,31
Fromager / Ceiba 1321 50 184 620 180 622 4,62 6,57
Okan 1341 60 143 565 135 498 3,60 4,93
Fraké / Limba 1320 60 135 907 110 057 3,40 4,00
Emien 1316 50 87 386 75 857 2,19 2,76
Aiélé / Abel 1301 60 84 452 69010 2,12 2,51
Mambodé 1332 50 80 441 71122 2,02 2,59
Padouk blanc 1344 60 69 442 40 750 1,74 1,48
Eyong 1209 50 63 406 44 628 1,59 1,62
Tali 1346 50 61414 60 088 1,54 2,19

47

Essence Code |DME TOTAL Vol>=DME | % Total ZMVol>=DME
Movingui 1213 60 57 044 40 824 143 1,49
Ekop ngombé gf 1600 60 56 531 43 684 1,42 1,59
Onzabili K 1342 50 51 999 42 298 1,30 1,54
Ekop naga akolodo 1598 60 50 560 39 807 1,27 1,45
Bossé foncé 1109 80 50 274 32 943 1,26 1,20
Dibétou 1110 80 34 360 20 330 0,86 0,74
Bahia 1204 60 32 576 12 622 0,82 0,46
lroko 1116] 100 28 376 9 870 o,71 0,36
Moabi 1120] 100 26941 18 522 0,67 0,67
Koto 1326 60 21 834 10191 0,55 0,37
Tiama 1124 80 20 616 12 952 0,52 0,47
Kossipo 1117 80 17 978 12784 0,45 0,47
Framiré 1115 60 17 767 16 866 0,45 0,61
Bilinga 1308 80 17 509 6513 0,44 0,24
Doussié rouge 1112 80 16810 12044 0,42 0,44
Abam à poils rouges 1402 50 15 968 2027 0,40 0,07
Aningré À 1201 60 13 489 2746 0,34 0,10
Kotibé 1118 50 12783 10 080 0,32 0,37
Acajou gf 1101 80 12079 1 696 0,30 0,06
Lotofa / Nkanang 1212 50 10755 9976 0,27 0,36
Bossé clair 1108 80 9 643 6932 0,24 0,25
Ekop ngombé mamelle 1601 60 8 264 3 418 0,21 0,12
Abam fruit jaune 1409 50 8 160 Q] 0,20 0,00
Acajou blanc 1102 80 7 673 3 599 0,19 0,13
Acajou de bassam 1103 80 7 494 956 0,19 0,03
Bongo H (Olon) 1205 60 6758 664 0,17 0,02
Doussié blanc 1111 80 5 568 790 0,14 0,03
Faro 1319 60 2497 2114 0,06 0,08
Ekop naga nord-ouest 1599 60 2015 2015 0,05 0,07
Onzabili M 1870 50 1 944 1 944 0,05 0,07
Ayous / Obeche 1105 80 1 244 1 244 0,03 0,05
Tiama Congo 1125 80 1194 1156 0,03 0,04
Omang bikodok 1868 50 627 627 0,02 0,02
Bubinga rouge 1206 80 577 0 0,01 0,00
Sipo 1123 80 396 0 0,01 0,00
Bubinga rose 1208 80 288 0 0,01 0,00
Andoung rose 1306 60 243 0 0,01 0,00
Naga parallèle 1336 60 109 0 0,00 0,00
TOTAL 3 991 900 2748 869] 100,00 100,00
Il ressort du tableau ci-dessus que les essences principales inventoriées dans tout ce
massif forestier donnent un volume brut total de 3 991 900 m° dont 68,86 % soit 2 748 869 m°
est exploitable.
Sept essences constituent à elles seules près de 66,01 % de ce volume total. Il s'agit

par ordre décroissant de l'Iomba, de l'Azobe, de l'Alep, du Niové, du Dabema, du Padouk

rouge et du Fromager ainsi que l'illustre le diagramme 7.

48

Diagramme 7: Représentativité des volumes bruts totaux des essences principales
inventoriées dans l'UFA 11 002, toutes strates forestières confondues

Fromager
5%

Padouk rouge
sx

Le volume exploitable des essences principales inventoriées quant à lui est constitué
à 66,10 % par les mêmes essences à l'exception du Niové qui a été remplacé par l'Okan
ainsi que l'illustre le Diagramme 8.

Diagramme 8: Représentativité des volumes bruts exploitables des essences principales
inventoriées dans l'UFA 11 002, toutes strates forestières confondues

3.4- PRODUCTIVITE DE LA FORET
3.4.1- ACCROISSEMENTS

Les accroissements utilisés dans cet aménagement sont ceux indiqués dans les fiches
techniques annexées à l'arrêté 0222. Ils sont donnés dans le tableau 17 ci-après pour les
essences principales inventoriées.

Tableau 17 : Les accroissements des essences principales inventoriées
49
Nom commercial Code | DME | AAM Nom commercial Code | DME | AAM
Tiama 1124 80 0,5 Movinqgui 1213 60 0,5
Doussié blanc 1111 80 0,4 Andoung rose 1306 60 0,5
Doussié rouge 1112 80 0,4 Andoung brun 1305 60 0,5
Kotibé 1118 50 0,4 Dabéma 1310 60 0,5
Moabi 1120 100 0,4 Abam évélé 1408 50 0,5
Eyong 1209 50 0,4 Koto 1326 60 0,5
Alep 1304 50 0,4 Mambodé 1332 50 0,5
Bilinga 1308 80 0,4 Abam à poils rouges 1402 50 0,5
Niové 1338 50 0,4 Abam fruit jaune 1409 50 0,5
Okan 1341 60 0,4 Ekop léké 1596 60 0,5
Tali 1346 50 0,4 Onzabili K 1342 50 0,6
Bubinga rouge 1206 80 0,45 Onzabili M 1870 50 0,6
Padouk blanc 1344 60 0,45 Acajou gf 1101 80 0,7
Padouk rouge 1345 60 0,45 Acajou blanc 1102 80 0,7
Bété 1107 60 0,5 Dibétou 1110 80 0,7
Bossé clair 1108 80 0,5 Bongo H (Olon) 1205 60 0,7
Bossé foncé 1109 80 0,5 Aiélé / Abel 1301 60 0,7
Iroko 1116 100 0,5 Fraké /Limba 1320 60 0,7
Kossipo 1117 80 0,5 lomba 1324 60 0,7
Sapelli 1122 100 0,5 Ayous / Obeche 1105 80 0,9
Sipo 1123 80 0,5 Emien 1316 50 0,9
Tiama Congo 1125 80 0,5 Fromager / Ceiba 1321 50 0,9
Aningré À 1201 60 0,5 Bahia 1204 60 0,5
Aningré R 1202 60 0,5 Longhi 1210 60 0,5
Azobé 1106 60 0,35
Ces accroissements sont constants par classe de diamètre, ce qui n'est pas en réalité

le cas car ils sont souvent plus élevés pour les arbres de petits diamètres et diminuent
progressivement avec l'augmentation des diamètres.

3.4.2- MORTALITE

La mortalité représente la mort naturelle normale des arbres. Dans une forêt naturelle
en équilibre, la mortalité est élevée chez les jeunes sujets et diminue progressivement au fure
et à mesure que le diamètre augmente. Elle devrait de ce fait varier par classe de diamètre.
Elle a été fixée dans les fiches techniques de l'arrêté 0222 à un taux constant de 1% du
peuplement résiduel toutes les classes de diamètre confondues.

3.4.3- DEGATS D'EXPLOITATION

Les opérations d'exploitation occasionnent généralement des dégâts sur les arbres
qui restent sur pieds. L'intensité de ces dégâts varie en fonction des activités. Parmi celles
qui affectent le plus le peuplement résiduel, l'on note en premier lieu l'ouverture des routes
et des parcs à bois, suivie par le débardage, l'abattage et d'autres activités allant de
l'ouverture des layons d'inventaire jusqu'à l'ouverture et la matérialisation des limites du
massif et des assiettes de coupe.

Ces dégâts ont été fixés dans l'arrêté 0222 à 7% du peuplement résiduel.

50
CHAPITRE 4

4.1- OBJECTIFS D'AMENAGEMENT

Le plan d'affectation des terres du Cameroun méridionale (Plan de zonage) définit
un domaine forestier non permanent constitué de terres à vocations multiples et un
domaine forestier permanent dont une partie est constituée des concessions forestières
(UFA).

L'objectif principal à court et à long terme de l'aménagement des forêts de
production du domaine forestier permanent est la production soutenue et durable du bois
d'œuvre.

L'aménagement de l'UFA 11 002 s'inscrit dans cette logique. Il vise à assurer une
production soutenue et durable du bois d'œuvre en particulier et des autres produits
forestiers et services en général. Il a comme objectifs spécifiques :

" La réalisation d'un plan d'affectation des terres à l'intérieur de ce massif en tenant
compte de son relief trop accidenté et de son degré de perturbation par des activités
anthropiques;

" La mise en place d'un système de gestion de chaque série issue de l'affectation des
terres réalisée à l'intérieur du massif. Les détails seront de ce fait plus donnés pour la
série de production uniquement. Pour les autres séries, il sera juste listées les activités qui
y seront autorisées, restreintes ou insterdites ;

"L'élaboration d'un programme sylvicole à appliquer au massif forestier pour l'aider à se
reconstituer après exploitation et préserver ainsi à long terme sa capacité de
production ;

" La fixation des mesures visant à assurer la protection des autres ressources forestières
{ressources fauniques et produits forestiers non ligneux) pendant et après l'exploitation ;

" La prise des décisions visant à impliquer les populations riveraines à toutes les activités
de gestion de ce massif forestier ;

" L'évaluation de la rentabilité de l'exploitation de ce massif forestier pour s'assurer que
les options de gestion préconisées dans cet aménagement vont être respectées.

4.2- AFFECTATION DES TERRES ET DROITS D'USAGE
4.2.1- AFFECTATION DES TERRES

La carte forestière ressort quatorze strates forestières dont huit sont considérées
comme forêts primaires malgré leur différence de densité, de niveau de perturbation e
d'accessibilité : DHS b, DHS d, DHS CP b, DHS CP d, DHS CHP b, DHS CP d, DHS bin, DHS din,
SA CP b, SA CP d, SA din, SA b in, SJ CP d, SJ din et SJ CP d. Toutes les strates forestières
accessibles seront affectées à la production de la matière ligneuse. La strate SJ CP d à
l'intérieur de ce massif forestier et affectée à la série de production, aura un traitemen
particulier. Elle se trouve en grande partie tout autour des plantations identifiées. Bien que
devant être exploitée, elle sera traitée comme espace à recoloniser par le reboisemen
pour éviter l'extension des plantations, la procédure de classement de cette UFA dans le
domaine privé de l'Etat étant déjà bouclée.

Les strates non accessibles qui se rencontrent dans les flancs des montagnes à pente
un peu plus forte, seront affectées à la série de protection.

Les terrains sur sol hydromorphes constitués de Marécages Innondés Temporairemen
(MIT) ou en Permanence (MIP), représentent environ 10,32% de la superficie totale du massif.
Ce pourcentage non négligeable prouve quand même que cette UFA est arrosé. L'on note
aussi une prépondérance (98%) de Marécages Innondés Temporairement (MIT) ce qui
confirme que ce massif forestier est très accidenté et les cours d'eau encaissés. Selon les
normes d'intervention en milieu forestier et par soucis de protection des plans d'eau, les
Marécages Innondés en Permanence (MIP) sont impropres à l'exploitation. Ils seront pour
cela affectée à la série de protection.

52
La strate CU constituée de toutes les plantations qui ont été identifiées dans cette
forêt, sera affectée à la série agroforestière.

En résumé, ce massif forestier est subdivisé en trois séries :

- Une série de production ;

- Une série agroforestière ;

- Une série de protection.

Les strates constitutives de chacune de ces séries et leur superficie sont consignées
dans le tableau 18 et leur localisation présentée sur la carte 7.

Tableau 18: Superficie des différentes séries identifiées dans l'UFA 11 002

Série Strate Superficie |Sup. Totale |% Sup. Totale
DHS/b 7 959,90
DHS/b chp 3 824,82
DHS/b cp 5 136,79
DHS/d 1 425,40
Production DHS/d chp 1S274 35 151,30 69.96%
DHS/d cp 8 062,29
MIT 5 509,01
SA/b cp 629,73
SJ/d cp 1 360,53
SA/d cp 2730,07
Agroforestière | cu 2110,05 2110,05 3,87%
DHS/b in 7 082,40
DHS/d in 5 944,00
Protection MIP 122.16 14 268,23 26,17%
SAJb in 316,57
SA/d in 555,98
SJ/d in 247,12
TOTAL 54 529,58 54 529,58 100,00

4.2.2- DROITS D'USAGE

Les droits d'usage ou droits coutumiers sont ceux reconnus aux populations riveraines
d'exploiter, en vue d'une uïilisation domestique, les produits forestiers, fauniques et
halieutiques à l'exception des espèces protégées.

Les populations riveraines bénéficiaires de ces droits d'usage devront se conformer à
la réglementation en vigueur car lorsque la nécessité s'impose, l'exercice du droit d'usage
peut être suspendu temporairement ou définitivement par le Ministre en charge des forêts
sur la demande du concessionnaire.

Conformément à la vocation principale de ce massif forestier, les activités que les
populations pourront continuer à y mener et qui rentrent dans l'exercice de leurs droits
d'usage à spécifier lors de son classement dans le domaine privé de l'Etat sont:

- la collecte libre des produits forestiers non ligneux (PFNL)

Les riverains de ce massif forestier continueront à y récolter librement le bois de
chauffe et les petits matériaux de construction (liane, rotin, bambou et même les perches
.…). Il en est de même des plantes médicinales et des autres produits qui rentrent dans leur
alimentation quotidienne (fruits sauvages, chenilles, feuilles, miel, écorces et mêmes
racines).

53
- La chasse et la pêche traditionnelles

Elles se pratiqueront toutefois conformément à la reglémentation en vigueur.
La conduite de toutes ces activités par affectation à l'intérieur de l'UFA 11 002 est
présentée dans le tableau 19.

Tableau 19: Conduite des activités des populations par affectation à l'intérieur de l'UFA T1

002
— sens Production Agroforestière Protection
Activités
Elle se fera conformément aux C2
ae Autorisée, les arbres se
at prescriptions de ce plan 2
Exploitation ï 2 M trouvant dans la série SJ .
Lx d'aménagement après son à Interdite
forestière ; A CP d devant être
approbation et à la 2 2
2 : : prélevés.
reglémentation en vigueur
: Activité autorisée mais elle doit y: à
Extraction de A : A Autorisée dans les mêmes
être bien controlée le long de en .
sable et de É 2 A conditions que dans la Interdite
Là certains Marécages Innondés Le n
latérite A série de production
Temporairement
Elle sera controlée car
l'intensité des prélèvements
A . des perches et des gaulis peut | Autorisée dans les mêmes
Récolte de bois PART ee A
d A compromettre la régénération | conditions que dans la Interdite
e service : À ee :
de certaines essences qui série de production
présente déjà des déficites de
regénération
Récolte de

bambou et de
rotin

Autorisée mais à contrôler

Autorisée mais à
contrôler

Autorisée mais à
contrôler

Autorisée mais à réaliser

Autorisée mais à réaliser

Autorisée dans les

Chasse de 2 N conformément à la mêmes conditions
u conformément à la A s in Le
subsistance A s : reglémentation en qu'à la série de
reglémentation en vigueur s :
vigueur production
à Autorisée mais l'utilisation des | Autorisée mais l'utilisation y:
Pêche de . ‘a : ce Autorisée dans les
L produits chimiques est des produits chimiques a ue
subsistance mêmes conditions

prohibée

est prohibée

Ramassage des
fruits sauvages

Autorisé mais avec des
restrictions au moment de la
mise en place des pépinières

Autorisé mais avec des
restrictions au moment
de la mise en place des

Autorisé avec les
mêmes prescriptions

pépinières
Cueillette de Autorisée Autorisée Autorisée
subsistance
Autorisée uniquement au
Strictement interdite en raison | niveau des plantations
Agriculture de la vocation principale de déjà mises en place. Interdite

ce massif forestier

Aucune extension n'est
autorisée

Sciage artisanal

Ilest interdit mais il pourra se
réaliser dans les Assiettes
Annuelles de Coupe en
exploitation avec l'autorisation
du concessionnaire (possibilité
d'exploitation des rebus et des
grosses branches dans les UFA)

Autorisé dans les Assiettes
Annuelles de Coupe en
exploitation et dans les
plantations déjà mises en
place

Strictement interdit

54

Carte 7: Carte des affectations à l'intérieur de l'UFA 11 002

Série de Production

jee de Protection
érie agroforestière

00009

T9

GOÛT

Euar]

55
4.3- AMENAGEMENT DE LA SERIE DE PRODUCTION

Sur la base de l'affectation des terres ci-dessus effectuée dans ce massif à aménager,
les données d'inventaire de départ ont été reprises pour en exclure celles de la série de
protection et de la série agroforestière qui ne seront pas exploitées.

Ce tri a abouti à la nouvelle distribution ci-après des effectifs et des volumes des
essences principales inventoriées par classe de diamètre pour la seule série de production
de l'UFA 11 002 (tableaux 20 et 21).

56
Tableau 20: Distribution des essences principales inventoriées par classe de diamétre pour la série de production dans l'UFA 11 002
ESSENCES 1 2 3 4 5 6 7 8 9 10 11 12 13 14 |TOTAL |>=DME
Abam à poils rouges 1 089 630 125 0 0 0 0 0 0 0 0 0 0 0 1 844 0
Abam fruit jaune 1286 641 281 0 0 0 0 0 0 0 0 0 0 0 2 208 0
Acajou gf 1197 258 800 258 431 197 0 0 0 0 125 0 0 0 3 267 125
Acajou blanc 0 254 326 478 129 428 0 0 106 0 106 0 0 0 1 826 211
Acajou de bassam 1 559 197 529 376 0 587 0 0 0 0 0 0 0 0 3 247 0
Aïélé / Abel 1310 1308] 1947 845 285| 2252 461 705 1 048 302 607 129 0 O0] 11199 5 789
Alep 22 750 9146| 8180] 7704] 2967] 6589] 9495] 1889 318 393 O0! 223 0 0] 69655 29 579
Andoung rose (] 129 (] 0 0 (] (] 0 (] (] (] 0 0 0 129 (
Aningré À 3 846 1 308 695 197 0 0 0 0 0 0 0 0 0 0 6 047 0
Azobé 11 653 8499] 7979] 8060|15151] 5297] 9782] 4492 1996] 2699] 875] 1 406 0 0] 77889 41 698
Bahia 3 058 4386| 1297] 1787] 1074 251 0 139 0 0 0 0 0 0] 11992 1 464
Bilinga 576 193 465 512 414 156 268 129 0 0 0 0 0 0 2713 397
Bongo H (Olon) 2470 281 0 197 0 129 0 0 0 0 0 0 0 0 3 077 129
Bossé clair 1637 223 888 0 0 0 125 335 0 129 0 0 0 0 3 338 590
Bossé foncé 2881 2121| 2339 728 376 387] 2278] 1639 0 129 0 0 0 0] 12879 4 046
Bubinga rose 139 139 0 0 0 0 0 0 0 0 0 0 0 0 278 0
Bubinga rouge e] 0 0 223 0 e] 0 0 e] 0 e] 0 0 0 223 0
Dabéma 7 389 5722] 2931] 3251] 2498] 4378] 4094! 5615 1888] 1348] 264] 231 352 0] 39963 20 670
Dibétou 129 461 380 254 326 0 235 326 0 197 0 0 0 0 2 307 757
Doussié blanc 610 397 808 325 264 0 129 0 0 0 0 0 0 0 2 534 129
Doussié rouge 1 000 640 258 708 125 156 380 600 0 0 139 0 0 0 4 007 1119
Ekop naga akolodo 1794 1 684 638 902 129 638| 2116] 1819 451 197 0 0 0 0] 10368 5 350
Ekop naga no 0 0 0 0 0 0 125 0 129 0 0 0 0 0 254 254
Ekop ngombé g 2513 1924] 1271 708| 1784 404] 1240] 1éll 196 139 O0! 417 139 0] 12345 5 930
Ekop ngombé m 129 1 604 0 129 0 129 197 197 0 0 0 0 0 0 2 384 522
Emien 1825 1255] 1286] 1755] 1738] 2722] 1140! 2020 156 533 0 0 0 0] 14427 10 062
Eyong 3 664 4099] 3670] 2194] 2520] 2479 193 223 0 0 0 0 0 0] 19041 7 609
Faro 0 0 0 0 125 129 0 125 0 0 0 0 0 0 380 380

ESSENCES 1 2 3 4 5 6 7 8 9 10 11 12 13 14 |TOTAL | >= DME

Fraké / Limba 1435 2405] 1532] 2642] 2278] 4375] 5322] 1266 125 0 Q 0 0 0] 21379 13 365
Framiré 223 139 129 325 223 353 624 874 387 684] 703 0 0 0 4 664 3 847
Fromager / Ceiba 326 464 156 410 266 603 712] 1475 522] 6437] 1117] 1256 349] 125] 14219 13 273
lomba 42147] 31222] 21 841] 19 308] 14127] 20 498] 25 420 | 11 802] 1251 647] 129 0 0 0] 188388] 73873
lroko 374 1065 513 719 0 845 156 564 Q 326| 139 0 0 0 4 700 465
Kossipo Q 129 0 0 129 522 268 559 125 0 Q 0 0 0 1733 952
Kotibé 322 318 443 694 254 539 0 0 Q 0 Q 0 0 0 2571 1 488
Koto 906 1 479 197 325 420 576 281 0 Q 0 Q 0 0 0 4184 1277
Lotofa / Nkanang 125 519 125 156 933 0 Q] 0 0 Q] 0 0 0 0 1 859 1 089
Mambodé 1281 1010] 1790) 2164 732] 1124] 3386] 2088 223 0 Q 0 0 0] 13799 9718
Moabi 336 326 572 129 0 410 125 254 Q 484 O0] 488 0 0 3 125 972
Movingui 1352 3 031 834] 1216 846] 2346] 1088 223 Q 0 O0] 125 0 0] 11063 4 629
Naga parallèle 67 0 0 0 0 Q 0 0 Q 0 Q 0 0 0 67 0
Niové 60138] 20121|10285] 6449] 1458) 4981 427 697 223 0 Q 0 0 0] 104 781 14 236
Okan 769 827 576 545 223 254] 1153] 1961 586| 1947] 497] 349 223] 522] 10433 7716
Omang bikodok 0 0 Q] 0 0 125 Q] 0 0 Q] 0 0 0 0 125 125
Onzabili K 1 320 970 139 607] 1113 858] 1253 767 Q 139 Q 0 0 0 7166 4737
Onzabili M Q 0 0 285 0 Q 0 0 Q 0 Q 0 0 0 285 285
Padouk blanc 2246 1689] 3077, 1559] 3007| 1193] 1565 587 254 O| 129 0 0 0] 15305 6735
Padouk rouge 6177 6547] 7052] 6275] 2838] 5255] 4142] 1863 776 156 Q 0 0 0] 41081 15 030
Sipo Q 0 0 129 0 Q 0 0 Q 0 Q 0 0 0 129 0
Tali 129 352 0] 1315 125} 1021 983] 1987 Q 474] 129 0 0 0 6515 6 034
Tiama 1150 1354 478 360 0 193 798 223 0 Q] 0 0 0 0 4 555 1021
Tiama Congo 193 0 0 0 0 0 0 0 0 0 0 0 0 0 193 0
TOTAL 195 520] 121 468 | 86 832] 77 201 | 59 310 | 73 380 | 79 960 | 49 053] 10 763 | 17 360] 4959] 4624] 1063] 648] 782139] 317 678

58

Tableau 21: Distribution des volumes des essences principales inventoriées par classe de diamétre pour la série de production dans l'UFA

11 002

ESSENCES 1 2 3 4 5 6 7 8 9 10 11 12 13 14 TOTAL |>=DME
Abam à poils R 1765] 1189 295 0 0 0 0 0 0 0 0 0 0 0 3 249 0
Abam fruit jaune 2084] 1210 663 0 0 0 0 0 0 0 0 0 0 0 3 957 0
Acajou gf 1941 487] 1885 783| 1689 984 0 0 0 0 1 696 0 0 0 9465 1696
Acajou blanc 0 221 488 1093 417 1856 0 0 908 0 1291 0 0 0 6 273 2199
Acajou de bassam 614 171 793 860 0 2546 0 0 0 0 0 0 0 0 4 984 0
Aïélé / Abel 2124] 2467] 4590] 2563] 1116! 11269 2901] 5497] 9957] 3450] 8207] 2045 0 O| 56186] 44442
Alep 36 883] 17 253] 19282] 23372] 11618] 32972] 59791] 14724] 3021] 4490 0] 3540 0 0 | 226 944 | 153 527
Andoung rose 0 243 (] (] (] 0 (] 0 0 0 0 (] 0 (] 243 0
Aningré À 1852] 1240] 1093 463 0 0 0 0 0 0 0 0 0 0 4 649 0
Azobé 3701| 7103] 12179] 19263] 51907] 24548] 58 849] 34006] 18561] 30216] 11611] 21805 0 0] 293 747 | 251 502
Bahia 1504] 4652] 2443] 5324] 4685 1517 O0! 1444 0 0 0 0 0 0| 21568 7 645
Bilinga 934 363] 1096 1554] 1621 781 1 688] 1006 0 0 0 0 0 0 9043 2694
Bongo H (Olon) 1 463 323 0 550 0 664 0 0 0 0 0 0 0 0 3 000 664
Bossé clair 497 189] 1397 0 0 0 788| 2656 0! 1513 0 0 0 0 7 040 4957
Bossé foncé 875] 1798| 3680 1806! 1342 1872] 14326] 12978 0! 1513 0 0 0 O0| 40189] 28816
Bubinga rose 112 177 0 0 0 0 0 0 0 0 0 0 0 0 288 0
Bubinga rouge 0 e] e] 577 e] 0 0 0 0 0 0 e] 0 e] 577 0
Dabéma 11979|10795| 6908] 9862| 9784| 21908] 25779] 43774] 17943] 15388] 3577] 3660| 6475 0|187 832] 148 287
Dibétou 404] 2295] 2665| 2354] 3807 0 4020! 6565 0! 5268 0 0 0 0| 27376] 15852
Doussié blanc 317 345] 1173 738 877 0 790 0 0 0 0 0 0 0 4 240 790
Doussié rouge 519 556 375 1 606 416 719 2326| 4730 0 0| 2023 0 0 0| 13269 9079
Ekop naga a 2909] 3176] 1503] 2737 505 3191] 13327] 14182] 4286| 2245 0 0 0 O0| 48061) 37736
Ekop naga no 0 0 0 0 0 0 789 O0] 1226 0 0 0 0 0 2015 2015
Ekop ngombé gf 4074] 3629] 2996] 2147] 6984 2019 7 808] 12560] 1864] 1 587 0] 6613] 2556 O| 54838] 41992
Ekop ngombé m 209] 3026 0 391 0 645 1239] 1534 0 0 0 0 0 0 7 045 3 418
Emien 2958| 2366] 3030] 5324] 6805] 13620 7176] 15747] 1482] 6077 0 0 0 0| 64585] 56230
Eyong 2637| 5640] 8194] 7209]11425] 14808 1464] 2103 0 0 0 0 0 O0| 53480) 37 009

59

ESSENCES L 2 3 4 5 6 7 8 9 10 11 12 13 14 TOTAL _|>=DME
Faro 0 e] e] e] 491 645 0 977 0 0 0 e] 0 e] 2114 2114
Fraké / Limba 2326| 4537] 3611 8015! 8920] 21890] 33511] 9868| 1191 0 0 (] 0 O| 93868] 75 380
Framiré 109 113 154 525 465 912 1949] 3232] 1666| 3377] 3939 e] 0 O| 16440] 15539
Fromager / Ceiba 528 876 368 1245] 1040 3 020 4485] 11500] 4964173453] 15111] 19904] 6408] 2646] 145 548 | 143 776
lomba 68 328 | 58 897 | 51 485] 58 560 | 55 318] 102 567 | 160076] 92009] 11 884] 7381 1745 e] 0 O| 668 250 | 430 979
Iroko 118 973 876 1945 e] 4 468 1073] 4887 0| 4185 2119 e] 0 0] 20645 6 304
Kossipo 0 170 e] e] 537 2867 1878| 4867] 1330 0 0 e] 0 O| 11648 8 074
Kotibé 270 401 810 1759 860 2 358 0 0 0 0 0 e] 0 e] 6459 4977
Koto 1469] 2789 464 987] 1645 2 880 1772 0 0 0 0 (] 0 0] 12005 6297
Lotofa / Nkanang 57 506 216 425] 3716 0 0 0 0 0 0 e] 0 e] 4921 4141
Mambodé 2077] 1904] 4220 6566| 2866 5624] 21324] 16281| 2122 0 0 e] 0 O| 62984] 54783
Moabi 12 238 920 344 e] 2194 873] 2228 0| 6256 0| 8684 0 O0] 21750] 14940
Movingui 944] 3952] 1734 3670] 3482] 12587 7 368| 1859 0 0 0] 2003 0 O| 37598] 27298
Naga parallèle 109 e] e] e] e] 0 0 0 0 0 0 e] 0 e] 109 0
Niové 97 4961 37 956] 24244| 19564] 5708| 24925 2690| 5437] 2122 0 0 e] 0 O0|220 142] 60 446
Okan 1247] 1559] 1357 1655 875 1273 7260, 15287| 5568] 22223 6722| 5527] 4104] 11029] 85685| 79867
Omang bikodok 0 e] e] e] e] 627 0 0 0 0 0 e] 0 e] 627 627
Onzabili K 2140] 1830 328 1842| 4357 4294 7 888| 5981 O| 1587 0 e] 0 O| 30247] 25950
Onzabili M 0 (] (] 865 (] 0 (] 0 0 0 0 (] 0 (] 865 865
Padouk blanc 3641| 3185] 7254 4730| 11776 5 970 9852| 4573] 2417 0 1745 e] 0 O| 55142] 36332
Padouk rouge 100141 12350] 16623] 19036] 11114] 26294] 26081|14525] 7373] 1780 0 e] 0 01145191] 87168
Sipo 0 e] e] 396 e] 0 0 0 0 0 0 e] 0 e] 396 0
Tali 209 665 (] 3 990 491 5 109 6188] 15 488 0] 5410 1745 (] 0 O0| 39294] 38421
Tiama 226] 1338 919 1081 e] 1077 5666| 1955 0 0 0 e] 0 0| 12263 7 622
Tiama Congo 38 Q] Q] Q] Q] 0 0 0 0 0 0 Q] 0 Q] 38 0

60

61
La synthèse de ces tableaux a permis d'avoir les tables de peuplement et de stock ci-
après pour la série de production de l'UFA 11 002.

TIAMA (Traitement d'inventaire Appliqué à la Modélisation des Aménagements)
Table de peuplement (essences principales, toutes UC, strates FOR)
Forêt: Forêt de Manyu, Concessionnaire: SEFECCAM, No de rapport: 02558558

Essence

Abam à poils rouges
Abam fruit jaune
Acajou à grandes folioles
Acajou blanc
AcCajou de bassam
Aïélé / Abel

Alep

Andoung rose
Aningré A

Azobé

Bahia

Bilinga

Bongo H (Olon)
Bossé clair

Bossé foncé
Bubinga rose
Bubinga rouge
Dabéma

Dibétou

Doussié blanc
Doussié rouge

Ekop naga akolodo
Ekop naga nord-ouest
Ekop ngombé grandes feuilles
Ekop ngombé mamelle
Emien

Eyong

Faro

Fraké / Limba
Framiré

Fromager / Ceiba
lomba

lroko

Kossipo

Kotibé

Koto

Lotofa / Nkanang
Mambodé

Moabi

Movingui

Naga parallèle
Niové

Okan

Omang bikodok

Code Tiges/ha
1402 0,05
1409 0,06
1101 0,09
1102 0,05
1103 0,09
1301 0,29
1304 1,83
1306 0,00
1201 0,16
1106 2,04
1204 0,31
1308 0,07
1205 0,08
1108 0,09
1109 0,34
1208 0,01
1206 0,01
1310 1,05
1110 0,06
1111 0,07
1112 0,11
1598 0,27
1599 0,01
1600 0,32
1601 0,06
1316 0,38
1209 0,50
1319 0,01
1320 0,56
1115 0,12
1321 0,37
1324 4,94
1116 0,12
1117 0,05
1118 0,07
1326 0,11
1212 0,05
1332 0,36
1120 0,08
1213 0,29
1336 0,00
1338 2,75
1341 0,27
1868 0,00

Tiges total
1 844
2 208
3 267
1 826
3 247

11199
69 655
129
6047
77 889
11992
2713
3077
3 338
12 879
278
223
39 963
2307
2534
4007
10 368
254

12 345
2384
14 427
19041
380

21 379
4 664
14219
188 388
4700
1733
2571
4184
1 859
13799
3125
11063
67

104 781
10 433
125

Tiges >= DME

62
Onzabili K
Onzabili M
Padouk blanc
Padouk rouge
Sipo

Tali

Tiama

Tiama Congo
TOTAL

1342
1870
1344
1345
1123
1346
1124
1125

0,19
0,01
0,40
1,08
0,00
0,17
0,12
0,01
20,50

7 166
285

15 305
41 081
129
6515
4 555
193
782 139

TIAMA (Traitement d'inventaire Appliqué à la Modélisation des Aménagements)

Table de stock (essences principales, toutes UC, strates FOR)

Forêt: Forêt de Manyu, Concessionnaire: SEFECCAM, No de rapport: 02558558

Essence

Abam à poils rouges
Abam fruit jaune
Acajou à grandes folioles
Acajou blanc

AcCajou de bassam
Aïélé / Abel

Alep

Andoung rose
Aningré A

Azobé

Bahia

Bilinga

Bongo H (Olon)

Bossé clair

Bossé foncé

Bubinga rose

Bubinga rouge
Dabéma

Dibétou

Doussié blanc

Doussié rouge

Ekop naga akolodo
Ekop naga nord-ouest
Ekop ngombé grandes feuilles
Ekop ngombé mamelle
Emien

Eyong

Faro

Fraké / Limba

Framiré

Fromager / Ceiba
lomba

lroko

Kossipo

Kotibé

Koto

Lotofa / Nkanang
Mambodé

Code

1402
1409
1101
1102
1103
1301
1304
1306
1201
1106
1204
1308
1205
1108
1109
1208
1206
1310
1110
1111
1112
1598
1599
1600
1601
1316
1209
1319
1320
1115
1321
1324
1116
1117
1118
1326
1212
1332

Vol./ha

0,09
0,10
0,25
0,16
0,13
1,47
5,95
0,01
0,12
7,70
0,57
0.24
0,08
0,18
1,05
0,01
0,02
4,92
0,72
0,11
0,35
1,26
0,05
1,44
0,18
1,69
1,40
0,06
2,46
0,43
3,82
17,52
0,54
0,31
0,17
0,31
0,13
1,65

Vol. total

3 249
3957

9 465
6273
4984
56 186
226 944
243

4 649
293 747
21 568
9043

3 000

7 040
40 189
288
577

187 832
27 376
4 240
13 269
48 061
2015
54 838
7 045
64 585
53 480
2114
93 868
16 440
145 548
668 250
20 645
11 648
6 459
12 005
4921
62 984

4737
285
6735
15 030
0

6 034
1021

0

317 678

Vol. >= DME
0
0
1 696
2199
0
44 442
153 527
0
0
251 502
7 645
2 694
664
4957
28 816
0
0
148 287
15 852
790
9079
37 736
2015
41 992
3418
56 230
37 009
2114
75 380
15 539
143 776
430 979
6 304
8074
4977
6 297
4141
54 783

63
Moabi 1120 0,57 21750 14 940

Movingui 1213 0,99 37 598 27 298
Naga parallèle 1336 0,00 109 0
Niové 1338 5,77 220 142 60 446
Okan 1341 2,25 85 685 79 867
Omang bikodok 1868 0,02 627 627
Onzabili K 1342 0,79 30 247 25 950
Onzabili M 1870 0,02 865 865
Padouk blanc 1344 1,45 55 142 36 332
Padouk rouge 1345 3,81 145 191 87 168
Sipo 1123 0,01 396 0
Tali 1346 1,03 39 294 38 421
Tiama 1124 0,32 12263 7 622
Tiama Congo 1125 0,00 38 0
TOTAL 74,66 2 848 371 1 982 450

4.3.1- LES ESSENCES RETENUES POUR LE CALCUL DE LA POSSIBILITE

Les essences aménagées sont celles qui doivent supporter les décisions

d'aménagement. Ce sont donc toutes les essences principales inventoriées.

Suivant les prescriptions de l'arrêté 0222, la liste des essences retenues pour le calcul
e la possibilité doit être composée d'au moins 20 essences principales faisant au moins 75%
U volume brut exploitable bonus compris, de toutes les essences principales inventoriées
dans le massif à aménager.
De l'analyse des données des effectifs des essences principales par classe de
diamètre, il ressort que certaines essences sont très faiblement représentées. Leur
exploitation entrainerait leur disparition à la seconde rotation ce qui risque alors de changer
le faciès de cette forêt. Pour les préserver, il est nécessaire de proscrire leur exploitation
pendant la première rotation. Cette décision est prise sur la base des résultats de l'inventaire
d'aménagement qui n'est autre chose qu'un sondage du massif à un taux très faible (moins
de 1%). De ce fait, cette interdiction pourra être levée par une révision de ce plan
d'aménagement au cas où les inventaires d'exploitation démontrent que ces essences sont
bien représentées.

o ©

Ces essences sont celles qui ont moins de 0,02 tige par ha dans les données de
densité de la table de peuplement. Elles sont contenues dans le tableau 22 ci-après.

Tableau 22: Liste des essences interdites à l'exploitation pendant la première rotation dans
l'UFA 11 002

Essence Code |Tige/ha |Tiges total |Tiges>=DME

Bubinga rose 1208 0,01 278 0
Bubinga rouge 1206 0,01 223 0
Ekop naga nord-ouest 1599 0,01 254 254
Faro 1319 0,01 380 380
Kossipo 1117 0,01 512 125
Onzabili M 1870 0,01 285 285
Tiama Congo 1125 0,01 193 0
Andoung rose 1306 0,00 129 (]
Naga parallèle 1336 0,00 67 0
Omang bikodok 1868 0,00 125 125
Sipo 1123 0,00 129 0
TOTAL 2575 1169

64
Six de ces essences avaient déjà été interdites à l'exploitation par l'aménagement
réalisé par la Société WIJMA. Il s'agit de : Bubinga rose, Faro, Kossipo, Tiamla Congo, Naga

parallèle et le Sipo.

En définitive onze (11) essences sont interdites à l'exploitation dans cette UFA pendant

la première rotation.

Des 52 essences principales inventoriées au départ, il n'en reste que 41 avec un

volume total exploitable de 1 965 040 m5. Ces essences son
ci-après.

contenues dans le tableau 23

Tableau 23: Essences principales retantes pour l'aménagement de l'UFA 11 002

Essences Code |DME Total Vol>= DME | Z%Vol>=DME

Abam à poils rouges 1 402 50 3 249 0 0,00
Abam fruit jaune 1 409 50 3957 0 0,00
Alep 1 304 50 226 944 153 527 7,81
Emien 1316 50 64 585 56 230 2,86
Eyong 1209 50 53 480 37 009 1,88
Fromager / Ceiba 1321 50 145 548 143776 7,32
Kotibé 1118 50 6 459 4977 0,25
Lotofa / Nkanang 1212 50 1 204 425 0,02
Mambodé 1332 50 62 984 54783 2,79
Niové 1338 50 220 142 60 446 3,08
Onzabili K 1 342 50 30 247 25 950 1,32
Tali 1346 50 39 294 38 421 1,96
Aïélé / Abel 1301 60 56 186 44 442 2,26
Aningré À 1201 60 4649 0 0,00
Azobé 1106 60 293 747 251 502 12,80
Bahia 1204 60 21 568 7 645 0,39
Bongo H (Olon) 1205 60 3 000 664 0,03
Dabéma 1310 60 187 832 148 287 7,55
Ekop naga akolodo 1 598 60 48 061 37 736 1,92
Ekop ngombé grandes feuilles 1 600 60 54 838 41 992 2,14
Ekop ngombé mamelle 1601 60 4019 3418 0,17
Fraké / Limba 1 320 60 93 868 75 380 3,84
Framiré 1115 60 16 440 15 539 0,79
lomba 1 324 60 668 250 430 979 21,93
Koto 1 326 60 12 005 6297 0,32
Movingui 1213 60 37 598 27 298 1,39
Okan 1341 60 85 685 79 867 4,06
Padouk blanc 1344 60 55 142 36 332 1,85
Padouk rouge 1345 60 145 191 87 168 4,44
Acajou à grandes folioles 1101 80 4098 1696 0,09
Acajou blanc 1102 80 6 273 2199 0,11
Acajou de bassam 1103 80 2375 0 0,00
Bilinga 1 308 80 9 043 2694 0,14
Bossé clair 1108 80 7 040 4957 0,25
Bossé foncé 1109 80 40 189 28816 1,47
Dibétou 1110 80 27 376 15 852 0,81
Doussié blanc 1111 80 4 240 790 0,04

65
Essences Code |DME Total Vol>= DME | ZVol>=DME
Doussié rouge 1112 80 13 269 9 079 0,46
Tiama 1124 80 12 263 7 622 0,39
Iroko lT1lé 100 20 645 6 304 0,32
Moabi 1120 100 21 750 14 940 0,76
TOTAL 2814 734 1 965 040 100,00
Celles retenues pour le calcul de la possibilité sont contenues dans le tableau 24 ci-
après :

Tableau 24: Essences principales retenues pour le calcul de la possibilité
Essence Code |DME Total Vol>= DME |%Vol>=DME
Emien 1316 50 64 585 56 230 2,86
Eyong 1 209 50 53 480 37 009 1,88
Fromager / Ceiba 1321 50 145 548 143776 7,32
Kotibé 1118 50 6 459 4977 0,25
Niové 1 338 50 220 142 60 446 3,08
Onzabili K 1 342 50 30 247 25 950 1,32
Aiélé / Abel 1301 60 56 186 44 442 2,26
Azobé 1106 60 293 747 251 502 12,80
Bahia 1 204 60 21 568 7 645 0,39
Bongo H (Olon) 1205 60 3 000 664 0,03
Dabéma 1310 60 187 832 148 287 7,55
Ekop naga akolodo 1 598 60 48 061 37 736 1,92
Fraké / Limba 1 320 60 93 868 75 380 3,84
lomba 1 324 60 668 250 430 979 21,93
Koto 1 326 60 12 005 6297 0,32
Movingui 1213 60 37 598 27 298 1,39
Padouk blanc 1 344 60 55 142 36 332 1,85
Padouk rouge 1 345 60 145 191 87 168 4,44
Acajou blanc 1102 80 6 273 2199 0,11
Bossé clair 1108 80 7 040 4957 0,25
Bossé foncé 1109 80 40 189 28816 1,47
Tiama 1124 80 12 263 7 622 0,39
lroko 1116 100 20 645 6 304 0,32
Moabi 1120 100 21 750 14 940 0,76
TOTAL 2251 068 1 546 957 78,72

En définitive, 24 essences principales ont été retenues pour le calcul de la possibilité.
Elles font Un volume brut total exploitable de 1 546 957 m8 représentant 78,72% du volume

brut total exploitable de toutes les essences principales autorisées à l'exploitation.

Les dix sept autres essences seront classées comme complémentaires et seront
exploitées aux DME fixés par l'administration. Elles font ensemble un volume brut exploitable
de 418 082 m* qui représente 21,28% du volume brut total des essences principales autorisées
à l'exploitation conformément aux données du tableau 25.

66
Tableau 25: Essences complémentaires de l'aménagement de l'UFA 11 002
Essence Code |DME Total Vol>= DME | ZVol>=DME
Abam à poils rouges 1 402 50 3 249 0 0,00
Abam fruit jaune 1 409 50 3957 0 0,00
Alep 1 304 50] 226 944 153 527 7,81
Lotofa / Nkanang 1212 50 1204 425 0,02
Mambodé 1332 50 62 984 54783 2,79
Tali 1346 50 39 294 38 421 1,96
Aningré À 1201 60 4 649 0 0,00
Ekop ngombé grandes feuilles 1 600 60 54 838 41 992 2,14
Ekop ngombé mamelle 1 601 60 4019 3418 0,17
Framiré 1115 60 16 440 15 539 0,79
Okan 1341 60 85 685 79 867 4,06
Acajou à grandes folioles 1101 80 4098 1696 0,09
Acajou de bassam 1103 80 2375 0 0,00
Bilinga 1 308 80 9043 2 694 0,14
Dibétou 1110 80 27 376 15 852 0,81
Doussié blanc 1111 80 4240 790 0,04
Doussié rouge 1112 80 13 269 9 079 0,46
TOTAL 563 665 418 082 21,28

4.3.2- LA ROTATION

Conformément à l'article 6 de l'arrêtée 0222 du 25 mai 2001 fixant les procédures
d'élaboration, d'approbation, de suivi et de contrôle de la mise en œuvre des plans
d'aménagement des forêts de production du Cameroun, la rotation représente l'intervalle
de temps qui sépare deux passages consécutifs à l'exploitation au même endroit dans un
massif forestier. Suivant le même arrêté, la rotation minimale doit être de 30 ans et quand
elle est revue à la hausse, elle doit être Un multiple de 5.

Dans le cadre de cet aménagement, cette rotation a été fixée à 30 ans.

4.3.3- LES DME AMENAGEMENT (DME/AME)

Le pourcentage de reconstitution du nombre de tiges prélevées pendant la première
rotation pour chaque essence retenue pour le calcul de la possibilité, a été calculé à partir
des DME administratifs sur la base de la formule suivante :

7 Re = [No (1-4) (1-d'T/Ne

Avec N = Effectif reconstitué après 30 ans
A= Dégâts d'exploitation estimés et fixés à 7%
a= Mortalité estimée à 1%
T= Rotation fixée à 30 ans
Nb = Effectif exploité

Les résultats obtenus sont consignés dans le tableau 26 ci-après.

67
Tableau 26: Taux de reconstitution aux DME administratifs des essences principales retenues
pour le calcul de la possibilité

Essence Code | DMEadm |%Re

Acajou blanc 1102 80 393,82
Bongo H (Olon) 1205 60 119,93
Bahia 1204 60 114,49
Iroko 1116 100 94,95
Niové 1338 50 73,93

Aiélé / Abel

1301

60

54,30

La distribution de certaines essences ne permet pas de reconstituer entièrement les
tiges prélevées après la première exploitation. C'est pour cette raison que nous allons nous
limiter à la reconstitution minimale exigée par la reglémentation en vigueur (50%).

L'on constate donc que 18 essences n'ont pas atteint le minimum de 50% exigé. Leurs
DME administratifs vont de ce fait être remontés successivement par classe d'amplitude 10
cm afin de réduire les prélèvements au cours de la première rotation et améliorer ainsi leur

possibilité de reconstitution (tableau 27).
Tableau 27 : Remontée des DME
Essence Code DME 7Re | DME+10 | ZRe 1 | DME+20 | ZRe 2 | DME+30 | ZRe 3
Acajou blanc 1102 80 393,82
Bongo H 1205 60 119,93
Bahia 1204 60 114,49
Iroko 1116 100 94,95
Niové 1338 50 73,93
Aïélé / Abel 1301 60 54,30
Tiama 1124 80 12,97 90 275,40
Bossé foncé 1109 80 9,78 90 96,19
Padouk blanc 1344 60 33,55 70 73,08
Kotibé 1118 50 23,44 60 67,83
Azobé 1106 60 16,76 70 54,67
Bossé clair 1108 80 0,00 90 18,57 100 212,24
Koto 1326 60 22,82 70 46,77 80 192,11
Movingui 1213 60 24,95 70 27,36 80 145,21
Emien 1316 50 38,39 60 48,14 70 78,25

68

a reglémentation en vigueur.

dans le tableau 28.

Essence Code DME ZRe | DME+10 | ZRe 1 | DME+20 | ZRe 2 | DME+30 | ZRe 3

Eyong 1209 50 41,82 60 38,79 70 76,18

Fraké / Limba 1320 60 22,94 70 31,84 80 72,23

Moabi 1120 100 19,77 110 3,60 120 68,33

lomba 1324 60 42,38 70 42,45 80 67,56

Padouk rouge 1345 60 37,50 70 25,01 80 66,71

Fromager 1321 50 29,30 60 38,78 70 41,06 80 111,69

Ekop naga a 1598 60 17,86 70 8,73 80 12,27 90 92,10

Onzabili K 1342 50 11,21 60 14,44 70 46,15 80 77,68

Dabéma 1310 60 19,56 70 20,14 80 39,88 90 76,98
Après la première remontée, on constate que treize essences ont toujours un taux de

reconstitution inférieur à 50%. On a ainsi procédé à une seconde, puis à une troisième

remontée de DME, ce qui a permis à ces essences d'atteindre le minimum de 50 % exigé par

Les diamètres minima d'exploitabilité définitivement retenus pour cet aménagement
sont ceux pour lesquels ce taux de reconstitution est au moins égal à 50%. Ils sont contenus

Sept de ces essences avaient déjà vu leur DME augmenté d'une classe lors de
‘aménagement de la WIJMA. Il s'agit de Movingui, Emien, Eyong, Fraké, Padouk rouge,

Bahia et Onzabili K. Le Bahia se reconstitue sans remontée de DME. Le reste des essences de
cette série en dehors de l'Onzabili K, voit plutôt leur DME remonté de deux classes. L'Onzabili
K et les autres essences sont remontés de deux ou de trois classes.

Tableau 28: Les DME/AME retenus par essence principale

Essence Code | DMEadm | %Re | DMA 7Re

Acajou blanc 1102 80 393,82 80 393,82
Bongo H (Olon) 1205 60 119,93 60 119,93
Bahia 1204 60 114,49 60 114,49
Iroko 1116 100 94,95 100 94,95
Niové 1338 50 73,93 50 73,93
Aïélé / Abel 1301 60 54,30 60 54,30
Tiama 1124 80 12,97 90 275,40
Bossé foncé 1109 80 9,78 90 96.19

Padouk blanc 1344 60 33,55 70 73,08
Kotibé 1118 50 23,44 60 67,83
Azobé 1106 60 16,76 70 54,67
Bossé clair 1108 80 0,00 100 212,24
Koto 1326 60 22,82 80 192,11
Movingui 1213 60 24,95 80 145,21
Emien 1316 50 38,39 70 78,25
Eyong 1209 50 41,82 70 76,18
Fraké / Limba 1320 60 22,94 80 72,23
Moabi 1120 100 19,77 120 68,33
lomba 1324 60 42,38 80 67,56
Padouk rouge 1345 60 37,50 80 66,71

Fromager / Ceiba 1321 50 29,30 80 111,69
Ekop naga akolodo 1598 60 17,86 90 92,10
Onzabili K 1342 50 11,21 80 77,68
Dabéma 1310 60 19,56 90 76,98

4.3.4- LA POSSIBILITE FORESTIERE

69

Sur la base des DMA ci-dessus fixés, la table de stock de la série de production a été
reprise et la possibilité forestière évaluée en excluant les volumes des arbres surannés (bonus)
ainsi qu'il suit (tableau 29) :

Tableau 29: La possibilité forestière

Essence Code |DME |DMA Total Vol>= DME | Possibilité | Bonus
Niové 1338 50 50 220 142 60 446 52 887 7 559
Kotibé 1118 50 60 6 459 4977 3 218 0
Aïélé / Abel 1301 60 60 56 186 44 442 20 783 23 659
Bahia 1204 60 60 21 568 7 645 7 645 0
Bongo H (Olon) 1205 60 60 3 000 664 664 0
Emien 1316 50 70 64 585 56 230 20 796 23 306
Eyong 1209 50 70 53 480 37 009 16272 2103
Azobé 1106 60 70 293 747 251 502 117 402 82 193
Padouk blanc 1344 60 70 55 142 36 332 20 395 4162
Fromager / Ceiba 1321 50 80 145 548 143 776 4485] 133 986
Onzabili K 1 342 50 80 30 247 25 950 7 888 7 568
Fraké / Limba 1 320 60 80 93 868 75 380 43 379 1191
lomba 1 324 60 80 668 250 430 979 252 085 21010
Koto 1326 60 80 12 005 6297 1772 0
Movingui 1213 60 80 37 598 27 298 9227 2 003
Padouk rouge 1345 60 80 145 191 87 168 40 607 9153
Acajou blanc 1102 80 80 6273 2199 908 1291
Dabéma 1310 60 90 187 832 148 287 43 774 47 043
Ekop naga akolodo 1 598 60 90 48 061 37 736 14182 6531
Bossé foncé 1109 80 90 40 189 28816 14491 0
Tiama 1124 80 90 12263 7 622 1955 0
Bossé clair 1108 80 100 7 040 4957 1513 0
Iroko lT1lé 100 100 20 645 6 304 6 304 0
Moabi 1120 100 120 21750 14 940 8 684 0
TOTAL 2 251 068 1 546 957 711315] 372757
Le volume total exploitable (possibilité) pour les 24 essences retenues pour le calcul de
la possibilité en tenant compte des DMA fixés, est de 711 315 m3 avec un bonus de 372 757
mi. Le prélèvement annuel moyen est de 23 710 m° pour la possibilité et de 12 425 m3 pour le

bonus de la première rotation.

4.3.5- SIMULATION DE PRODUCTION NETTE

La production nette est obtenue en additionnant la possibilité forestière avec le
volume exploitable des autres essences principales autorisées à l'exploitation (essences
complémentaires TOP 50), tout en y excluant le bonus. Cette production est donnée dans le

tableau 30 ci-après.

Tableau 30: Simulation de la Production nette du massif forestier

ESSENCES RETENUES POUR LE CALCUL DE LA POSSIBILITE

Essence

Code |DME

DMA

Vol>= DME | Possibilité

Bonus

70
Niové 1 338 50 50 60 446 52 887 7 559
Kotibé 1118 50 60 4977 3 218 0
Aïélé / Abel 1301 60 60 44 442 20 783 23 659
Bahia 1204 60 60 7 645 7 645 0
Bongo H (Olon) 1205 60 60 664 664 0
Emien 1316 50 70 56 230 20 796 23 306
Eyong 1 209 50 70 37 009 16272 2103
Azobé 1106 60 70 251 502 117 402 82 193
Padouk blanc 1 344 60 70 36 332 20 395 4162
Fromager / Ceiba 1321 50 80 143776 4485] 133 986
Onzabili K 1 342 50 80 25 950 7 888 7 568
Fraké / Limba 1 320 60 80 75 380 43 379 1191
lomba 1 324 60 80 430 979 252 085 21010
Koto 1 326 60 80 6297 1772 0
Movingui 1213 60 80 27 298 9227 2 003
Padouk rouge 1 345 60 80 87 168 40 607 9153
Acajou blanc 1102 80 80 2199 908 1291
Dabéma 1310 60 90 148 287 43 774 47 043
Ekop naga akolodo 1 598 60 90 37 736 14182 6531
Bossé foncé 1109 80 90 28816 14491 0
Tiama 1124 80 90 7 622 1955 0
Bossé clair 1108 80 100 4957 1513 0
Iroko 1116 100 100 6 304 6 304 0
Moabi 1120 100 120 14 940 8 684 0
SOUS-TOTAL 1 1 546 957 711315] 372757
ESSENCES COMPLEMENTAIRES

Essence Code |DME |DMA |Vol>=DME |Possibilité | Bonus

Abam à poils rouges 1402 50 50 0 0 0
Abam fruit jaune 1409 50 50 0 0 0
Alep 1304 50 50 153 527 127 752 25 774
Lotofa / Nkanang 1212 50 50 425 425 0
Mambodé 1332 50 50 54783 36 380 18 403
Tali 1346 50 50 38 421 15778 22 643
Aningré À 1201 60 60 0 0 0
Ekop ngombé grandes feuilles 1600 60 60 41 992 29 371 12 621
Ekop ngombé mamelle 1601 60 60 3418 3418 0
Framiré 1115 60 60 15 539 6 558 8 981
Okan 1341 60 60 79 867 24 695 55 172
Acajou à grandes folioles 1101 80 80 1696 0 1696
Acajou de bassam 1103 80 80 0 0 0
Biinga 1308 80 80 2694 2 694 0
Dibétou 1110 80 80 15 852 15 852 0
Doussié blanc 1111 80 80 790 790 0
Doussié rouge 1112 80 80 9 079 7 056 2023
SOUS-TOTAL 2 418 082 270 770| 147 313

71
PRODUCTION NETTE

1 965 040 982 084] 520 070

La production nette de ce massif foresti
est de 520 070 mi.

La production nette devrant servir de base pour
blocs quinquennaux et en assiettes de coupe, se répartit ainsi qu'il suit par s

productive (Tableau 31).

ier est de 982 084 m5. Le bonus net quant à lui

ssif forestier en
rate forestière

a subdivision de ce ma

Tableau 31 : Production nette à l'hectare par strate forestière productive

Strate tiges/ha | BONUS |Vol/ha |BONUS |Superficie |PN BONUS

CU 0 0 0,00 0,00 2110,05 0 0

DHS b 6 1 32,18 13,98 7 959,90! 256151! 111249

DHS CHP b 5 2 29,45 19,50 3 824,82] 112642 74 602

DHS CHP d 6 2 39,28 17,40 1 512,74 59 423 26 321

DHS CP b d 1 18,48 15,09 5 136,79 94 908 77 535

DHS CP d 4 1 24,13 12,13 8062,29] 194582 97 786

DHS d 4 1 23,01 15,34 1 425,40 32 799 21 872

MIT d 1 21,50 11,25 5 509,01! 118 444 62004

SA CP b 6 2 40,22 22,82 629,73 25 327 14 372

SA CP d 4 1 21,81 ESS) 2730,07 59 547 23 279

SJCP d d 1 20,77 8,12 1 360,53 28 261 11050

SA/d in Q 0 0,00 0,00 555,98 0 0

SJ/d in Q 0 0,00 0,00 247,12 0 0

SA/b in Q 0 0,00 0,00 316,57 0 0

DHS/b in Q 0 0,00 0,00 7 082,40 0 0

DHS/d in Q 0 0,00 0,00 S 944,00 0 0

MIP Q] 0 0,00 0,00 122,16 0 0

TOTAL 44,53 13,35] 270,84] 144,17] 54529,58| 982084] 520 070

De l'analyse de ces données, il ressort que les strates les plus riches parmi celles
productives sont DHS b, DHS CHP d et SA CP b avec un prélèvement moyen de 6 tiges par
hectare pour la production nette. En termes de volume, le prélèvement le plus élevé se

retrouve sur la strate SA CP b avec 40,22 ms à

4.4- PARCELLAIRE

"hectare.

La parcelle ici représente la surface à parcourir en exploitation par unité de temps. Il
s'agira donc soit d'une Unité Forestière d'Exploitation (UFE) qui est la superficie à exploiter

pendant cinq ans, soit d'une Assiette Annue
an.

e de Coupe (AAC) superficie à exploiter par

Pour chaque assiette de coupe, nous allons donner d'abord la superficie productive

qui est celle effectivement exploitable décou
qui intègre les zones exploitables de la série
séries non productives et qui ne seront

d'intervention en milieu forestier.

4.4.1- ORDRE DE PASSAGE

ant de la série de production, puis celle totale
de production et celles affectées à d'autres
pas exploitées conformément aux normes

L'ordre d'exploitation des blocs et des assiettes annuelles de coupe a été fixé en

fonction de certaines considérations:

72
- Suivant les prescriptions de l'arrêté 0222 fixant les normes d'élaboration,
d'approbation, de contrôle et de suivi de la mise en œuvre des plans
d'aménagement des forêts de production en son article 08 alinéas (1), les UFE
doivent être d'un seul tenant. L'UFA 11 002 est déjà subdivisée en deux blocs. Il est
donc fort possible que cette prescription ne soit pas respectée. Tout devra donc
être mis en œuvre pour que la prescription de l'alinéa (2) portant sur les assiettes
de coupe en un seul tenant, soit respectée:

-__ l'exploitation forestière qui doit se faire autant que possible de proche en proche
pour éviter toute perturbation des zones non encore exploitées;

- L'ordre d'exploitation devra tenir compte des asssiettes de coupes exploitées par
la société WIJMA de 2003 à 2006 ainsi que de l'exploitation de la nouvelle
convention provisoire par la société SEFECCAM. Ainsi, les zones perturbées par
l'exploitation de la société WIJMA devront se retrouver dans les dernières assiettes
de coupe de la rotation. Par contre, les trois assiettes de coupe de la convention
provisoire de SEFECCAM devront se retrouver dans la première UFE qui sera pour
cela complétée par deux nouvelles assiettes pour fermer le bloc:

- la nécessité d'éviter autant que possible les ouvrages d'affranchissement sur la
Manyu qui est très consistante. Il faudra également chercher à limiter autant que
possible la longueur des routes à ouvrir dans le domaine non permanent pour
accéder aux assiettes de coupe à exploiter:

-_ planifier l'exploitation des zones pauvres en production nette (carte 8) en fin de
rotation pour leur permettre de se reconstituer et éviter ainsi de changer le faciès
de cette forêt.

Cet ordre d'exploitation sera donné par une nomenclature à deux chiffres. Le premier
chiffre indique le numéro de l'UFE et le second celui de l'assiette de coupe dans l'UFE.

73
Carte 8 : Distribution de la production nette dans l'UFA 11 002

ds
0 -3 tiges/ha
3-5 tiges/ha
5 -8 tiges/ha

BB 8 - ''tiges/ha

EM 5 tiges/ha

74
4.4.2- BLOCS D'EXPLOITATION ET ASSIETTES ANNUELLES DE COUPE (UFE ET AAC)
La forêt a été subdivisée en six blocs quinquennaux dont les contenances et les
contenus sont consignés dans le tableau 32 ci-après.

Tableau 32: Contenances et contenus des Blocs d'Exploitation

Strate Superficie |PN BONUS Strate Superficie |PN BONUS
CU 7 0 0] |CU 0 0 0
DHS b 2197 70701] 30715 DHS b 970 31207] 13558
DHS CHP b 1 047 30832] 20414] | DHS CHPb 1122 33043] 21 880
DHS CHP d 563 22119 9798| |DHS CHP d 547 21 484 9517
DHS CP b 864 15966| 13038| |DHSCPb 887 16390] 13384
DHS CP d 2120 51166| 25720] |DHSCP d 685 16 529 8 309
DHS d 306 7 043 4 695 DHS d 367 8 449 5 633
MIT 1254 26967] 14111 MIT 845 18 177 9511
SA CP b 0 0 0] |SACPb 0 0 0
SA CP d 404 8801 3442| |[SACPd 188 4109 1 607
SJCP d 0 0 0] |SJCP d 9 191 75
SA/d in 0 0 0} |SA/din 275 0 0
SJ/d in 0 0 0! |SJ/din 77 0 0
SAb in 0 0 0! |SA/bin 0 0 0
DHS/b in 0 0 0} |DHS/bin 687 0 0
DHS/d in 181 0 0} |DHS/din 710 0 0
MIP 122 0 0} | MP 0 0 Q
Sup. totale 9065] 233 594]121 934) | Sup. totale 7369] 149579] 83 474
Sup. Productive 8755 Sup. Productive 5621
lues | luea |
Strate Superficie |PN BONUS Strate Superficie |PN BONUS
CU 776 0 0} |CU 964 0 0
DHS b 1156 37 185] 16154] |DHSb 1519 48894] 21241
DHS CHP b 331 9744 6452] | DHS CHPb 927 27 307] 18081
DHS CHP d 260 10218 4 527 DHS CHP d 0 0 0
DHS CP b 851 15731] 12845 DHS CP b 679 12543] 10 243
DHS CP d 1175 28354] 14253 DHS CP d 885 21363] 10739
DHS d 656 15092] 10061 DHS d 0 0 0
MIT 624 13 407 7016| |MIT 873 18 773 9 823
SA CP b 252 10138 5753| |[SACPb 0 0 0
SA CP d 188 4 093 1 601 SA CP d 922 20 102 7 862
SJCP d 190 3946 1544] |SJCPd 132 2736 1070
SA/d in 0 0 0} |SA/din 0 0 0
SJ/d in 0 0 0! |SJ/din 0 0 0
SAb in 0 0 0! |SA/bin 0 0 0
DHS/b in 1 228 0 0} |DHS/bin 2 326 0 0
DHS/d in 397 0 0} |DHS/din 1 988 0 0
MIP 0 0 0} [MP 0 0 0

Sup. totale 8083] 147907] 80 206 Sup. totale 11215] 151718] 79060
Sup. Productive 5 682 Sup. Productive 5 937
[ures | [ur |

Strate Superficie |PN BONUS Strate Superficie | PN BONUS
CU 128 0 0] |CU 236 0 0
DHS b 908 29233] 12700 DHS b 1210 38933| 16914
DHS CHP b 281 8281 5 484 DHS CHP b 117 3 439 2277
DHS CHP d 143 5 602 2 482 DHS CHP d 0 0 0
DHS CP b 805 14878] 12149 DHS CP b 1051 19 421 15 859
DHS CP d 1185 28603] 14379 DHS CP d 2011 48 534] 24 398
DHS d 96 2217 1 478 DHS d 0 0 0
MIT 1033 22219] 11626 MIT 879 18 904 9 892
SA CP b 315 12 679 7194] |[SACPb 62 2511 1 425
SA CP d 553 12057 4716| |SACPd 476 10 384 4061
SJCP d 649 13 480 5270| |SJCP d 381 7 907 3092
SA/d in 281 0 0! |SA/din 0 0 0
SJ/din 170 0 0! |SJ/din 0 0 0
SA/b in 0 0 0} [SA/bin 316 0 0
DHS/b in 2001 0 0 DHS/b in 840 0 0
DHS/d in 1929 0 0 DHS/d in 739 0 0
MIP 0 0 0} | MP 0 0 0
Sup. totale 10478] 149251] 77 479 Sup. totale 8318] 150034] 77918
Sup. Productive 5 969 Sup. Productive 6187

Superficie totale 54 529,58 ha

Superficie productive 38 151,30 ha

PN 982 084 m3

BONUS 520 070 m3

Ecart 2,58%

L'UFE 1 est en deux blocs non contigus à cause de la consistance de la Manyu et de
a nécessité d'écourter autant que possible la longueur du réseau routier à ouvrir dans le
domaine non parmanent. La troisième UFE l'est aussi en aison de la configuration initiale de
cettte UFA. Son bloc B n'a pas donné à lui seul une UFE.
La vérification de l'équivolume des UFE ne prendra pas en compte l'UFE 1 qui certes a

e volume le plus élevé (233 594 m*), mais qui a la spécificité de contenir les trois premières

assiettes de coupe exploitées pendant la nouvelle convention provisoire donc sans prise en
compte de la planification élaborée sur la base de l'inventaire d'aménagement.

L'écart entre l'UFE 4 qui a le volume le plus élevé (151 718 m') et l'UFE 3 qui a le
volume le plus faible (147 907 mi) est de 2,58%. Il est inférieur au maximum de 5% tolérable.
Ces UFE sont donc équivolumes.

Chaque bloc d'exploitation en dehors du bloc 1, a été ensuite subdivisé en cinq
assiettes annuelles de coupe équisurface productive. Les contenances de chaque assiette
de coupe se trouvent dans le tableau 33 ci-après.

76
Tableau 33: Contenance des assiettes de coupe

UFE | AAC | Superficie totale | Superficie productive | Ecart
1-1 2 498 2 498
1-2 2 448 2 260
1 1-3 1836 1836
1-4 1 202 1 080
1-5 1081 1 081
Total 9065 8 755
21 2 600 1145
22 1125 1125

2 2-3 1132 1125|3,99%
2-4 1385 1101
2-5 1127 1125
Total 7369 5621
3-1 1 423 1112
3-2 1177 1108

3 3-3 2052 1107|1,09%
3-4 1265 1100
3-5 2 léé 1 254
Total 8 083 5 682
41 1187 1187
42 2 002 1186

4 43 2 096 1187[0,81%
44 3 080 1193
4-5 2 850 1184
Total 11215 5 937
5-1 1 426 11%6
5-2 2961 11%6

5 5-3 3198 1193|0,39%
5-4 1 426 1192
5-5 1 467 1192
Total 10 478 5 969
6-1 2 282 1 232
6-2 1 238 1 232

6 63 2199 1237 |1,46%
6-4 1 326 1 237
65 1 273 1 250
Total 8318 6187

Pour l'UFE 3, l'équisurface productive a été vérifiée uniquement entre les assiettes de
coupe n°3-1, 3-2, 3-3 et 3-4. En effet, l'Assiette de coupe 3-5 a été écartée en raison de la
nécessité d'éviter d'avoir une assiette de coupe en deux tenants, l'UFE étant à cheval entre
les deux blocs qui constituent cette UFA. L'équisurface des assiettes de coupe au sein des
UFE est donc respectée car les écarts calculés sont tous inférieurs au seuil de 5% tolérable.

Les UFE et les assiettes de coupe sont matérialisés sur les cartes 9, 10, 11 et 12 ci-après.

77
Carte 9 : Subdivision de l'UFA 11 002 en UFE et leur ordre d'exploitation

630 000

618 000

612 000

UFE_UFA_11_002

| +

UFE 2

EM LE:
EM LE 4
BI UE: 8 4 0 8 |s
LL LUTTE 8

560 000 670 000 580 000 690 000

78
Carte 10 : Subdivision de l'UFA 11 002 en UFE et leur ordre d'exploitation sur fond de carte INC

79
Carte 11: Subdivision de L'UFA 11 002 en Assiettes Annuelles de Coupe et leur ordre d'exploitation

Légende

AAC_UFA_11_002
UFE

nn :

2

D :

00 2250

624 000

618 000

612 000

80
Carte 12: Subdivision de L'UFA 11 002 en assiettes annuelles de coupe et leur ordre d'exploitation sur fond de carte INC

5
S
ë

61

618 000

612 000

81
4.4.3- VOIRIE FORESTIERE

Le réseau routier à élaborer pour l'exploitation de cette concession forestière tiendra
compte non seulement des voies publiques existantes (routes Tinto-Sabe-Kendem, Ebeagwa
I-Mambo, Tinto-Bachuo Akagbe et Bachuo Akagbe-Kendem), mais aussi des routes ouvertes
lors de l'exploitation de la seconde convention provisoire par la société SEFECAM [la piste
entrant par le village Mbinjong). Il tiendra également compte de la nécessité d'éviter autant
que possible de multiplier les voies d'accès à ce massif forestier dont la proximité de ses
limites extérieures avec les routes publiques en est un facteur favorisant.

La route d'accès ouverte entre les villages Mpumba Tali et Tali | va desservir les deux
assiettes de coupe restantes de l'UFE O1 et toutes les cinq assiettes de coupe de l'UFE 02.

Les trois premières assiettes de coupe de l'UFE n°03 seront desservies à partir de la
route ouverte à Tali Chang. La quatrième et la cinquième le seront à partir de l'axe routier
Ebeagwa I-Mambo.

Les UFE 4 et 6 sont déjà traversées par les routes Ebeagwa I-Sabé-Kendem. Leurs
assiettes de coupe seront donc desservies à partir de celle-ci et en évoluant vers l'intérieur.
Les assiettes de coupe de l'UFE 05 seront desservies à partir de trois routes d'accès ouvertes
entre Kendem et Bachuo Akagbe. Ce réseau routier proposé est présenté sur la carte 13.

4.4.4- REGIME SYLVICOLES SPECIAUX

Pour maintenir la diversité biologique de ce massif forestier, des semenciers de
certaines espèces de valeur seront identifiés et marqués en réserve lors de l'inventaire
d'exploitation. Ces semenciers seront des arbres qui ont atteint au moins le diamètre
minimum d'exploitabilité aménagement et qui sont sans défauts de conformation
apparents. Ils seront marqués sur tout leur pourtour par un trait horizontal à la peinture rouge
à 1,30 mètre du sol avec le sigle R (Réserve) peint sur les quatre directions cardinales au
dessus du trait.

En outre, lors de la réalisation des inventaires d'exploitation, il sera aussi évalué le
potentiel de certains ligneux soumis aux règles spéciales d'exploitation tel que l'Ebène.

82
Carte 13: Planification du réseau routier principal dans l'UFA 11 002

624 000

618 000

612 000

Routes à ouvrir

—— Routes existantes
CL] aacs uFA 11 002

624 000

612 000

83
4.5- PROGRAMME D'INTERVENTIONS SYLVICOLES

Le massif forestier connaît Une forte pression anthropique surtout dans la partie Est du
Bloc A. Il est également parcouru par de nombreuses routes.

L'analyse de la carte forestière élaborée a permis d'identifier des fronts agricoles
restés à l'intérieur de ce massif forestier dont le processus de classement dans le domaine
privé de l'Etat est déjà bouclé.

La restauration des espaces forestiers perturbés par les activités agricoles se fera
progressivement par la méthode taungya. Les arbres seront plantés dans les espaces
aménagés pour les cultures ou déjà occupés par les plantations des populations. Les
espaces à reboiser seront identifiés au préalable et un planning de plantation élaboré lors
de la réalisation du plan de gestion quinquennal de chaque UFE.

Les activités sylvicoles se feront sur la base des contrats de prestations passés entre le
concessionnaire qui financera les opérations de plantation et les comités paysans-forêts
chargés de les réaliser sur le terrain.

Les populations prépareront ainsi les terrains pour leurs plantations. Les plants forestiers
leur seront ensuite fournis par le concessionnaire en même temps qu'un appui financier pour
leur mise en place en même temps que leurs cultures qui de préférence devront être des
plantes annuelles.

L'exploitant quant à lui procèdera également à la mise en terre des plants dans
certains parcs des assiettes de coupe après exploitation.

4.6- PROGRAMME DE PROTECTION

La protection de l'environnement dans cette UFA tiendra essentiellement au respect
des normes d'intervention en milieu forestier notamment le respect des prescriptions relatives
à la protection des pentes abruptes et des plans d'eau. Le concessionnaire prendra de ce
fait toutes les dispositions pour éviter le déversement des huiles de vidange dans le massif et
l'exploitation sur les pentes fortes.

Il est à noter que les actions qui seront entreprises en vue de protéger l'environnement
tourneront autour d'une exploitation à impact réduit.

4.6.1- PROTECTION CONTRE L'EROSION
Pour lutter contre l'érosion, le concessionnaire appliquera rigoureusement les
prescriptions suivantes :

- éviter l'exploitation des berges des cours d'eau qui sont ici presque tous encaissés;

-__ éviter une destruction excessive de la végétation lors de l'ouverture des parcs à bois,
des pistes de débardage et des routes. À cet effet, la planification du réseau routier
principal effectuée doit être respectée et elle doit être complétée au moment de
l'exploitation par un bon plan de pistes secondaires sur la base des résultats de
l'inventaire d'exploitation:

- former le personnel commis à l'abattage aux techniques modernes notamment
l'abattage directionnel en vue d'éviter des fentes, gaspillages et la destruction du
peuplement d'avenir qui contribue efficacement à lutter contre l'érosion en freinant
le ruissellement.

4.6.2- PROTECTION CONTRE LE FEU

Les feux de brousses en zone forestière, ne constituent pas une préoccupation
majeure bien que les pratiques culturales des populations soient fondées sur l'agriculture
itinérante sur brülis.

Les mesures de protection contre les feux de brousse incombent entièrement au
concessionnaire et à ses ouvriers. De ce fait, ils s'emploieront à limiter autant que possible les
installations humaines, même temporaire dans le massif forestier. Par conséquent,
l'interdiction de pratiquer l'agriculture dans l'UFA sera suivie par le concessionnaire qui devra
dénoncer tous les nouveaux cas observés auprès de l'administration en charge des forêts.
L'usage du feu devra se restreindre à la cuisson des aliments dans les campements installés

84
provisoirement pour les inventaires forestiers, les travaux sylvicoles et pendant l'exploitation
des assiettes de coupe.

4.6.3- PROTECTION CONTRE LES ENVAHISSEMENTS DES POPULATIONS

Ce massif forestier partage une grande limite non naturelle avec les zones d'activité
des populations. Il est par conséquent très accessible et connaît de ce fait une pression
anthropique élevée dans le bloc B et à l'Est du bloc A.

Les populations continueront à y exercer leurs droits d'usage définis dans le présent
plan d'aménagement et ceux qui leurs sont reconnus par la réglementation en vigueur.
Cependant, il est très difficile de limiter l'extension des activités agricoles dans ce massif
forestier. Cette activité ne pourra se faire que dans le cadre d'une sensibilisation et avec
l'appui des administrations des forêts, de l'agriculture et de l'administration territoriale.

En outre, le concessionnaire devra établir des contrats de partenariat avec les
populations pour la réalisation de certains travaux tels que l'entretien des limites extérieures
dès qu'elles seront ouvertes et réceptionnées, les travaux syivicoles ainsi que la surveillance
continue de l'UFA. Cette option de gestion participative contribuera à les sensibiliser
davantage pour limiter les envahissements.

4.6.4- PROTECTION CONTRE LA POLLUTION
Les populations et les employés de la société SEFFECAM devront dans ce cadre :

-__ éviter l'utilisation des polluants chimiques dans les méthodes de pêche autorisées;

- éviter le déversement des huiles de vidange et de tout autre produit chimique dans
la nature. Ces produits devront être stockés dans des cuves en vue de leur
évacuation dans les stations de traitement appropriées ;

-__ évacuer autant que possible les déchets plastiques et non biodégradables de cette
forêt.

4.6.5- DISPOSITIF DE SURVEILLANCE ET DE CONTROLE
L'aménagement forestier impose trois contraintes principales:
- le respect du parcellaire (limites des Assiettes Annuelles de Coupe et des Unités
Forestières d'Exploitation et l'ordre d'exploitation arrêté)
- le respect des Diamètres Minima d'Exploitabilité fixés dans l'aménagement et
approuvés par l'administration en charge des forêts;
-__le non abattage des essences interdites à l'exploitation.
L'exploitant devra prendre les dispositions nécessaires sur le plan interne pour veiller
au respect strict des contraintes ci-dessus évoquées. Ces dispositions passent par la
formation du personnel et le recrutement des techniciens qualifiés. Ces techniciens devront
veiller particulièrement :
- à la bonne délimitation des Assiettes Annuelles de Coupe :
- au respect des prescriptions en matière d'exploitation (diamètre
d'aménagement, essences interdites, zone de protection, abattage
directionnel...) ;
-__ à l'application stricte des normes d'intervention en milieu forestier ;
- à la lutte contre le braconnage surtout celui effectué par le personnel de
l'entreprise.
Ce contrôle interne n'exclut pas toute autre action de l'administration forestière qui
met souvent l'accent sur le respect des normes techniques d'exploitation et les prescriptions
d'aménagement.

4.7- AUTRES AMENAGEMENTS

Outre le bois d'œuvre, une attention doit également être accordée aux autres
produits forestiers, notamment les ressources halieutiques et fauniques, les produits non
ligneux.

85
4.7.1- STRUCTURES D'ACCUEIL DU PUBLIC

L'inventaire d'aménagement n'a pas signalé dans ce massif forestier la présence de
sites particuliers ayant des potentialités touristiques avérés. Cependant la multiplicité des
zones inaccessibles rend nécessaire la poursuite de la prospection. Il n'est donc pas exclu
qu'il soit trouvé des sites touristiques en parcourant systématiquement ce massif forestier.

De ce fait, lors de la réalisation des inventaires d'exploitation, les zones qui pourront
être identifiées comme site faisant l'objet d'un attrait touristique certain, feront l'objet d'un
aménagement touristique par des structures compétentes et seront de ce fait mises en
défendés lors de l'exploitation par le concessionnaire.

4.7.2- MESURES DE CONSERVATION ET DE MISE EN VALEUR DU POTENTIEL HALIEUTICO-
CYNEGETIQUE
La conservation de la faune dans cette UFA passe par une réduction du braconnage
bien que les études socio-économiques aient montré que la chasse ne constitue pas une
activité de grande importance pour les populations riveraines. Toutefois, les décisions
suivantes seront mises en œuvre par le concessionnaire pour limiter le braconnage dans ce
massif:
-__ renforcer le contrôle des points d'accès dans le massif avec l'appui du Ministère
en charge des Forêts et des forces de maintien de l'ordre ;
- introduire dans le règlement intérieur de la société, les aspects répressifs du
braconnage:
- introduire dans les clauses du contrat de transport du bois avec les sous-traitants,
les prescriptions interdisant le transport des braconniers et de leurs produits ;
- sensibiliser en continue les populations et le personnel de la société sur la
nécessité de la conservation de la faune, notamment les espèces protégées.
Cette sensibilisation se fera à travers le maintien en état des affiches dans les
villages riverains du massif et par l'organisation des réunions d'échange ;
- former et encourager les populations riveraines à l'élevage. Pour cela, le
concessionnaire accordera un appui matériel et financier à certaines personnes
et associations en activité dans la localité ;

4.7.3- PROMOTION ET GESTION DES PRODUITS FORESTIERS NON LIGNEUX (PFNL)
En vue d'assurer Une gestion durable des produits forestiers non ligneux, les actions
suivantes seront entreprises:
-__ L'inventaire qualitatif et quantitatif des PENL pour une connaissance du potentiel ;
- L'intégration des PFNL majeurs dans les inventaires d'exploitation en vue de
maftriser le potentiel existant et mieux planifier son Utilisation et indiquer aux
populations des zones de concentration:
- La conduite des études pour maîtriser la production et les périodes de
fructification de certains PFNL:
- La connaissance des circuits de commercialisation pour aider les populations à
placer ces PFNL dans les zones à forte demande et accroître ainsi leurs revenus.

4.8- ACTIVITES DE RECHERCHE
Les activités de recherche à mener dans ce massif forestier et qui seront financées par

le concessionnaire ou ses éventuels partenaires, visent à améliorer les connaissances sur la

dynamique de ce peuplement afin de réajuster les paramètres de son aménagement.

Les études à réaliser dans ce cadre seront effectuées en collaboration avec les
structures compétentes en la matière (structures spécialisées du MINRESI ou du MINESUP).
Elles comprennent notamment l'installation des parcelles échantillons permanentes pour le
suivi de l'évolution du massif. AU total Un réseau de parcelles de suivi sera installé dans cette
UFA dans les espaces déjà exploités et dans des zones non encore exploitées. Leur
localisation et leur dimensionnement seront précisés par les chercheurs dans Un protocole
qui sera élaboré à cet effet. Les paramètres à observer sont les suivants:

86
-__ accroissement moyen annuel en diamètre des essences principales;
- mortalité ;

-__ vigueur de la régénération après exploitation ;

- pathologie ;
- effet des interventions sylvicoles sur la croissance des tiges ;
-__ perturbations causées notamment au niveau de la faune ;
- le suivi analytique de la production etc...

Ce protocole fixera également la périodicité des observations et les résultats obtenus
après leur approbation par le Ministère en charge des forêts et de la faune, seront pris en
compte lors de la révision de ce plan d'aménagement.

Par ailleurs, des études complémentaires seront réalisées en vue d'affiner certaines
données importantes pour une bonne gestion de ce massif. Ces études porteront sur
l'élaboration des tarifs de cubage personnalisés à ce massif forestier et la détermination des
coefficients de commercialisation.

87
CHAPITRE 5

Participation es bopulatIons

allamenagementauimassit

5.1- CADRE ORGANISATIONNEL ET RELATIONNEL

La loi N° 94 du 20 janvier 1994 et ses textes d'application mettent Un accent sur la
participation des populations à la gestion des ressources forestières. Cette participation
constitue une innovation majeure de la nouvelle politique forestière nationale. Elle est
reconnue par la communauté internationale comme l'un des éléments à prendre en
compte dans les processus de certification de la gestion forestière. Elle n'est plus de ce fait
perçue comme une contrainte supplémentaire imposée aux exploitants forestiers comme le
pensait certains opérateurs économiques autrefois, cette participation souhaitée des
populations permet de s'assurer que l'exploitation se déroule sans heurts et qu'elles tirent des
bénéfices de l'aménagement pour s'en intéresser. Elle passe par la création des structures
de concertation et des plates formes de discussion entre les principaux acteurs.

Pour rendre cette participation effective, des comités paysans-forêts vont être créés
par les populations sur incitation de l'opérateur économique. Aussi, compte tenu de
l'étendue de ce massif et la multiplicité des villages, le concessionnaire devra s'appuyer sur
les comités riverains crées dans chaque commune. Les relais seront assurés dans chaque
commune par les comités riverains qui seront crées sur la base des blocs quinquennaux
d'exploitation. L'on peut donc préconiser la création de six comités paysans forêts.

Ces comités dont le rôle est d'être des interlocuteurs des populations auprès de
l'administration et de l'opérateur économique, rempliront les tâches suivantes :
sensibilisation et animation dans les villages ;
information des populations sur les activités d'aménagement du massif;

- suivi et désignation des délégués lors de l'exécution de divers travaux d'inventaire
en vue d'identifier les sites de récolte des produits forestiers non ligneux ainsi que
tout autre site d'intérêt pour les populations;

- collaboration en matière de contrôle et de surveillance de la concession ;

- règlement des conflits ;

- création des groupes de travail en vue de conclure des contrats pour les travaux
d'entretien et d'ouverture des limites ainsi que ceux de reboisement prévus dans le
cadre du programme sylvicole.

Seuls les comités paysans-forêts fonctionnels pourront bénéficier d'un appui financier

du concessionnaire pour mener à bien leurs activités.

5.2- MECANISME DE RESOLUTION DES CONFLITS

Les conflits qui pourront naïtre de l'exploitation de ce massif forestier devront être
réglés prioritairement à l'amiable dans le cadre d'une plate forme réunissant les
représentants des comités paysans forêts, le concessionnaire, le représentant des
collectivités décentralisées, les représentants du ministère en charge des forêts et celui de
l'administration territoriale. En cas de non consensus, les instances juridiques compétentes
seront sollicitées.

Les représentants des ONG exerçant dans cette localité et les ministres du culte seront
de temps en temps associés aux réunions convoquées à l'effet de résoudre certains conflits.
5.3- MODE D'INTERVENTION DES POPULATIONS DANS L'AMENAGEMENT

Les populations interviendront dans cet aménagement par les actions suivantes :

-__ le recrutement comme main d'œuvre locale en fonction des besoins de la société
par le concessionnaire ;

- les contrats de prestation passées directement entre le concessionnaire et les
comités paysans forêts pour la réalisation de certains travaux d'aménagement,
d'exploitation forestière et surtout de reboisement comme prévu dans le
programme sylvicole:;

- la collecte libre de certains produits forestiers non ligneux comme prévus dans les
droits d'usage reconnus aux populations sans perturbation de l'activité principale
d'exploitation;

- les contrats de surveillance et de contrôle du massif forestier.

89
CHAPITRE 6

CE PE EEE)
D

Urée;réviSionte SUIVI

duiplantdraménagement

90
6.1- DUREE ET REVISION DU PLAN

La durée de ce plan d'aménagement est de trente ans, soit une rotation.
L'élaboration de ce plan d'aménagement a nécessité Une masse considérable
d'informations permettant déjà une bonne planification des activités sur cette première
rotation. Cependant les connaissances nouvelles des écosystèmes forestiers tropicaux
permettront de reconsidérer certaines décisions d'aménagement.

Dans ce contexte et pour rester conforme aux prescriptions de l'arrêté 0222, le
présent plan d'aménagement pourra être révisé une fois tous les cinq ans, période qui
convient à l'exploitation d'un bloc quinquennal, ou en cas de nécessité. Mais on gardera en
vue que toute révision est un processus lourd qui doit se justifier.

Pendant ces révisions, on gardera comme principe général, qu'il y aura une reprise
totale de l'inventaire une fois tous les quinze ans ou en cas de nécessité éprouvée par le
concessionnaire.

Le présent plan d'aménagement fixe la planification stratégique, à long terme, des
activités d'exploitation et de remise en état de l'UFA 11 002. Il sera complété par :

- une planification à moyen terme au niveau des blocs d'exploitation (plans de
gestion des Unités Forestières d'Exploitation) :
- une planification à court terme dans les assiettes annuelles de coupe en
exploitation (plan d'opérations).
Ces autres documents de planification seront rédigés conformément aux normes en
vigueur. En effet, le plan de gestion d'un bloc devra être élaboré et approuvé par
l'administration forestière avant le début de son exploitation.

Le plan d'opération annuel d'opération quant à lui est un préalable à la délivrance
du permis annuel d'opération qui autorise le démarrage des activités d'exploitation dans
une assiette de coupe.

6.2- SUIVI DE L'AMENAGEMENT

Le concessionnaire mettra en place un système d'archivage de tous les textes, notes
de service et documents relatifs à la gestion du massif, ainsi qu'une base de données qui
comportera entre autres:

- tous les résultats des inventaires d'aménagement pour tout le massif, des
inventaires d'exploitation et de recollement pour chaque assiette de coupe ;

-__ les données sur la production forestière par assiette de coupe exploitée :

- la collecte des copies de tous les DF10 et les lettres de voiture pour une meilleure
connaissance des volumes abattus et ceux roulés ;

- le carnet de reboisement devant comporter pour chaque espace reboisé : les
superficies plantées, les essences plantées et la date de plantation ainsi que les
stocks en pépinière ;

- les données sur la recherche menée ainsi que tous les rapports de recherche
inancés par le concessionnaire ;

- les données sur la fiscalité ;

- les comptes rendus de toutes les réunions des comités paysans forêts ;

- les rapports annuels d'intervention ;

Ces données seront judicieusement exploitées lors des révisions de ce plan
d'aménagement.

91
CHAPITRE 7

meme Irero ee
Le bilan économique et financier de cet aménagement sera élaboré après une
évaluation de toutes les dépenses liées à l'exploitation de la forêt et tous les revenus
générés.

7.1- LES DEPENSES
7.1.1- LES COÛTS D'AMENAGEMENT DE LA FORET

Les travaux d'aménagement de l'UFA englobent ceux de l'ouverture et de la
matérialisation des limites extérieures de l'UFA, ceux de l'inventaire d'aménagement, des
travaux cartographiques complémentaires et de l'élaboration de la carte forestière, de
l'étude socio-économique et ceux de la rédaction du plan d'aménagement. Ils sont
évalués à un montant total de 78 900 000 F.CFA

Il faut ajouter à cette ligne les coûts d'élaboration des plans de gestion quinquennale
évalués à 6 000 000 F CFA par plan. Il y aura cinq plans de gestion à élaborer le premier bloc
quinquennal étant déjà en exploitation. Les plans de gestion coûteront globalement
36 000 000 F CFA.

L'aménagement de ce massif forestier coûtera au total 114 900 000 F CFA

7.1.2- LES COÛTS DE L'INVENTAIRE D'EXPLOITATION

Il sera réalisé dans la perspective de l'élaboration du plan d'opération annuel de
chaque assiette de coupe. Les inventaires d'exploitation pour une assiette de coupe
coûtent sensiblement 7 000 000 F CFA par an. Ce coût inclut aussi celui de l'ouverture et de
la matérialisation des limites de ces assiettes de coupe.

Les inventaires d'exploitation pour les trente années de mise en œuvre du plan
d'aménagement sont alors évalués à 210 000 000 FCFA.

7.1.3- LES COÛTS DE L'EXPLOITATION

D'après les informations obtenues du concessionnaire, le coût de l'exploitation évalué
par m* de bois départ chantier, taxes d'abattages incluses est de 25 000 F CFA en moyenne
pour tous les bois.

La production annuelle nette a été évaluée à 25 087 m3. L'évaluation faite par
rapport aux essences effectivement prélevées par le concessionnaire dans ce massif est
présenté au tableau 34.

7.1.4- LES COÛTS DE TRAITEMENTS SYLVICOLES

Dans le cadre de ce plan d'aménagement, une méthode sylvicole a été préconisée.
Les plantations à développer par la méthode taungya dans les zones appropriées sont
estimées à 21 ha de plantation par an. Un hectare de plantation par est évaluée à 100 000 F
CFA (de la production des plants en pépinière à leur mise en place sur le terrain en mettant
de coté les frais relatifs à la préparation du site et qui sont les plus élevés), on dépensera
alors annuellement environ 2 100 000 F CFA pour la mise en place de la plantation.

A ces coûts, il faut ajouter la plantation sur les limites extérieures de l'UFA qui peut être
évaluée à 35 000 000 FCFA

Les traitements sylvicoles coûteront en totalité 93 000 000 F CFA au cours de la mise
en œuvre de cet aménagement.

7.1.5- LES COÛTS DE SURVEILLANCE

Ce massif forestier est vaste. Pendant que l'exploitation se déroule dans une partie, il
est important de surveiller la zone laissée en repos principalement au niveau des multiples
routes qui entourent le massif, notamment les voies d'accès aux zones déjà exploitées, la
piste qui accède au nord-est du massif. Le contrôle sera assuré par deux agents qui
travailleront à plein temps. Pour une rémunération mensuelle de 200 000 F CFA/agent
{fonctionnement et transport compris), ce coût de contrôle et de surveillance s'élève à 2

93
400 000 F CFA par an soit 144000 000 pour la durée de mise en œuvre du plan
d'aménagement

7.1.6- LES COÛTS DE LA RECHERCHE

La recherche coûtera dans l'ensemble un forfait de 1 000 000 FCFA par an soit
30 000 000 FCFA au cours de la mise en œuvre de cet aménagement.

7.1.7- LA REDEVANCE FORESTIERE ANNUELLE

Elle est calculée sur la base de l'offre financière retenue lors de l'adjudication du titre
et se situe à 4 500 F.CFA/ha/an équivalent à 246 631 500 FCFA/an soit 7 398 945 000 FCFA
pour les trente années de mise en œuvre du présent plan d'aménagement.

7.1.8- APPUI AU FONCTIONNEMENT DES COMITES « PAYSANS-FORÊTS »

Les comités Paysan-Forêts constitués seront aidés dans le cadre de leur
fonctionnement à hauteur de 500 000 par comité soit 3 000 000 F CFA/an pour les six
comités Paysan-Forêts. Le montant total des appuis aux communautés paysans forêts est de
90 000 000 FCFA pour la durée de la mise en œuvre de cet aménagement.

7.1.9- COÛT DE TRANSPORT

Suivant les informations reçues du concessionnaire, le bois exploité dans cette
concession est transformé à Kumba ou livré à Douala. Les coûts de transport varient en

onction de la densité des bois et de la destination finale. Toutefois pour des besoins de
calcul un coût moyen a été appliqué.

Le tableau 34 ci-après indique les frais de transport ainsi que tous les autres frais liés à
a commercidlisation des essences actuellement exploitées dans cette concession.

Tableau 34: Evaluation des dépenses d'exploitation et de transport

firence sons | Comm | MaMSPO | eyplolaton | possible | Bonus
Emien 23 306 0 0
Eyong 2103] 0,55 25 000 25000! 447 467 951 57 834 341
Fromager / Ceiba 133 986| 0,55 25 000 25000! 123335 960] 3 684 621 389
Kotibé 0] 055 25 000 25 000 88 498 951 0
Niové 7559] 0,55 25 000 25000| 1454390 230] 207 872 154
Onzabili K 7 568] 0,55 25 000 25000| 216924048| 208 126787
Aïélé / Abel 23 659 0 0
Azobé 117402] 82193] 0,55 30 000 25000| 3551418003] 2 486 328 668
Bahia 7645 0] 055 25 000 25000 | 210 246 401 0
Bongo H (Olon) 664 Q] 0 A]
Dabéma 43774] 47043] 0,55 30 000 25 000 | 1 324 153 600] 1 423 037 929
Ekop naga akolodo 14182 6531] 0,55 30 000 25000! 428993285| 197568111
Fraké / Limba 43 379 1191 03 25 000 25000| 650 684 739 17 864 850
lomba 252085| 21010! 0,55 25 000 25000! 6932335 316| 577 772 581
Koto 1772 0 05 25 000 25 000 44 293 765 0
Movingui 9 227 2 003 05 30 000 25000 | 253729 081 55 087 709
Padouk blanc 20 395 4162 05 30 000 25000! 560861 236] 114 444 748
Padouk rouge 40 607 9153 05 30 000 25000! 1116681131] 251701 981
ACajou blanc 908 1291] 0,55 28 000 25 000 26 464910 37 634091
Bossé clair 1513 0 04 28 000 25 000 32 073 193 0

94

Bossé foncé 14491 0 0,4 28 000 25 000 307 207 778 Q]
Tiama 1955 0 0,45 28 000 25 000 46 638 087 Q]
Iroko 6 304 0 0,55 30 000 25 000 190 709 030 Q]
Moabi 8 684 0 0,65 30 000 25 000 310 442 466 Q]
TOTAL ESSENCES GRPE 1 711315] 372757 30 000 25 000 | 18 317 549 164] 9 319 895 340
Abam à poils rouges 0 0 Q] 0 0 0 Q]
Abam fruit jaune Q] Q] Q 0 Q 0 A]
Alep 127 752 25 774 Q] 0 Q] 0 (]
Lotofa/Nkanang 425 0 Q] Q] Q] 0 Q]
Mambodé 36 380 18 403 0,55 28 000 25 000 | 1 060 484 311 536 449 669
Tali 15778 22 643 0,32 28 000 25 000 267 594 523 384017 719
Aningré A 0 0 0,5 28 000 25 000 0 Q]
Ekop ngombé gf 29 371 12 621 0,55 28 000 25 000 856 173 473 367 895 631
Ekop ngombé m 3418 0 0,55 28 000 25 000 99 645 052 Q]
Framiré 6 558 8981 00 Q] 0 0 Q]
Okan 24 695 55 172 0,55 30 000 25 000 747 015 200 | 1 668 964 533
Acajou gf 0 1696 0,55 30 000 25 000 0 51 295 921
Acajou de bassam 0 0 0,55 30 000 25 000 0 Q]
Bilinga 2 694 0 0,55 30 000 25 000 81 488 985 Q]
Dibétou 15 852 0 0,55 28 000 25 000 462091 514 Q]
Doussié blanc 790 0 0,7 30 000 25 000 30 421 677 (]
Doussié rouge 7 056 2 023 0,7 30 000 25 000 271 641 195 77 887 O21
TOTAL ESS. COMPL. 266 926| 145617 3 876 555 930| 3 086 510 494
TOTAL GENERAL 978241] 518 374 22 194 105 094 | 12 406 405 834
En résumé, les dépenses totales liées à l'exploitation pour les trente années de mise en
œuvre du présent plan d'aménagement sont récapitulées dans le tableau 35.
Tableau 35: Synthèse de toutes les dépenses

Nature de la dépense Montant (FCFA)

Elaboration du plan d'aménagement et des plans de gestion 114 900 000

Conduite des inventaires d'exploitation 210 000 000

Charges d'exploitation et de transport bonus exclu 22 194 105 094

Traitements sylvicoles 93 000 000

Coûts de surveillance 144 000 000

Recherche 30 000 000

Redevances Forestières annuelles 7 398 945 000

Appui au fonctionnement des comités paysans forêts 90 000 000

TOTAL 30 274 950 094
7.2- LES REVENUS

Seule l'activité d'exploitation de bois sera prise en considération dans ce volet. La

chasse, la cueillette, la pêche et l'exploitation des produits forestiers non ligneux n'étant pas

autorisé comme produits commerciaux au titulaire de cette concession forestière.

Les revenus seront calculés pour les essences retenues pour le calcul de la possibilité
et celles complémentaire du top 50 et à partir des volumes commerciaux et le prix de vente
du bois rendu scierie ou Douala. Les volumes commerciaux sont déterminés en intégrant un
coefficient de commercialisation. Le tableau 36 présente l'estimation des revenus de
l'exploitation de l'UFA 11 002.

95

Tableau 36 : Evaluation des revenus de l'exploitation de l'UFA 1

002

Essence Possibilité | Bonus Coef Prix de Total recettes Total recette
comm vente possibilité Bonus
Emien 20796] 23306 0 0
Eyong 16272 2103 0,55 65 000 581 708 336 75 184 643
Fromager / Ceiba 4 485] 133 986 0,55 55 000 135 669 556 4 053 083 528
Kotibé 3218 0 0,55 55 000 97 348 846 0
Niové 52 887 7 559 0,55 55 000 1 599 829 253 228 659 370
Onzabili K 7 888 7 568 0,55 65 000 282 001 263 270 564 823
Aïélé / Abel 20783] 23659 0 0
Azobé 117 402] 82193 0,55 80 000 5 165 698914 3 616 478 063
Bahia 7 645 0 0,55 55 000 231 271 041 0
Bongo H (Olon) 664 Q] 0 0
Dabéma 43774] 47 043 0,55 70 000 1 685 286 400 1811139 182
Ekop naga akolodo 14182 6 531 0,55 65 000 506 992 064 233 489 586
Fraké / Limba 43 379 1191 0,3 55 000 715753 213 19 651 335
lomba 252 085] 21010 0,55 55 000 7 625 568 848 635 549 839
Koto 1772 0 0,5 55 000 48 723 142 0
Movingui 9 227 2003 0,5 65 000 299 861 641 65 103 657
Padouk blanc 20 395 4162 0,5 65 000 662 836 006 135 252 884
Padouk rouge 40 607 9153 0,5 75 000 1 522 746 997 343 229 974
Acajou blanc 908 1291 0,55 75 000 37 450 345 53 255 790
Bossé clair 1513 0,4 65 000 39 335 048 0
Bossé foncé 14491 0 0,4 65 000 376 764 256 0
Tiama 1955 0 0,45 80 000 70 397 113 0
Iroko 6 304 0 0,55 85 000 294732 137 0
Moabi 8 684 0 0,65 90 000 507 996 763 0
Sfé S.à 5 ê
ë à
D COMPLEMEMIARE TOP So
Abam à poils rouges 0 Q] 0 0
Abam fruit jaune 0 0
Alep 127752] 25774
Lotofa/Nkanang 425 Q]
Mambodé 36380] 18 403 0,55 55 000 1100 502 587 556 693 053
Tali 15778| 22643 0,32 95 000 479 650 560 688 333 648
Aningré A 0 0 0,5 90 000 0 0
Ekop ngombé G.F 29371] 12621 0,55 65 000 1 050 024 071 451 192755
Ekop Ngombé m 3 418 0 0,55 65 000 122 193 500 0

96
Framiré 6 558 8981 0 0
Okan 24695] 55172 0,55 90 000 1 222 388 509 2731 032 872
Acajou gf 0 1 696 0,55 75 000 0 69 960 000
Acajou de bassam 0 (] 0,55 75 000 0 0
Bilinga 2694 0 0,55 70 000 103 713 254 0
Dibétou 15 852 0 0,55 65 000 566 716 008 0
Doussié blanc 790 0 0,7 85 000 47015319 0
Doussié rouge 7 056 2023 0,7 85 000 419 809 120 120 370 851
8 Lu B
m - œ
+ s ls 5 à
eZ e el
Bo? à e2 ns 8
Em S œ
ga Ni 3
s NM ÿ
=
ä y &
> " a M a
e ( 5 S œ
m e e 4 R
Z F2 à ES C1
m = œ
> = E
FE

Le total des recettes pendant la première rotation en excluant
27 599 984111 FCFA.

7.3-

SYNTHESE ET CONCLUSION

e bonus est de

En tenant compte uniquement de la production nette, le bilan de l'aménagement de
ce massif forestier se présente comme suit dans le tableau 37:

Tableau 37 : Bilan de l'aménagement de l'UFA 11 002

Hors bonus Bonus inclus
Recettes totales 27 599 984111] 43758 209 962
Dépenses totales 30 274 950094] 42771 855 928

Solde

-2 674 965 983

1 076 854 034

Le bilan ainsi établi est positif lorsque l'on intègre le bonus. Il dégage un bénéfice
général de 1 076 854 034 F CFA soit 35 895 134 F.CFA par an.

97
